--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


AMENDMENT NO. 1 TO
AMENDED & RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT


This AMENDMENT NO. 1 TO AMENDED & RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT (this “Amendment”) with respect to the Amended & Restated Senior
Secured Revolving Credit Agreement, dated as of May 6, 2019 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement” and, as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
is made as of April 9, 2020, among SPECIAL VALUE CONTINUATION PARTNERS LLC, a
Delaware limited liability company (the “Borrower”), 36TH STREET CAPITAL
PARTNERS HOLDINGS, LLC, a Delaware limited liability company (the “Subsidiary
Guarantor”), the Lenders party thereto (the “Existing Lenders”) and ING CAPITAL
LLC, as Administrative Agent and Collateral Agent.  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (as amended hereby).


W I T N E S S E T H:


WHEREAS, pursuant to the Existing Credit Agreement, the Existing Lenders have
made certain loans and other extensions of credit to the Borrower (the “Existing
Loans”);


WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Existing Credit Agreement, including to
decrease the size of the commitments thereunder and extend the maturity date,
and the Lenders signatory hereto and the Administrative Agent have agreed to do
so on the terms and subject to the conditions contained in this Amendment; and


WHEREAS, each Person identified as a “Decreasing Lender” on the signature pages
hereto wishes to decrease its commitment under the Credit Agreement.


NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


SECTION I  AMENDMENTS TO EXISTING CREDIT AGREEMENT


Effective as of the Effective Date (as defined below), and subject to the terms
and conditions set forth below, the Existing Credit Agreement is hereby amended
as follows:


(a) The Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: doubled-underlined text) as set forth in the Credit
Agreement attached hereto as Annex A.


(b) Schedules 1.01(b) and 3.11(a) to the Existing Credit Agreement are hereby
amended to read as provided on Schedules 1.01(b) and 3.11(a) attached hereto as
Annex B.



--------------------------------------------------------------------------------

SECTION II  MISCELLANEOUS


2.1.           Conditions to Effectiveness of Amendment.  This Amendment shall
become effective as of the date (such date, the “Effective Date”) on which each
of the following conditions precedent have been satisfied (unless a condition
shall have been waived in accordance with Section 9.02 of the Credit Agreement):


(a)      Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:


(1) Executed Counterparts.  From each of the Lenders, the Administrative Agent
and the Obligors, either (x) a counterpart of this Amendment signed on behalf of
such party or (y) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.


(2) Opinion of Counsel to the Borrower and the Subsidiary Guarantor. A favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Elizabeth Greenwood, General Counsel of the Borrower and
Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Borrower and the
Subsidiary Guarantor, in form and substance reasonably acceptable to the
Administrative Agent and covering such matters as the Administrative Agent may
reasonably request (and each of the Borrower and the Subsidiary Guarantor hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).


(3) Officer’s Certificate. A certificate, dated as of the Effective Date and
signed by a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in Sections 2.1(b), (c) and (d) of this Amendment.


(4) Corporate Documents. A certificate of the secretary or assistant secretary
of each Obligor, dated the Effective Date, certifying that attached thereto are
(v) true and complete copies of the Organization Documents of each such Obligor
certified in each case as of a recent date by the appropriate governmental
official, (w) signature and incumbency certificates of the officers of such
Person executing this Amendment and the other Loan Documents to which it is a
party, (x) true and complete resolutions of the Board of Directors of each
Obligor approving and authorizing the execution and delivery of this Amendment
and the other Loan Documents to which it is a party or by which it or its assets
may be bound as of the Effective Date and performance of the transactions
contemplated hereby and thereby and, in the case of the Borrower, authorizing
the borrowings under the Credit Agreement, and that such resolutions are in full
force and effect without modification or amendment, (y) a good standing
certificate from the applicable Governmental Authority of each Obligor’s
jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to




--------------------------------------------------------------------------------

 the Effective Date and (z) such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors and the authorization
of the transactions contemplated hereunder, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.


(5) (x) A notice of prepayment (which may be in electronic form) dated on or
prior to the Effective Date notifying the Administrative Agent of a prepayment
in an aggregate principal amount equal to all Loans denominated in Dollars
outstanding as of April 14, 2020, to be made on April 14, 2020, and (y) a signed
Borrowing Request dated on or prior to the Effective Date requesting Borrowings
denominated in Dollars in principal amounts equal to the Loans prepaid in
accordance with the foregoing subclause (x), to be made on April 14, 2020.


(b) No Material Adverse Effect.  No information shall have become available
which the Administrative Agent reasonably believes has had, or could reasonably
be expected to have, a Material Adverse Effect.


(c) Default. No Default shall have occurred and be continuing under the Credit
Agreement, nor any default or event of default that permits (or which upon
notice, lapse of time or both, would permit) the acceleration of any Material
Indebtedness, immediately before and after giving effect to the transactions
contemplated hereunder, any incurrence of Indebtedness hereunder and the use of
the proceeds hereof.


(d) Financial Covenants. The Borrower is in pro forma compliance with each of
the covenants set forth in Sections 6.07(a) through (e) of the Credit Agreement
(as amended hereby) and the Parent is in pro forma compliance with the covenant
set forth in Section 6.07(f) of the Credit Agreement, in each case, at the time
of the Effective Date.


(e) Liens.  The Administrative Agent shall have received results of a recent
lien search in each relevant jurisdiction with respect to the Obligors,
confirming the priority of the Liens in favor of the Collateral Agent created
pursuant to the Security Documents and revealing no liens on any of the assets
of the Borrower or its Subsidiaries except for Liens permitted under Section
6.02 of the Credit Agreement or Liens to be discharged on or prior to the
Effective Date pursuant to documentation satisfactory to the Administrative
Agent.


(f) Consents.  The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings  (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including
any filing required on Form 8-K) required to be made or obtained by the Borrower
and all guarantors (including the Subsidiary Guarantor) in connection with this
Amendment and any other evidence reasonably requested by, and reasonably
satisfactory to, the Administrative Agent as to compliance with all material
legal and regulatory requirements applicable to the Obligors, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired and no
investigation or inquiry by any Governmental Authority regarding this Amendment
or any transaction being financed with the proceeds of the Loans shall be
ongoing.



--------------------------------------------------------------------------------

(g) Solvency Certificate.  On the Effective Date, the Administrative Agent shall
have received a solvency certificate (which certificate may be combined with the
certificate set forth in Section 2.1(a)(3)) of a Financial Officer of the
Borrower dated as of the Effective Date and addressed to the Administrative
Agent and the Lenders, and in form, scope and substance reasonably satisfactory
to Administrative Agent, with appropriate attachments and demonstrating that
both before and after giving effect to this Amendment and the Transactions, (1)
the Borrower will be Solvent on an unconsolidated basis and (2) each Obligor
will be Solvent on a consolidated basis with the other Obligors.


(h) Fees and Expenses.  To the extent not paid pursuant to Section 9.03 of the
Credit Agreement, the Borrower shall have paid in full to the Administrative
Agent and the Lenders all fees and expenses (including reasonable legal fees to
the extent invoiced) related to this Amendment and the Credit Agreement owing on
or prior to the Effective Date, including any amendment fee due to any Lender on
the Effective Date.


2.2.           Representations and Warranties.  To induce the other parties
hereto to enter into this Amendment, each of the Borrower and the Subsidiary
Guarantor represents and warrants to the Administrative Agent and each of the
Lenders that, as of the Effective Date and after giving effect to this
Amendment:


(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantor, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantor enforceable in
accordance with its terms, except as such enforceability may be limited by (1)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (2) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The Credit
Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its respective
terms, except as such enforceability may be limited by (x) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (y) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).


(b) Each of the representations and warranties set forth in this Amendment, the
Credit Agreement and each other Loan Document is true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which is true and correct in all
respects) on and as of the Effective Date or as to any such representations and
warranties that refer to a specific date, as of such specific date.


(c) No Default has occurred that is continuing under the Credit Agreement.


2.3.           Counterparts.  This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter




--------------------------------------------------------------------------------

hereof. Delivery of an executed counterpart of this Amendment by telecopy or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.


2.4.           Payment of Expenses.  The Borrower agrees to pay and reimburse
the Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel), in each case solely to the extent the
Borrower is otherwise required to do so pursuant to Section 9.03 of the Credit
Agreement.


2.5.            GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


2.6.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


2.7.            Incorporation of Certain Provisions.  The provisions of Sections
9.01, 9.03, 9.07, 9.09, 9.12 and 9.13 of the Credit Agreement are hereby
incorporated by reference mutatis mutandis as if fully set forth herein.


2.8.           Effect of Amendment.  This Amendment is not intended by the
parties to be, and shall not be construed to be, a novation of the Existing
Credit Agreement, the Guarantee and Security Agreement or any other Loan
Document or an accord and satisfaction in regard thereto. Except as expressly
set forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, the Collateral Agent, the Borrower or the
Subsidiary Guarantor under the Existing Credit Agreement or any other Loan
Document, and, except as expressly set forth herein, shall not alter, modify,
amend or in any way affect any of the other terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Person to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply and be effective only with respect to
the provisions amended herein of the Existing Credit Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the




--------------------------------------------------------------------------------

Credit Agreement as amended by this Amendment and each reference in any other
Loan Document shall mean the Credit Agreement as amended hereby. This Amendment
shall constitute a Loan Document.


2.9.           Consent and Affirmation.  Without limiting the generality of the
foregoing, by its execution hereof, each of the Borrower and the Subsidiary
Guarantor hereby to the extent applicable as of the Effective Date (a) consents
to this Amendment and the transactions contemplated hereby, (b) agrees that the
Guarantee and Security Agreement and each of the other Security Documents is in
full force and effect, (c) confirms its guarantee (solely in the case of
Subsidiary Guarantors) and affirms its obligations under the Loan Documents and
confirms its grant of a security interest in its assets as Collateral for the
Secured Obligations (as defined in the Guarantee and Security Agreement), and
(d) acknowledges and affirms that such guarantee and/or grant, as applicable, is
in full force and effect in respect of, and to secure, the Secured Obligations
(as defined in the Guarantee and Security Agreement).


2.10.         Release.  Each of the Borrower and the other Obligors hereby
acknowledges and agrees that: (a) neither it nor any of its Affiliates has any
claim or cause of action against the Administrative Agent, the Collateral Agent
or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) under the Credit Agreement and the
other Loan Documents (and each other document entered into in connection
therewith) in connection with the subject matter of this Amendment, and (b) the
Administrative Agent, the Collateral Agent and each Lender has heretofore
properly performed and satisfied in a timely manner all of its obligations to
the Obligors and their Affiliates under the Credit Agreement and the other Loan
Documents (and each other document entered into in connection therewith) that
are required to have been performed on or prior to the date hereof in connection
with the subject matter of this Amendment.  Accordingly, for and in
consideration of the agreements contained in this Amendment and other good and
valuable consideration, each of the Borrower and the other Obligors (for itself
and its Affiliates and the successors, assigns, heirs and representatives of
each of the foregoing) (collectively, the “Releasors”) does hereby fully,
finally, unconditionally and irrevocably release and forever discharge the
Administrative Agent, the Collateral Agent, each Lender and each of their
respective Affiliates, officers, directors, employees, attorneys, consultants
and agents (collectively, the “Released Parties”) from any and all debts,
claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the date hereof
directly arising out of, connected with or related to in connection with the
subject matter of this Amendment, or any act, event or transaction related or
attendant thereto, or the agreements of the Administrative Agent, the Collateral
Agent or any Lender contained herein.

2.11.          Effective Date Adjustments.  (a) On April 14, 2020, (A) with
respect to Existing Loans denominated in Dollars, (i) the Borrower shall prepay
such Existing Loans (if any) in full, including all accrued but unpaid interest
relating to such Existing Loans as of such date (calculated at the rate set
forth in the Existing Credit Agreement and as if this Amendment had not yet been
given effect) and (ii) the Borrower shall simultaneously borrow new Loans



--------------------------------------------------------------------------------

denominated in Dollars under the Credit Agreement in an amount equal to such
prepayment (plus the amount of any additional borrowings that may have been
requested by the Borrower at such time); provided that with respect to
subclauses (i) and (ii), (x) the prepayment to, and borrowing from, any Existing
Lender may be effected by book entry to the extent that any portion of the
amount prepaid to such Existing Lender will be subsequently borrowed from such
Existing Lender and (y) the Lenders shall make and receive payments among
themselves, in a manner acceptable to the Administrative Agent, so that, after
giving effect thereto, the Loans denominated in Dollars are held ratably by the
Lenders in accordance with the respective Commitments of such Lenders (as set
forth in Schedule 1.01(b) immediately after giving effect to this Amendment),
(B) with respect to Existing Loans denominated in any Agreed Foreign Currency,
the Multicurrency Lenders shall make and receive payments among themselves, in a
manner acceptable to the Administrative Agent, so that, after giving effect
thereto, the Loans denominated in each Agreed Foreign Currency are held ratably
by the Multicurrency Lenders in accordance with the respective Commitments of
such Multicurrency Lenders (as set forth in Schedule 1.01(b) immediately after
giving effect to this Amendment), and (C) the Borrower shall pay (i) all accrued
but unpaid commitment fees relating to the Loans as of such date (calculated at
the rate set forth in the Existing Credit Agreement and as if this Amendment had
not yet been given effect), and (ii) in full to the Administrative Agent and the
Lenders (I) all accrued but unpaid fees (including all accrued but unpaid
Facility Fees (as defined in the Lender Letter (as defined in the Existing
Credit Agreement)) relating to the Loans as of April 14, 2020 (in each case,
calculated at the rate set forth in the Existing Credit Agreement and as if this
Amendment had not yet been given effect) and (II) to the extent not paid
pursuant to Section 2.1(h) of this Amendment or Section 2.09 or Section 9.03 of
the Credit Agreement, all fees, expenses (including reasonable legal fees to the
extent invoiced) and interest owing related to this Amendment and the Credit
Agreement owing on or prior to April 14, 2020 (in each case, calculated at the
rate set forth in the Existing Credit Agreement and as if this Amendment had not
yet been given effect), and (b) pursuant to the terms and conditions set forth
therein, pay to the Existing Lenders the amounts, if any, payable under Section
2.13 of the Existing Credit Agreement as a result of such prepayment. Each of
the Existing Lenders hereby consents to the non-pro rata payments described in
this Section 2.11 and confirms receipt of sufficient notice of borrowing and
prepayment pursuant to Sections 2.03(a) and 2.08(f) under the Credit Agreement.


[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.



 
SPECIAL VALUE CONTINUATION PARTNERS
LLC, as Borrower
         
By:
BlackRock TCP Capital Corp.
 
Its: Sole Member
         
By:
/s/ Howard Levkowitz      
Name: Howard Levkowitz
     
Title:   Chief Executive Officer
           
36TH STREET CAPITAL PARTNERS HOLDINGS,
LLC, as Subsidiary Guarantor
         
By:
Special Value Continuation Partners LLC
 
Its:  Sole Member
         
By:
BlackRock TCP Capital Corp.
 
Its:  Sole Member
         
By:
/s/ Howard Levkowitz      
Name: Howard Levkowitz
     
Title:   Chief Executive Officer
 



[Signature Page to the Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------

 
ING CAPITAL LLC,
   
as Administrative Agent and a Lender
           
By:
/s/ Patrick Frisch      
Name: Patrick Frisch
     
Title: Managing Director
           
By:
/s/ Dominik Breuer      
Name: Dominik Breuer
     
Title: Director
 



[Signature Page to the Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------

 
STATE STREET BANK AND TRUST COMPANY,
 
as a Lender
         
By:
/s/ C. Andrew piculell  

 
Name:
C. Andrew piculell    
Title:
M.D.
 



[Signature Page to the Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------

 
CITY NATIONAL BANK, N.A.,
 
as a Lender
   
   
By:
/s/ Marc D. Galindo
 

 
Name:
Marc D. Galindo
   
Title:
Senior Vice President
 



[Signature Page to the Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------

 
STIFEL BANK AND TRUST,
 
as a Lender
         
By:
/s/ Joseph L. Sooter, Jr  

 
Name:
Joseph L. Sooter, Jr
   
Title:
Senior Vice President
 




--------------------------------------------------------------------------------

 
CUSTOMERS BANK,
 
as a Decreasing Lender
         
By:
/s/ Lyle Cunningham
   
Name: Lyle Cunningham
   
Title: Executive Vice President
 




--------------------------------------------------------------------------------

 
BANK OF AMERICA,
 
as a Decreasing Lender
         
By:
/s/ Hema Kishnani  

 
Name:
Hema Kishnani    
Title:
Director  






--------------------------------------------------------------------------------

 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Lender
         
By:
/s/ Shuichiro Yamane  

 
Name:
Shuichiro Yamane
   
Title:
Managing Director  




--------------------------------------------------------------------------------

ANNEX A


See attached.



--------------------------------------------------------------------------------

EXECUTION VERSION


AMENDED & RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT


dated as of


May 6, 2019


and


as amended by Amendment No. 1 to Amended & Restated Senior Secured Revolving
Credit Agreement, dated as of April 9, 2020


among


SPECIAL VALUE CONTINUATION PARTNERS LLC


as Borrower


The LENDERS Party Hereto


and


ING CAPITAL LLC
as Administrative Agent,
Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
     
ARTICLE I
     
DEFINITIONS
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
3642
SECTION 1.03.
Terms Generally
3642
SECTION 1.04.
Accounting Terms; GAAP
3742
SECTION 1.05.
Interest Rates
3843
SECTION 1.06.
Issuers
3843
SECTION 1.07.
Currencies Generally
3843
SECTION 1.08.
Special Provisions Relating to Euro
3944
     
ARTICLE II
     
THE CREDITS
     
SECTION 2.01.
The Commitments
3945
SECTION 2.02.
Loans and Borrowings
4045
SECTION 2.03.
Requests for Borrowings
4146
SECTION 2.04.
Funding of Borrowings
4248
SECTION 2.05.
Interest Elections
4349
SECTION 2.06.
Termination, Reduction or Increase of the Commitments
4550
SECTION 2.07.
Repayment of Loans; Evidence of Debt
4854
SECTION 2.08.
Prepayment of Loans
4956
SECTION 2.09.
Fees
5361
SECTION 2.10.
Interest
5462
SECTION 2.11.
Eurocurrency Borrowing Provisions
5563
SECTION 2.12.
Increased Costs
5765
SECTION 2.13.
Break Funding Payments
5866
SECTION 2.14.
Taxes
5867
SECTION 2.15.
Payments Generally; Pro Rata Treatment: Sharing of Set-offs
6372
SECTION 2.16.
Defaulting Lenders
6575
SECTION 2.17.
Mitigation Obligations; Replacement of Lenders
6675
SECTION 2.18.
Reallocations Related to Non-Extending Lender Commitment Reductions
76      
ARTICLE III
     
REPRESENTATIONS AND WARRANTIES
     
SECTION 3.01.
Organization; Powers
6777
SECTION 3.02.
Authorization; Enforceability
6777
SECTION 3.03.
Governmental Approvals; No Conflicts
6778




--------------------------------------------------------------------------------

SECTION 3.04.
Financial Condition; No Material Adverse Effect
6878
SECTION 3.05.
Litigation.
6979
SECTION 3.06.
Compliance with Laws and Agreements.
6979
SECTION 3.07.
Taxes.
6979
SECTION 3.08.
ERISA.
7080
SECTION 3.09.
Disclosure.
7181
SECTION 3.10.
Investment Company Act; Margin Regulations.
7282
SECTION 3.11.
Material Agreements and Liens
7282
SECTION 3.12.
Subsidiaries and Investments.
7383
SECTION 3.13.
Properties
7383
SECTION 3.14.
Solvency
7383
SECTION 3.15.
No Default.
7380
SECTION 3.16.
Use of Proceeds.
7384
SECTION 3.17.
Security Documents.
7484
SECTION 3.18.
Financing Subsidiaries
7484
SECTION 3.19.
Affiliate Agreements.
7484
SECTION 3.20.
Compliance with Sanctions.
7485
SECTION 3.21.
Anti-Money Laundering Program
7585
SECTION 3.22.
Beneficial Ownership Certification.
7585
SECTION 3.23.
Foreign Corrupt Practices Act.
7585
SECTION 3.24.
EEAAffected Financial Institution.
7586
     
ARTICLE IV
     
CONDITIONS
     
SECTION 4.01.
Restatement Effective Date
7686
SECTION 4.02.
Conditions to Each Credit Extension
7989
     
ARTICLE V
     
AFFIRMATIVE COVENANTS
     
SECTION 5.01.
Financial Statements and Other Information
8090
SECTION 5.02.
Notices of Material Events
8495
SECTION 5.03.
Existence; Conduct of Business
8595
SECTION 5.04.
Payment of Obligations
8596
SECTION 5.05.
Maintenance of Properties; Insurance
8696
SECTION 5.06.
Books and Records; Inspection and Audit Rights
8696
SECTION 5.07.
Compliance with Laws and Agreements
8797
SECTION 5.08.
Certain Obligations Respecting Subsidiaries; Further Assurances
8797
SECTION 5.09.
Use of Proceeds
9097
SECTION 5.10.
Status of RIC and BDC
91101
SECTION 5.11.
Investment Policies
91101
SECTION 5.12.
Portfolio Valuation and Diversification Etc.
91101
SECTION 5.13.
Calculation of Borrowing Base
98108
SECTION 5.14.
Taxes
110120



(ii)

--------------------------------------------------------------------------------

SECTION 5.15.
Anti-Hoarding of Assets at Financing Subsidiaries
110120
     
ARTICLE VI
     
NEGATIVE COVENANTS
     
SECTION 6.01.
Indebtedness
111121
SECTION 6.02.
Liens
112122
SECTION 6.03.
Fundamental Changes
112123
SECTION 6.04.
Investments
114125
SECTION 6.05.
Restricted Payments
115125
SECTION 6.06.
Certain Restrictions on Subsidiaries
116126
SECTION 6.07.
Certain Financial Covenants
117127
SECTION 6.08.
Transactions with Affiliates
117128
SECTION 6.09.
Lines of Business
118128
SECTION 6.10.
No Further Negative Pledge
118128
SECTION 6.11.
Modifications of Indebtedness and Affiliate Agreements.
118129
SECTION 6.12.
Payments of Indebtedness
119129
SECTION 6.13.
Modification of Investment Policies
119129
SECTION 6.14.
SBIC Guarantee.
119129
SECTION 6.15.
Derivative Transactions
119129
SECTION 6.16.
Parent Holding Company
119129
     
ARTICLE VII
     
EVENTS OF DEFAULT
     
SECTION 7.01.
Events of Default
120130
     
ARTICLE VIII
     
THE ADMINISTRATIVE AGENT
     
SECTION 8.01.
Appointment
124134
SECTION 8.02.
Capacity as Lender
124135
SECTION 8.03.
Limitation of Duties; Exculpation
125135
SECTION 8.04.
Reliance
125136
SECTION 8.05.
Sub-Agents
126136
SECTION 8.06.
Resignation; Successor Administrative Agent
126136
SECTION 8.07.
Reliance by Lenders
126137
SECTION 8.08.
Modifications to Loan Documents
126137
SECTION 8.09.
Certain ERISA Matters.
127137
SECTION 8.10.
Arranger and Bookrunner
129139
SECTION 8.11.
Collateral Matters
129139
SECTION 8.12.
Credit Bidding
129140



(iii)

--------------------------------------------------------------------------------

ARTICLE IX
     
MISCELLANEOUS
     
SECTION 9.01.
Notices; Electronic Communications
131141
SECTION 9.02.
Waivers; Amendments
134145
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
137148
SECTION 9.04.
Successors and Assigns
139150
SECTION 9.05.
Survival
144155
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
145155
SECTION 9.07.
Severability
145156
SECTION 9.08.
Right of Set-off
145156
SECTION 9.09.
Governing Law; Jurisdiction; Etc.
146156
SECTION 9.10.
WAIVER OF JURY TRIAL
146157
SECTION 9.11.
Judgment Currency
147157
SECTION 9.12.
Headings
147158
SECTION 9.13.
Treatment of Certain Information; Confidentiality
147158
SECTION 9.14.
USA PATRIOT Act
149159
SECTION 9.15.
Termination
149160
SECTION 9.16.
Acknowledgment and Consent to Bail-In of EEAAffected Financial Institutions
149160
SECTION 9.17.
Interest Rate Limitation
150160
SECTION 9.18.
Acknowledgment Regarding Any Supported QFCs
150161
SECTION 9.19.
Amendment and Restatement
151162



SCHEDULE 1.01(a) -
Approved Dealers and Approved Pricing Services
SCHEDULE 1.01(b)
Commitments
SCHEDULE 1.01(c) -
[Intentionally Omitted]
SCHEDULE 1.01(d) -
Eligibility Criteria
SCHEDULE 1.01(e) -
Industry Classification Groups
SCHEDULE 3.08(c) -
Unfunded Pension Liabilities
SCHEDULE 3.11(a) -
Material Agreements
SCHEDULE 3.11(b) -
Liens
SCHEDULE 3.12(a) -
Subsidiaries
SCHEDULE 3.12(b) -
Investments
SCHEDULE 6.08 -
Certain Affiliate Transactions



EXHIBIT A
-
Form of Assignment and Assumption
EXHIBIT B
-
Form of Borrowing Base Certificate
EXHIBIT C
-
Form of Promissory Note
EXHIBIT D

-
Form of Borrowing Request



(iv)

--------------------------------------------------------------------------------

AMENDED & RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of May 6,
2019 (this “Agreement”), among SPECIAL VALUE CONTINUATION PARTNERS LLC, a
Delaware limited liability company (the “Borrower”), the LENDERS party hereto,
and ING CAPITAL LLC, as Administrative Agent.


WHEREAS, the Borrower and the Administrative Agent entered into that certain
Senior Secured Revolving Credit Agreement, dated as of the Original Effective
Date (as amended by Amendment No. 1 to Senior Secured Revolving Credit
Agreement, dated as of June 19, 2018, as further amended by Amendment No. 2 to
Senior Secured Revolving Credit Agreement, dated as of November 2, 2018, and as
further amended, restated, supplemented, or otherwise modified from time to time
prior to the Restatement Effective Date, the “Existing Credit Agreement”) with
the lenders party thereto from time to time (the “Existing Lenders”), pursuant
to which the Existing Lenders extended certain commitments and made certain
loans to the Borrower (the “Existing Loans”);


WHEREAS, the Borrower desires to amend and restate the Existing Credit Agreement
and to make certain changes, including to increase the size of the commitments
thereunder and to extend the maturity date;


WHEREAS, each Person identified as an “Increasing Lender” on the signature pages
hereto wishes to increase its commitment under the Credit Agreement; and


WHEREAS, the Existing Lenders are willing to make such changes to the Existing
Credit Agreement upon the terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree that, effective as
of the Restatement Effective Date, the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:


ARTICLE I


DEFINITIONS


SECTION 1.01.   Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below and the terms defined in Section 5.13 have the
meanings assigned thereto in such section:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans constituting such Borrowing are, denominated in Dollars
and bearing interest at a rate determined by reference to the Alternate Base
Rate.


“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.



--------------------------------------------------------------------------------

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Borrowing Base.


“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greater of (i) (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period and (ii) zero.


“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity as provided in
Section 8.06.


“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advance Rate” has the meaning assigned to such term in Section 5.13.


“Advisor” means Tennenbaum Capital Partners, LLC, a Delaware limited liability
company, or another investment advisor reasonably satisfactory to the
Administrative Agent and approved by the Required Lenders.


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes a Portfolio Investment held by such
Obligor in the ordinary course of business.  In no event shall the
Administrative Agent, the Collateral Agent or any Lender be deemed an Affiliate
of Parent, the Borrower or any of their Subsidiaries as a result of their
relationship under this Agreement.


“Affiliate Agreements” means collectively, (a) (i) the Investment Management
Agreement, dated as of August 1, 2018, between the Borrower and the Advisor,
(ii) the Investment Management Agreement, dated as of May 15, 2013, between TCPC
Funding I, LLC and the Advisor, (iii) the Amended and Restated Investment
Management Agreement, dated as of February 9, 2019, between the Parent and the
Advisor and (iv) the Investment Advisory Agreement, dated as of February 20,
2013, between TCPC SBIC, LP, TCPC SBIC GP, LLC and the Advisor, and (b) (i) the
Administration Agreement, dated as of April 2, 2012, between the Borrower and
SVOF/MM, LLC, and (ii) the SVOF/MM, LLC Series H Addendum, as amended and
restated as of January 1, 2017.


“Affiliate Investment” means any Investment in a Person in which any of the
Tennenbaum Parties or any of their respective subsidiaries or affiliates owns or
controls more


2

--------------------------------------------------------------------------------

than 25% of the Equity Interests.  For the avoidance of doubt, if an Investment
satisfies this definition of “Affiliate Investment”, such Investment (a) shall
not qualify as any other category of Portfolio Investment and (b) shall not be
included in the Borrowing Base.


“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).


“Agent” means, collectively, the Administrative Agent and the Collateral Agent.


“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Euros,
Pounds Sterling, AUD, NZD and, with the prior consent of each Multicurrency
Lender, any other Foreign Currency, so long as, in respect of any such Foreign
Currency, at such time (a) such Foreign Currency is dealt with in the London
interbank deposit market, or, in the case of AUD or NZD, the relevant local
market for obtaining quotations, (b) such Foreign Currency is freely
transferable and convertible into Dollars in the London foreign exchange market
and (c) no central bank or other governmental authorization in the country of
issue of such Foreign Currency (including, in the case of the Euro, any
authorization by the European Central Bank) is required to permit use of such
Foreign Currency by any Multicurrency Lender for making any Loan hereunder
and/or to permit the Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorization has been obtained and is in
full force and effect.


“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%, (c) the Adjusted LIBO Rate for deposits in
Dollars for a period of three (3) months plus 1% and (d) zero. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate, or such LIBO Rate, as the case may be.


“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.23.


“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment.  If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentage shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04(b); provided that, for the avoidance of doubt, on and after the
Non-Extended Revolver Termination Date, the Applicable Dollar Percentage of such
Non-Extending Lender that is a Dollar Lender shall be 0%.


“Applicable Margin” means, (a) with respect to any ABR Loan, 1.00% per annum;
and (b) with respect to any Eurocurrency Loan, 2.00% per annum.


“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment.  If the Multicurrency
Commitments have


3

--------------------------------------------------------------------------------

terminated or expired, the Applicable Multicurrency Percentage shall be
determined based upon the Multicurrency Commitments most recently in effect,
giving effect to any assignments pursuant to Section 9.04(b); provided that, for
the avoidance of doubt, on and after the Non-Extended Revolver Termination Date,
the Applicable Multicurrency Percentage of such Non-Extending Lender that is a
Multicurrency Lender shall be 0%.


“Applicable Parties” has the meaning assigned to such term in Section 9.01(c).


“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04(b); provided that, for the avoidance of doubt, on and
after the Non-Extended Revolver Termination Date, the Applicable Percentage of
such Non-Extending Lender shall be 0%.


“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Exchange Act of nationally recognized standing or an Affiliate thereof
as set forth on Schedule 1.01(a), (b) in the case of a U.S. Government Security,
any primary dealer in U.S. Government Securities as set forth on Schedule
1.01(a), or (c) any other bank or broker-dealer acceptable to the Administrative
Agent in its reasonable determination.


“Approved Electronic Platform” has the meaning assigned to such term in Section
9.01(c).


“Approved Pricing Service” means (a) a pricing or quotation service as set forth
in Schedule 1.01(a) or (b) any other pricing or quotation service (i) approved
by the Board of Directors of the Parent, (ii) designated in writing by the
Borrower to the Administrative Agent (which designation shall be accompanied by
a copy of a resolution of the Board of Directors that such pricing or quotation
service has been approved by the Parent), and (iii) acceptable to the
Administrative Agent in its reasonable determination.


“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Board of Directors of the Parent, that such firm has been
approved by the Borrower and the Parent for purposes of assisting the Board of
Directors in making valuations of portfolio assets to determine the Borrower’s
and the Parent’s compliance with the applicable provisions of the Investment
Company Act) and (b) acceptable to the Administrative Agent in its reasonable
determination; provided that, if any proposed appraiser requests or requires a
non-reliance letter, confidentiality agreement or similar agreement prior to
allowing the Administrative Agent to review any written valuation report, such
Person shall only be deemed an Approved Third-Party Appraiser if the
Administrative Agent and such Approved Third-Party Appraiser shall have entered
into such a letter or agreement.  Subject to the foregoing, it is understood and
agreed that, so long as the same are independent third party appraisal firms
approved by the Board of Directors of the Parent, Stout Risius Ross, LLC,
Houlihan Lokey, Duff & Phelps, Murray, Devine and Company,



4

--------------------------------------------------------------------------------

Lincoln Advisors and Valuation Research Corporation are acceptable to the
Administrative Agent solely to the extent they are not serving as the
Independent Valuation Provider.


“Asset Coverage Ratio (Borrower)” means, on a consolidated basis for the
Borrower and its Subsidiaries, the ratio which the value of total assets, less
all liabilities (including all Unfunded Pension Liabilities) and indebtedness
not represented by Senior Securities, bears to the aggregate amount of Senior
Securities representing indebtedness of the Borrower and its Subsidiaries (all
as determined pursuant to the Investment Company Act as though the Borrower had
elected to be regulated as a “business development company” (regardless of
whether the Borrower is then registered as an “investment company” thereunder)
and any orders of the SEC issued to the Borrower thereunder).  For clarity, the
calculation of the Asset Coverage Ratio (Borrower) shall be made in accordance
with any exemptive order issued by the SEC under Section 6(c) of the Investment
Company Act relating to the exclusion of any Indebtedness of any SBIC Subsidiary
from the definition of Senior Securities only so long as (a) such order is in
effect, (b) no obligations have become due and owing pursuant to the terms of
any Permitted SBIC Guarantee and (c) such Indebtedness is owed to the SBA.  For
the avoidance of doubt, the outstanding utilized notional amount of any total
return swap less the value of the margin posted by the Borrower or any of its
Subsidiaries thereunder at such time shall be treated as a Senior Security for
the purpose of calculating the Asset Coverage Ratio (Borrower).


“Asset Coverage Ratio (Parent)” means, on a consolidated basis for the Parent
and its Subsidiaries, the ratio which the value of total assets, less all
liabilities (including all Unfunded Pension Liabilities) and indebtedness not
represented by Senior Securities, bears to the aggregate amount of Senior
Securities representing indebtedness of the Parent and its Subsidiaries (all as
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Parent thereunder).  For clarity, the calculation of the Asset
Coverage Ratio (Parent) shall be made in accordance with any exemptive order
issued by the SEC under Section 6(c) of the Investment Company Act relating to
the exclusion of any Indebtedness of any SBIC Subsidiary from the definition of
Senior Securities only so long as (a) such order is in effect, (b) no
obligations have become due and owing pursuant to the terms of any Permitted
SBIC Guarantee and (c) such Indebtedness is owed to the SBA.  For the avoidance
of doubt, the outstanding utilized notional amount of any total return swap less
the value of the margin posted by the Borrower or any of its Subsidiaries
thereunder at such time shall be treated as a Senior Security for the purpose of
calculating the Asset Coverage Ratio (Parent).


“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by an Obligor and immediately transferred to a Financing
Subsidiary pursuant to the terms of Section 6.03(e) hereof.


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by


5

--------------------------------------------------------------------------------

Section 9.04(b)), and accepted by the Administrative Agent as provided in
Section 9.04, in the form of Exhibit A or any other form approved by the
Administrative Agent.


“Assuming Lender” has the meaning assigned to such term in Section 2.06(e)(i).


“AUD” and “A$” denote the lawful currency of The Commonwealth of Australia.


“AUD Bank Bill Reference Rate” means, with respect to any Interest Period, (a)
the average bid reference rate as administered by the Australian Financial
Markets Association (or any other Person that takes over the administration of
that rate) for AUD bills of exchange with a tenor equal to such Interest Period,
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) at or about 11:00 a.m.
(Sydney, Australia time) on the day that is two (2) Business Days prior to the
first day of such Interest Period (or if such Interest Period is not equal to a
number of months, for a term equivalent to the number of months closest to such
Interest Period), provided that, if the rate determined in accordance with this
clause (a) shall be less than zero, such rate shall be deemed to be zero for
purposes of this clause (a), plus (b) 0.20%.


“Availability Period” means the period from and including the Original Effective
Date to but excluding the earlier of the Revolver Termination Date and the date
of termination of the Commitments in accordance with this Agreement.(a) in the
case of any Extending Lender (with respect to such Extending Lender’s Extended
Loans), the Extended Availability Period or (b) in the case of any Non-Extending
Lender (with respect to such Non-Extending Lender’s Non-Extended Loans), the
Non-Extended Availability Period.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.


“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as in effect from time to time, or any successor statute.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any


6

--------------------------------------------------------------------------------

evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBO Rate for syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate: (1) in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBO Rate permanently or indefinitely
ceases to provide the LIBO Rate; or (2) in the case of clause (3) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate: (1) a public statement or
publication of information by or on behalf of the administrator of the LIBO Rate
announcing that such administrator has ceased or will cease to provide the LIBO
Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBO Rate; (2) a public statement or publication of information by
the regulatory supervisor for the administrator of the LIBO Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBO Rate, a resolution authority with jurisdiction over
the administrator for the LIBO Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Rate,



7

--------------------------------------------------------------------------------

which states that the administrator of the LIBO Rate has ceased or will cease to
provide the LIBO Rate permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the LIBO Rate; or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBO Rate
announcing that the LIBO Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.11(c) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.11(c).


“Beneficial Ownership Certification” means a certification regarding a
beneficial ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R § 1010.230.


“BlackRock Parent” means BlackRock, Inc.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person, (b) in the case of any
limited liability company, the board of managers (or the equivalent) of such
Person, or if there is none, the Board of Directors of the managing member of
such Person, (c) in the case of any partnership, the Board of Directors (or the
equivalent) of the general partner of such Person and (d) in any other case, the
functional equivalent of the foregoing.


“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.


“Borrower External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii)(B)(y).


8

--------------------------------------------------------------------------------

“Borrower Tested Assets” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(y).


“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, that have the same Interest
Period.


“Borrowing Base” has the meaning assigned to such term in Section 5.13.


“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.


“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit D hereto or
such other form as is reasonably satisfactory to the Administrative Agent.


“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing,  denominated in
Dollars or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, any Borrowing denominated in
any Foreign Currency, or to a notice by the Borrower with respect to any such
borrowing, continuation, conversion, payment, prepayment or Interest Period,
that is also a day on which commercial banks and the London foreign exchange
market settle payments in the Principal Financial Center for such Foreign
Currency.


“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 7.01.


“CAM Exchange Date” means the first date on which there shall occur (a) an event
referred to in Section 7.01(h) or (i) or (b) an acceleration of Loans pursuant
to Section 7.01.


“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.


9

--------------------------------------------------------------------------------

“Canadian Dollar” means the lawful money of Canada.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.


“Cash” has the meaning assigned to such term in Section 5.13.


“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:


(a)       Short-Term U.S. Government Securities (as defined in Section 5.13);


(b)       investments in commercial paper maturing within 180 days from the date
of acquisition thereof and having, at such date of acquisition, a credit rating
of at least A‑1 from S&P and at least P‑1 from Moody’s;


(c)       investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof (i)
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof, Canada or any
province thereof, the United Kingdom or, if consented to by the Administrative
Agent in its sole discretion, the jurisdiction or any constituent jurisdiction
thereof of any Agreed Foreign Currency; provided that such certificates of
deposit, banker’s acceptances and time deposits are held in a securities account
(as defined in the Uniform Commercial Code) through which the Collateral Agent
can perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;


(d)       fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s; and


(e)       investments in money market funds and mutual funds, which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (d) above;


provided that (i) in no event shall Cash Equivalents include any obligation that
provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or


10

--------------------------------------------------------------------------------

repurchase agreements) shall not include any such investment representing more
than 25% of total assets of the Obligors in any single issuer; and (iv) in no
event shall Cash Equivalents include any obligation that is not denominated in
Dollars or an Agreed Foreign Currency.


“CDOR Rate” means, with respect to any Interest Period, the rate per annum equal
to the average of the annual yield rates applicable to Canadian Dollar bankers’
acceptances at or about 10:00 a.m. (Toronto, Ontario time) on the day that is
two (2) Business Days prior to the first day of such Interest Period as reported
on the “CDOR Page” (or any display substituted therefor) of Reuters Monitor
Money Rates Service (or such other page or commercially available source
displaying Canadian interbank bid rates for Canadian Dollar bankers’ acceptances
as may be designated by the Administrative Agent from time to time) for a term
equivalent to such Interest Period (or if such Interest Period is not equal to a
number of months, for a term equivalent to the number of months closest to such
Interest Period); provided that if the CDOR Rate is less than zero, such rate
shall be zero for purposes of this Agreement.


“Change in Control” means:


(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the Original Effective Date) other
than the Advisor of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Parent;


(b) the occupation of a majority of the seats (other than vacant seats) on the
Board of Directors of the Parent by Persons who were neither (1) nominated by
the requisite members of the Board of Directors of the Parent nor (2) appointed
by a majority of the directors so nominated;


(c) the acquisition of direct or indirect Control of the Borrower or the Parent
by any Person or group other than the Advisor;


(d) [reserved];


(e) the acquisition of direct or indirect Control of the Advisor by any Person
or group other than (1) a wholly-owned Subsidiary of BlackRock Parent, or (2)
any two of Howard Levkowitz, Michael Leitner, Philip Tseng and Rajneesh Vig (or
any replacement manager or individual reasonably acceptable to the
Administrative Agent and approved by the Required Lenders), provided that if the
Advisor is no longer under the Control of at least two of the four individuals
listed in this clause (e)(2) (or their previously approved replacements) through
an event resulting in the death or disability of such individuals, the Advisor
shall have sixty (60) calendar days to replace such individuals with other
managers or individuals reasonably acceptable to the Administrative Agent and
approved by the Required Lenders, who shall have thirty (30) calendar days to
either provide consent to or decline such request, provided that any Lender that
shall not have responded within such thirty-day period shall be deemed to not
have consented to such request, and provided further that, for the avoidance of
doubt, a Default (but, for clarity, solely with respect to this clause, not an
Event of Default) shall be deemed to be in existence during such sixty (60)
calendar day period;


11

--------------------------------------------------------------------------------

(f) [reserved];


(g) the Parent shall no longer be the Borrower’s sole member and managing
member, or fails to own all of the Equity Interests in the Borrower (unless the
Parent and the Borrower have been merged or consolidated into or with one
another pursuant to a transaction expressly permitted under Section 6.03(f)); or


(h) the Borrower fails to own, directly or indirectly, all of the Equity
Interests of each direct and indirect Subsidiary of the Borrower.


In the event that the Borrower notifies the Administrative Agent in writing to
request approval of a potential or anticipated change in control (pursuant to
clause (c) above), the Required Lenders shall have thirty (30) calendar days to
either provide consent to or decline such request, provided that any Lender that
shall not have responded within such thirty-day period shall be deemed to not
have consented to such request.


“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Original Effective Date affecting any Lender, (b) any change in any
law, rule or regulation or treaty binding upon any Lender or in the
interpretation, implementation or application thereof by any Governmental
Authority, after the Original Effective Date or (c) compliance by any Lender
(or, for purposes of Section 2.12(b) or Section 2.17(a), by such Lender’s
holding company, if any, or by any lending office of such Lender) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Original Effective Date and
affecting any Lender; provided that, notwithstanding anything herein to the
contrary, (I) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (II)
all requests, rules, guidelines or directives promulgated by the Bank For
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued,
promulgated or implemented.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are (x) Dollar Loans or
Multicurrency Loans and/or (y) Extended Loans or Non-Extended Loans; when used
in reference to any Lender, refers to whether such Lender is (x) a Dollar Lender
or a Multicurrency Lender and/or (y) an Extending Lender or a Non-Extending
Lender; and when used in reference to any Commitment, refers to whether such
Commitment is a Dollar Commitment or a Multicurrency Commitment.  Other than for
purposes of Sections 2.06(a), 2.06(f), 2.07(a), 2.08(d), 2.08(e), 2.15(c), 2.18
and the last paragraph of 9.02(b), Extending Lenders and Non-Extending Lenders
shall be treated as the same Class of Lenders and Extended Loans and
Non-Extended Loans shall be treated as the same Class of Loans.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.


12

--------------------------------------------------------------------------------

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.


“Collateral Agent” means ING in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.


“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.


“Commitment Increase” has the meaning assigned to such term in Section
2.06(e)(i).


“Commitment Increase Date” has the meaning assigned to such term in Section
2.06(e)(i).


“Commitment Increase Notice” has the meaning assigned to such term in Section
2.06(e)(i).


“Consolidated Adjusted Interest Expense” means, for any period with respect to
the Borrower and its Subsidiaries on a consolidated basis, the sum of (x) (i)
amounts paid or payable in cash for such period in respect of interest
(including any default rate of interest, if applicable), unused fees, facility
fees, letter of credit fees, and any other fees applicable to any Indebtedness
and treated as interest under GAAP, and (ii) the amortization of any original
issue discount (but excluding, for the avoidance of doubt, any one-time cash
payments in respect of original issue discount at the time of issuance of any
Indebtedness), plus (y) the net amount paid or payable for such period in cash
(or minus the net amount received or receivable in cash) under Hedging
Agreements permitted under Section 6.04 relating to interest during such period
and to the extent not already taken into account under clause (x), plus (z)
capitalized interest expense and interest expense attributable to Capital Lease
Obligations to the extent not already taken into account under clause (x).


“Consolidated EBIT” means, for any period with respect to the Borrower and its
Subsidiaries on a consolidated basis, the sum of (w) net investment income, plus
(x)  Consolidated Adjusted Interest Expense, plus (y) any other non-cash charges
to the extent deducted in the calculation of net investment income, minus (z)
the amount of any non-cash income or gains (including interest paid-in-kind to
the Borrower or any of its Subsidiaries (“PIK”) to the extent such amount
exceeds PIK interest collected in cash (including any amortization payments on
such applicable debt instrument up to the amount of PIK interest previously
capitalized thereon)) to the extent included in the calculation of net
investment income, all as determined in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means the ratio as of the last day of any
fiscal quarter of the Borrower and its Subsidiaries on a consolidated basis of
(a) Consolidated EBIT for the four fiscal quarter period then ending, taken as a
single accounting period, to (b) Consolidated Adjusted Interest Expense for such
four fiscal quarter period.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to


13

--------------------------------------------------------------------------------

exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.


“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).


“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date, plus (y) the aggregate amount of
Other Covered Indebtedness outstanding on such date.


“Covered Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (ii) to the extent not otherwise described in clause
(i), Other Taxes.


“Currency” means Dollars or any Foreign Currency.


“Currency Valuation Notice” has the meaning assigned to such term in Section
2.08(b).


“Custodian” means Wells Fargo Bank, National Association, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Control Agreement, the Collateral Agent.  The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian pursuant to the
terms of the Custodial and Account Control Agreement.


“Custodian Account” means an account subject to a Custodial and Account Control
Agreement.


“Custodial and Account Control Agreement” means collectively, (i) the Amended
and Restated Custodial and Account Control Agreement, dated as of the
Restatement Effective Date, by and among the Borrower, the Collateral Agent and
the Custodian, (ii) the Second Amended and Restated Custodial and Account
Control Agreement, dated as of the Restatement Effective Date, by and among 36th
Street Capital Partners Holdings, LLC, a Delaware limited liability company, the
Collateral Agent and the Custodian and (iii) each such other custodial agreement
as may be entered into by and among an Obligor, the Collateral Agent and a
Custodian, in form and substance reasonably satisfactory to the Collateral Agent
and the Borrower.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans within two (2) Business Days of the date required to be funded by it
hereunder, unless, in the case of any Loans, such Lender notifies the
Administrative Agent and the Borrower that such Lender’s failure is based on
such Lender’s reasonable determination that the conditions precedent to funding
such Loan under this Agreement have not been met, such conditions have not
otherwise been waived in accordance with the terms of this Agreement and such
Lender has


14

--------------------------------------------------------------------------------

advised the Administrative Agent and the Borrower in writing (with reasonable
detail of those conditions that have not been satisfied) prior to the time at
which such funding was to have been made, (b) notified the Borrower, the
Administrative Agent, or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement that it does not intend to comply with its funding obligations
under this Agreement (unless such writing or public statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) failed, within three (3) Business Days
after request by the Administrative Agent or the Borrower to confirm in writing
to the Administrative Agent and the Borrower that it will comply with the terms
of this Agreement relating to its obligations to fund prospective Loans
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount (other than a de minimis amount)
required to be paid by it hereunder within two (2) Business Days of the date
when due, unless the subject of a good faith dispute, or (e) other than via an
Undisclosed Administration, either (i) has been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or has a parent company that has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent, (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become the subject
of a Bail-In Action (unless in the case of any Lender referred to in this clause
(e), the Borrower and the Administrative Agent shall be satisfied in the
exercise of their respective reasonable discretion that such Lender intends, and
has all approvals required to enable it, to continue to perform its obligations
as a Lender hereunder); provided that a Lender shall not qualify as a Defaulting
Lender solely as a result of the acquisition or maintenance of an ownership
interest in such Lender or its parent company, or of the exercise of control
over such Lender or any Person controlling such Lender, by a Governmental
Authority or instrumentality thereof, or solely as a result of an Undisclosed
Administration, so long as such ownership interest or Undisclosed Administration
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Commitments.


15

--------------------------------------------------------------------------------

“Disqualified Equity Interests” means Equity Interests of the Borrower that
after issuance are subject to any agreement between the holder of such Equity
Interests and the Borrower whereby the Borrower is required to purchase, redeem,
retire, acquire, cancel or terminate such Equity Interests, other than (x) as a
result of a change in control, or (y) in connection with any purchase,
redemption, retirement, acquisition, cancellation or termination with, or in
exchange for, shares of Equity Interests that are not Disqualified Equity
Interests.


“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Loans denominated in Dollars hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Dollar Credit Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.06 or reduced from time to
time pursuant to Section 2.08 or as otherwise provided in this Agreement and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The aggregate amount of each Lender’s Dollar
Commitment as of the RestatementFirst Amendment Effective Date is set forth on
Schedule 1.01(b), or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Dollar Commitment, as applicable.  The aggregate
amount of the Dollar Lenders’ Dollar Commitments as of the RestatementFirst
Amendment Effective Date is $57,300,000.


“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two (2)
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such Foreign Currency for Dollars in
the London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two (2) Business Days later.


“Dollar Lender” means the Persons listed on Schedule 1.01(b) (as amended from
time to time pursuant to Section 2.06) as having Dollar Commitments and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption that provides for it to assume a Dollar Commitment or to acquire
Revolving Dollar Credit Exposure, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.


“Dollar Loan” means a Loan denominated in Dollars made by a Dollar Lender.


“Dollars” or “$” refers to lawful money of the United States of America.

“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that at least 5 currently outstanding syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.11(c), are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative


16

--------------------------------------------------------------------------------

Agent of written notice of such election to the Borrower and the Lenders or by
the Required Lenders of written notice of such election to the Administrative
Agent.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Liens” means any right of offset, banker’s lien, security interest or
other like right against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account, provided that such rights are subordinated, pursuant to the
terms of the Custodial and Account Control Agreement in form and substance
satisfactory to the Administrative Agent, to the first priority perfected
security interest in the Collateral created in favor of the Collateral Agent,
except to the extent expressly provided therein.


“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash and
Cash Equivalents held by any Obligor) that, in each case, meets all of the
criteria set forth on Schedule 1.01(d) hereto; provided that no Portfolio
Investment, Cash or Cash Equivalent shall constitute an Eligible Portfolio
Investment or be included in the Borrowing Base if the Collateral Agent does not
at all times maintain a first priority, perfected Lien (subject to no other
Liens other than Eligible Liens) on such Portfolio Investment, Cash or Cash
Equivalent or if such Portfolio Investment, Cash or Cash Equivalent has not been
or does not at all times continue to be Delivered (as defined in the Guarantee
and Security Agreement).  Without limiting the generality of the foregoing, it
is understood and agreed that any Portfolio Investments that have been
contributed or sold, purported to be contributed or sold or otherwise
transferred to any Financing Subsidiary, or held by any Financing Subsidiary, or
which secure obligations of any Financing Subsidiary shall not be treated as
Eligible Portfolio Investments until distributed, sold or otherwise transferred
to any Obligor free and clear of all Liens (other than Eligible Liens). 
Notwithstanding the foregoing, nothing herein shall limit the provisions of
Section 5.12(b)(i), which provide that, for purposes of this Agreement, all
determinations of whether an Investment is to be included as an Eligible
Portfolio Investment shall be determined on a Settlement-Date Basis, provided
that no such Investment shall be included as an Eligible Portfolio Investment to
the extent it has not been paid for in full.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity


17

--------------------------------------------------------------------------------

ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.


“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer at any relevant time, or is otherwise aggregated with the Borrower or
any Subsidiary, under Section 414(b), (c), (m) or (o) of the Code or Section
4001 of ERISA.


“ERISA Event” means: (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) with respect to
any Plan that is intended to qualify under Section 401(a) of the Code, the
notification by the IRS of its intent to disqualify the Plan; (c) the filing of
a notice of intent to terminate any Pension Plan, if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, the filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Pension Plan or
the termination of any Pension Plan under Section 4041(c) of ERISA; (d) the
failure to make a required contribution to any Pension Plan that would result in
the imposition of a lien or other encumbrance or the provision of security under
Section 412 or 430 of the Code or Section 302 or 4068 of ERISA, or the arising
of such a lien or encumbrance; there being or arising any “unpaid minimum
required contribution” or “accumulated funding deficiency” (as defined  or
otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of Title
I of ERISA), whether or not waived; or the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for, or receipt of, a
waiver of the minimum funding standard with respect to any Pension Plan or
Multiemployer Plan; or the determination that any Pension Plan is, or is
expected to be, in “at-risk” status under Title IV of ERISA; (e) the incurrence
by the Borrower, any Subsidiary or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to any Pension Plan or any Multiemployer Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (f)
the receipt by the Borrower, any Subsidiary or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Pension Plan or Pension Plans or to appoint a trustee to administer any Pension
Plan, or the occurrence of an event or condition that would reasonably be
expected to constitute grounds for the institution of proceedings by the PBGC
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the incurrence by the Borrower, any Subsidiary or any ERISA
Affiliate of any Withdrawal Liability, the complete or partial withdrawal of the
Borrower, any Subsidiary or any ERISA Affiliate from a Multiemployer Plan, or
the reorganization or insolvency under Title IV of ERISA of any Multiemployer
Plan; (h) the occurrence of any non-exempt prohibited transaction within the
meaning of Section 4975 of the Code or Section 406 of ERISA; (i) the failure to
make any required contribution to a Multiemployer Plan or failure to make by its
due date any required contribution to any Pension Plan; or (j) the receipt by
the Borrower, any Subsidiary or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower, any Subsidiary or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal


18

--------------------------------------------------------------------------------

Liability or a determination that a Multiemployer Plan is, or is expected to be,
in “critical” or “endangered” status, as determined under Section 432 of the
Code or Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Euro” means the lawful currency of the member states of the European Union that
have adopted and retained a common single currency through monetary union in
accordance with European Union treaty law, as such treaty law is amended from
time to time.


“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans constituting such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.  For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.


“Event of Default” has the meaning assigned to such term in Section 7.01.


“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Lender or required to be withheld or deducted
from a payment to the Administrative Agent or any Lender, (a) Taxes imposed on
(or measured by) its net income or franchise Taxes, in each case, imposed (i) by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, or
(ii) as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Documents, or sold or assigned an interest in any Loan or Loan Document),
(b) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any U.S. federal withholding Tax that is
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.14(a), (d) Taxes attributable to such recipient’s failure to comply
with Section 2.14(f), and (e) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.


19

--------------------------------------------------------------------------------

“Existing Lenders” has the meaning assigned to such term in the recitals to this
Agreement.


“Existing Loans” has the meaning assigned to such term in the recitals to this
Agreement.


“Extended Availability Period” means, with respect to any Extending Lender, the
period from and including the First Amendment Effective Date to but excluding
the earlier of the Extended Revolver Termination Date and the date of
termination of the Commitments.


“Extended Loans” means Loans or Borrowings of any Extending Lender maturing on
the Extended Maturity Date.


“Extended Maturity Date” means, with respect to each Extending Lender, May 6,
2024.


“Extended Revolver Termination Date” means, with respect to each Extending
Lender, May 6, 2023.


“Extending Lender” means each Lender designated as an “Extending Lender” on
Schedule 1.01(b).


“External Quoted Value” has the meaning assigned to such term in Section
5.12(b)(ii)(A).


“External Unquoted Value” means (i) with respect to Borrower Tested Assets, the
Borrower External Unquoted Value and (ii) with respect to IVP Tested Assets, the
IVP External Unquoted Value.


“Extraordinary Receipts” means an amount equal to (a) any cash received by or
paid to any Obligor on account of any foreign, United States, state or local tax
refunds, pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments received not in the
ordinary course of business and any purchase price adjustment received not in
the ordinary course of business in connection with any purchase agreement and
proceeds of insurance (excluding, however, for the avoidance of doubt, proceeds
of any issuance of Equity Interests by the Borrower and issuances of
Indebtedness by any Obligor), minus (b) any costs, fees, commissions, premiums
and expenses incurred by any Obligor directly incidental to such cash receipts,
including reasonable legal fees and expenses; minus (c) amounts necessary for
the Borrower to make distributions sufficient in amount to achieve the
objectives set forth in Section 6.05(b)(A) hereof, solely to the extent that the
Required Payment Amount in or with respect to any taxable year (or any calendar
year, as relevant) is increased as a result of such Extraordinary Receipt;
provided, however, that Extraordinary Receipts shall not include any (i) amounts
that the Borrower receives from the Administrative Agent or any Lender pursuant
to Section 2.14(h), (ii) cash receipts to the extent received from proceeds of
insurance, condemnation awards (or payments in lieu thereof), indemnity payments
or payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in


20

--------------------------------------------------------------------------------

respect of any unaffiliated third party claim against or loss by such Person and
promptly applied to pay (or to reimburse such Person for its prior payment of)
such claim or loss and the costs and expenses of such Person with respect
thereto, (iii) proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings, or (iv) indemnity payments
or payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such payments are received by any Person in
respect of any unaffiliated third party claim against or loss by such Person and
promptly applied to pay (or to reimburse such Person for its prior payment of)
such claim or loss and the costs and expenses of such Person with respect
thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Original
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code, and any fiscal or regulatory legislation, rules, or official practices
adopted pursuant to any published intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.


“FCPA” has the meaning assigned to such term in Section 3.23.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three (3) Federal funds brokers of recognized standing selected by
it; provided that if the Federal Funds Effective Rate is less than zero, such
rate shall be zero for purposes of this Agreement.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.


“Financial Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, controller or chief
compliance officer of the Borrower, in each case, who has been authorized by the
Board of Directors of the Parent, to execute the applicable document or
certificate.


“Financing Subsidiary” means (i) any Structured Subsidiary or (ii) any SBIC
Subsidiary.


“First Amendment Effective Date” means April 9, 2020.


“Foreign Currency” means, at any time, any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the


21

--------------------------------------------------------------------------------

reciprocal of the foreign exchange rate(s) specified in the definition of the
term “Dollar Equivalent”, as determined by the Administrative Agent.


“Foreign Eligible Portfolio Investments” means any Eligible Portfolio Investment
with respect to which the requirements of paragraph 13 of Schedule 1.01(d)
hereto are met by reference to any Permitted Foreign Jurisdiction.


“Foreign Lender” means any Lender that is not a U.S. Person.


“GAAP” means generally accepted accounting principles in the United States of
America.


“General Partner” means Series H of SVOF/MM, LLC, a series of a Delaware limited
liability company.


“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

“Guarantee and Security Agreement” means that certain Amended and Restated
Guarantee, Pledge and Security Agreement, dated as of the Restatement Effective
Date, among the Borrower, the Subsidiary Guarantors from time to time party
thereto, the Administrative Agent, and the Collateral Agent.


22

--------------------------------------------------------------------------------

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08, or to which the Collateral
Agent shall otherwise consent).


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging
arrangement.  For the avoidance of doubt, in no event shall a Hedging Agreement
include a total return swap.


“Hedging Agreement Obligations” has the meaning specified in the Guarantee and
Security Agreement.


“Increasing Lender” has the meaning assigned to such term in Section 2.06(e)(i).


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) the net amount such Person would be obligated for under any
Hedging Agreement if such Hedging Agreement was terminated at the time of
determination, (j) all obligations, contingent or otherwise, with respect to
Disqualified Equity Interests, and (k) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor (or such Person is
not otherwise liable for such Indebtedness). Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (y) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or fund the delayed draw or unfunded
portion of any existing Portfolio Investment or (z) indebtedness of an Obligor
on account of the sale by an Obligor of the first out tranche of any First Lien
Bank Loan that arises solely as an accounting matter under Accounting Standard
Codification 860, provided that such indebtedness (i) is non-recourse to the
Borrower and its


23

--------------------------------------------------------------------------------

Subsidiaries and (ii) would not represent a claim against the Borrower or any of
its Subsidiaries in a bankruptcy, insolvency or liquidation proceeding of the
Borrower or its Subsidiaries, in each case in excess of the amount sold or
purportedly sold.

“Independent” when used with respect to any specified Person means the more
restrictive of the following: (a) that such Person (i) does not have any direct
financial interest or any material indirect financial interest in the Borrower
or any of its Subsidiaries or Affiliates (including its investment advisor or
any Affiliate thereof) other than ownership of publicly traded stock of the
Borrower or any such Subsidiary or Affiliate with a market value not to exceed
$1,000,000 and (ii) is not an officer, employee, promoter, underwriter, trustee,
partner, director or a Person performing similar functions of the Borrower or of
its Subsidiaries or Affiliates (including its investment advisor or any
Affiliate thereof), (b) the definition of “disinterested” as defined in the
Investment Company Act, (c) that such Person is not an “interested person” as
defined in Section 2(a)(19) of the Investment Company Act or (d) the definition
of “independent” as defined in the Exchange Act.


“Independent Valuation Provider” means any of Stout Risius Ross, Houlihan Lokey,
Duff & Phelps, Murray, Devine and Company, Lincoln Advisors, Valuation Research
Corporation and Alvarez & Marsal, or any other Independent nationally recognized
third-party appraisal firm selected by the Administrative Agent in its
reasonable discretion.


“Industry Classification Group” means any industry groups mutually agreeable to
the Required Lenders and the Borrower specified on Schedule 1.01(e) (as the same
may be amended from time to time).


“ING” means ING Capital LLC.


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.


“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Loan or Borrowing that is
scheduled to be repaid on the Maturity Date, a period of less than one month’s
duration commencing on the date of such Loan or Borrowing and ending on the
Maturity Date, as specified in the applicable Borrowing Request or Interest
Election Request; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period (other than an Interest
Period that ends on the Maturity Date that is permitted to be of less than


24

--------------------------------------------------------------------------------

one month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Loan initially shall be the date on which
such Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.


“Internal Value” has the meaning assigned to such term in Section
5.12(b)(ii)(C).


“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.


“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.


“Investment Policies” means each of the Parent’s and the Borrower’s written
investment objectives, policies, restrictions and limitations as in existence on
the Original Effective Date (including the Borrower’s investment allocation and
conflicts mitigation policy between affiliated vehicles managed directly or
indirectly by the Advisor) delivered to the Administrative Agent prior to the
Original Effective Date, as may be amended or modified from time to time by a
Permitted Policy Amendment.


“IRS” means the United States Internal Revenue Service.


“IVP External Unquoted Value” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x).


“IVP Tested Assets” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x).


“Lender Letter” means, that certain second amended and restated lender letter,
dated as of the Restatement Effective Date, by and between each Lender and the
Borrower.

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.


“LIBO Quoted Currency” means each of the following currencies: Dollars; Euros;
and Pounds Sterling, in each case so long as there is a published LIBO Rate with
respect thereto.


25

--------------------------------------------------------------------------------

“LIBO Rate” means, for any Interest Period:


(a)       for any Eurocurrency Borrowing denominated in a LIBO Quoted Currency,
(i) the Intercontinental Exchange Benchmark Administration Ltd. LIBO Rate (or
the successor thereto if the Intercontinental Exchange Benchmark Administration
Ltd. is no longer making such rates available) per annum for deposits in such
Currency for a period equal to the Interest Period appearing on the display
designated as Reuters Screen LIBO01 Page (or such other page on that service or
such other service designated by the Intercontinental Exchange Benchmark
Administration Ltd. (or the successor thereto if the Intercontinental Exchange
Benchmark Administration Ltd. is no longer making such rates available) for the
display of such Administration’s Interest Settlement Rates for deposits in such
Currency) as of 11:00 a.m., London time, on the day that is two (2) Business
Days prior to the first day of the Interest Period (or if such Reuters Screen
LIBO01 Page is unavailable for any reason at such time, the rate which appears
on the Reuters Screen ISDA Page as of such date and such time), (ii) if the
Administrative Agent determines that the sources set forth in clause (i) are
unavailable for the relevant Interest Period, LIBO Rate for purposes of this
clause (a) shall mean the rate of interest determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the nearest 1/100th of
1%) of the rates per annum at which deposits in such Currency are offered to the
Administrative Agent two (2) Business Days preceding the first day of such
Interest Period by leading banks in the London interbank market as of 11:00 a.m.
for delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the
Administrative Agent’s portion of the relevant Eurocurrency Borrowing, or (iii)
subject to Section 2.11, if the Administrative Agent determines that the sources
set forth in clause (i) are permanently unavailable for the relevant Interest
Period, LIBO Rate for purposes of this clause (a) shall mean a comparable or
successor rate, which rate is reasonably approved by the Administrative Agent in
consultation with the Borrower and the Lenders and which rate is consistent with
the then prevailing market convention for determining a rate of interest for
syndicated loans in the applicable Currency in the United States at such time. 
To the extent a comparable or successor rate is approved by the Administrative
Agent in consultation with the Borrower and the Lenders in accordance with
clause (iii) above, the approved rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent;


(b)       in the case of any Eurocurrency Borrowings denominated in AUD, the AUD
Bank Bill Reference Rate per annum;


(c)       in the case of any Eurocurrency Borrowings denominated in Canadian
Dollars, the CDOR Rate per annum;

(d)       in the case of any Eurocurrency Borrowings denominated in NZD, the NZD
Rate per annum; and


26

--------------------------------------------------------------------------------

(e)       for all Non-LIBO Quoted Currencies (other than Canadian Dollars, AUD
or NZD), the calculation of the applicable reference rate shall be determined in
accordance with market practice;


provided that if the LIBO Rate under clause (a), (b), (c), (d) or (e) is less
than zero for the relevant Interest Period, such rate shall be deemed to be zero
for such Interest Period.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, in the case of Portfolio Investments that are equity
securities, excluding customary drag-along, tag-along, right of first refusal,
restrictions on assignments or transfers and other similar rights in favor of
other equity holders of the same issuer).


“Loan Documents” means, collectively, this Agreement, any fee letters, the
Lender Letter, any promissory notes delivered pursuant to Section 2.07(f), the
Security Documents and any other agreement, document or instrument entered into
now, or in the future, by any Obligor, on the one hand, and the Administrative
Agent, the Collateral Agent, any Lender and/or any other Secured Party, on the
other hand, in connection with any of the foregoing.


“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement.


“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.


“Limited Reference Quoted Investment” has the meaning assigned to such term in
Section 5.12(b)(ii)(A)(x)(iii).


“Margin Stock” means “margin stock” within the meaning of Regulations D, T, U
and X.


“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Obligors and their respective Subsidiaries (other than
Financing Subsidiaries), taken as a whole, or (b) the validity or enforceability
of any of the Loan Documents or the rights or remedies of the Administrative
Agent and the Lenders thereunder or the ability of the Obligors to perform their
respective obligations thereunder.

“Material Indebtedness” means (a) Indebtedness (other than the Loans and Hedging
Agreements), of any one or more of the Parent, the Borrower or any of their
respective Subsidiaries (including any Financing Subsidiary) in an aggregate
principal amount exceeding $15,000,000 and (b) obligations in respect of one or
more Hedging Agreements or other swap or


27

--------------------------------------------------------------------------------

derivative transactions under which the maximum aggregate amount (after giving
effect to any netting agreements) that the Parent, the Borrower and their
respective Subsidiaries would be required to pay if such Hedging Agreement(s) or
other swap or derivative transactions were terminated at such time would exceed
$15,000,000.


“Maturity Date” means the date that is the one (1) year anniversary of the
Revolver Termination(a) in the case of any Extending Lender (with respect to
such Extending Lender’s Extended Loans), the Extended Maturity Date or (b) in
the case of any Non-Extending Lender (with respect to such Non-Extending
Lender’s Non-Extended Loans), the Non-Extended Maturity Date.


“Maximum Rate” has the meaning assigned to such term in Section 9.17.


“Minimum Utilization Amount” means, with respect to any Lender for any day, an
amount equal to forty percent (40%) of the Commitment of such Lender as of the
close of business on such day.


“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.


“Multicurrency Commitments” means, with respect to each Multicurrency Lender,
the commitment of such Multicurrency Lender to make Loans denominated in Dollars
and in Agreed Foreign Currencies hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.06 or reduced from time to time pursuant to
Section 2.08 or as otherwise provided in this Agreement and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The aggregate amount of each Lender’s Multicurrency
Commitment as of the RestatementFirst Amendment Effective Date is set forth on
Schedule 1.01(b), or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Multicurrency Commitment, as applicable.  The
aggregate amount of the Lenders’ Multicurrency Commitments as of the
RestatementFirst Amendment Effective Date is $162,700,000212,700,000.


“Multicurrency Lender” means the Persons listed on Schedule 1.01(b) (as amended
from time to time pursuant to Section 2.06) as having Multicurrency Commitments
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption that provides for it to assume a Multicurrency
Commitment or to acquire Revolving Multicurrency Credit Exposure, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise in accordance with the terms hereof.


“Multicurrency Loan” means a Loan denominated in Dollars or in an Agreed Foreign
Currency made pursuant to the Multicurrency Commitments.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA that is contributed to by (or to which there is an
obligation to contribute of) the Borrower, any Subsidiary or any ERISA
Affiliate, and each such plan for the five-year


28

--------------------------------------------------------------------------------

period immediately following the latest date on which the Borrower, any
Subsidiary or any ERISA Affiliate contributed to or had an obligation to
contribute to such plan.


“National Currency” means the currency, other than the Euro, of a Participating
Member State.


“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any costs, fees,
commissions, premiums and expenses actually incurred by any Obligor directly
incidental to such Asset Sale and paid in cash to a Person that is not an
Affiliate of any Obligor (or if paid in cash to an Affiliate, only to the extent
such expenses are reasonable and customary), including reasonable legal fees and
expenses, minus (c) all taxes (other than income taxes) paid or reasonably
estimated to be payable by any Obligor as a result of such Asset Sale (after
taking into account any applicable tax credits or deductions that are reasonably
expected to be available), minus (d) amounts necessary for the Borrower to make
distributions sufficient in amount to achieve the objectives set forth in
Section 6.05(b)(A) hereof, solely to the extent that the Required Payment Amount
in or with respect to any taxable year (or any calendar year, as relevant) is
increased as a result of such Asset Sale, minus (e) reserves for
indemnification, purchase price adjustments or analogous arrangements reasonably
estimated by the Borrower or the relevant Subsidiary in connection with such
Asset Sale; provided that (i) such reserved amount shall not be included in the
Borrowing Base and (ii) if the amount of any estimated reserves pursuant to this
clause (e) exceeds the amount actually required to be paid in cash in respect of
indemnification, purchase price adjustments or analogous arrangements for such
Asset Sale, the aggregate amount of such excess shall constitute Net Asset Sale
Proceeds.


“No External Review Assets” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(y).


“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).


“Non-Extended Availability Period” means, with respect to any Non-Extending
Lender, the period from and including the First Amendment Effective Date to but
excluding the earlier of the Non-Extended Revolver Termination Date and the date
of termination of the Commitments.


“Non-Extended Loans” means Loans or Borrowings of any Non-Extending Lender
maturing on the Non-Extended Maturity Date.


“Non-Extended Maturity Date” means, with respect to each Non-Extending Lender,
May 6, 2023.

“Non-Extended Revolver Termination Date” means, with respect to each
Non-Extending Lender, May 6, 2022.


29

--------------------------------------------------------------------------------

“Non-Extending Lender” means each Lender designated as a “Non-Extending Lender”
on Schedule 1.01(b).


“Non-LIBO Quoted Currency” means any currency other than a LIBO Quoted Currency.


“NZD” means the lawful currency of New Zealand.


“NZD Rate” means for any Loans in NZD, (a) with respect to any Interest Period,
the average bank bill reference rate as administered by the New Zealand
Financial Markets Association (or any other Person that takes over the
administration of that rate) for bills of exchange with a tenor equal in length
to such Interest Period (or if such Interest Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Period) as displayed on page BKBM of the Reuters screen at or about 11:00 a.m.
(Wellington, New Zealand time) on the day that is two (2) Business Days prior to
the first day of such Interest Period or, in the event such rate does not appear
on such page, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion; provided that, if the rate determined in
accordance with this clause (a) shall be less than zero, such rate shall be
deemed to be zero for purposes of this clause (a), plus (b) 0.20%.


“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.


“Obligors’ Net Worth” means, at any date, Stockholders’ Equity at such date,
minus the net asset value attributable to (or held by any Obligor in) any
Financing Subsidiary or other non-Obligor Subsidiary.


“OFAC” has the meaning assigned to such term in Section 3.20.


“Organization Documents” means, for any Person, its constituent or
organizational documents, including: (a) in the case of any limited partnership,
the certificate of limited partnership and limited partnership agreement for
such Person; (b) in the case of any limited liability company, the articles of
formation and operating agreement for such Person; and (c) in the case of a
corporation, the certificate or articles of incorporation and the bylaws or
memorandum and articles of association for such Person.


“Original Effective Date” means February 26, 2018.


“Other Covered Indebtedness” means the net amount that any Obligor would be
obligated to pay under any Hedging Agreement as a result of the termination of
such Hedging Agreement as of any date of determination.

“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording or filing Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made under any Loan Document
or from the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are


30

--------------------------------------------------------------------------------

imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.17(b)) and as a result of a present or former connection between such
Lender and the jurisdiction imposing such Tax (other than connections solely
arising from such Lender having executed, delivered, become a party to,
performed is obligations under, received payments under, received or perfected a
security interest under, engaged in any other transaction pursuant to or
enforced any Loan Documents, or sold or assigned an interest in any Loan or Loan
Document).


“Parent” means BlackRock TCP Capital Corp., a Delaware corporation.


“Participant” has the meaning assigned to such term in Section 9.04(f).


“Participant Register” has the meaning assigned to such term in Section 9.04(f).


“Participating Member State” means any member state of the European Union that
adopts or has adopted a common single currency as its lawful currency in
accordance with the legislation of the European Union relating to the European
Monetary Union.


 “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined
in ERISA and any successor entity performing similar functions.


“Pension Plan” means any employee benefit plan within the meaning of Section
3(3) of ERISA (other than a Multiemployer Plan) that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, in respect of which the Borrower, any Subsidiary or any ERISA Affiliate
is (or would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.


“Permitted Equity Interests” means partnership interests of the Borrower that
after its issuance is not subject to any agreement between the holder of such
partnership interests and the Borrower where the Borrower is required to
purchase, redeem, retire, acquire, cancel or terminate any such partnership
interests at any time.


“Permitted Foreign Jurisdiction” means Australia, Canada, France, Germany,
Ireland, Italy, Luxembourg, New Zealand, Sweden, Switzerland, the Netherlands
and the United Kingdom.


“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens arising out of judgments or awards that have
been in force for less than the applicable period for taking an appeal so long
as such judgments or awards do not constitute an Event of Default; (d) customary
rights of setoff and liens upon (i) deposits of cash in favor of


31

--------------------------------------------------------------------------------

banks or other depository institutions in which such cash is maintained in the
ordinary course of business, (ii) cash and financial assets held in securities
accounts in favor of banks and other financial institutions with which such
accounts are maintained in the ordinary course of business and (iii) assets held
by a custodian in favor of such custodian in the ordinary course of business, in
the case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations; (e) 
Eligible Liens; and (f) Liens in favor of any escrow agent solely on and in
respect of any cash earnest money deposits made by any Obligor in connection
with any letter of intent or purchase agreement (to the extent that the
acquisition or disposition with respect thereto is otherwise permitted
hereunder).

“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies, that is (a) approved in writing by the
Administrative Agent (with the consent of the Required Lenders), (b)  required
by applicable law or Governmental Authority, or (c) not material.


“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on the SBA’s then applicable form; provided that the
recourse to the Obligors thereunder is expressly limited only to periods after
the occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in
Section 7.01(q), it shall be an Event of Default hereunder if any such event or
condition giving rise to such recourse occurs).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (other than a Multiemployer Plan) in respect of which the Borrower, any
Subsidiary or any ERISA Affiliate is (or would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA, including,
without limitation, any Pension Plan.


“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.


“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio that is (or will, at the end of the then
current fiscal quarter, be included) on the schedule of investments on the
financial statements of the Borrower delivered pursuant to Section 5.01(a) or
(c) and, for the avoidance of doubt, shall not include a Subsidiary.


“Pounds Sterling” means the lawful currency of England.


“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time.  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.  The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate.


32

--------------------------------------------------------------------------------


“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.


“Pro-Rata Borrowing” has the meaning assigned to such term in Section 2.03(a).


“Pro-Rata Dollar Portion” means, in connection with any Pro-Rata Borrowing, an
amount equal to (i) the aggregate amount of such Pro-Rata Borrowing multiplied
by (ii) the aggregate Dollar Commitments of all Dollar Lenders (other than any
Non-Extending Lenders on and after the Non-Extended Revolver Termination Date to
the Non-Extended Maturity Date) at such time divided by (iii) the aggregate
Commitments of all Lenders (other than any Non-Extending Lenders on and after
the Non-Extended Revolver Termination Date to the Non-Extended Maturity Date) at
such time.


“Pro-Rata Multicurrency Portion” means, in connection with any Pro-Rata
Borrowing in Dollars, an amount equal to (i) the aggregate amount of such
Pro-Rata Borrowing multiplied by (ii) the aggregate Multicurrency Commitments of
all Multicurrency Lenders (other than any Non-Extending Lenders on and after the
Non-Extended Revolver Termination Date to the Non-Extended Maturity Date) at
such time divided by (iii) the aggregate Commitments of all Lenders (other than
any Non-Extending Lenders on and after the Non-Extended Revolver Termination
Date to the Non-Extended Maturity Date) at such time.


“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.


“Quoted Investments” has the meaning assigned to such term in Section
5.12(b)(ii)(A).


“Refinancing Contribution” means any capital contribution to or investment in
the Borrower by the Parent after the First Amendment Effective Date in
connection with which, on or prior to the date of such capital contribution or
investment, the Borrower delivers a certificate to the Administrative Agent
certifying that an amount of cash equal to all or a portion of the cash proceeds
received by the Borrower on account of such capital contribution or investment
shall be distributed by the Borrower to the Parent for the sole purpose of
refinancing outstanding unsecured indebtedness of the Parent within six (6)
months following the date of such contribution or investment.


“Refinancing Distribution” means each distribution by the Borrower to the Parent
made after the First Amendment Effective Date (a) pursuant to and in compliance
with Section 6.05(b)(B), (b) for the sole purpose of refinancing outstanding
unsecured indebtedness of the Parent and, promptly upon receipt of such
distribution, the Parent used such proceeds to payoff all or a portion of such
outstanding unsecured indebtedness of the Parent, and (c) the aggregate amount
of such distribution, together with all other Refinancing Distributions made in
the six (6) months immediately preceding such distribution date, does not exceed
the aggregate amount of Refinancing Contributions in the six (6) months
immediately preceding such distribution date.  For the avoidance of doubt, any
Refinancing Contribution that is not distributed to the Parent


33

--------------------------------------------------------------------------------

within six (6) months of the date it was first contributed or invested in the
Borrower shall not be eligible to be deemed to be a Refinancing Distribution.

“Register” has the meaning assigned to such term in Section 9.04(c).


“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board (or any successor), as the same may be modified and supplemented and
in effect from time to time.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, partners, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.


“Relevant Governmental Body” means (a) the central bank for the currency in
which the LIBO Rate is denominated or any central bank or other supervisor which
is responsible for supervising either the LIBO Rate or the administrator of the
LIBO Rate or (b) any working group or committee officially endorsed or convened
by (i) the central bank for the currency in which the LIBO Rate is denominated,
(ii) any central bank or other supervisor which is responsible for supervising
either the LIBO Rate or the administrator of the LIBO Rate, (iii) a group of
those central banks or other supervisors or (iv) the Financial Stability Board
or any part thereof.


“Required Lenders” means, at any time, subject to Section 2.16(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time; provided that, (a) if there are only three (3) Lenders at such time,
“Required Lenders” shall mean Lenders having Revolving Credit Exposures and
unused Commitments representing more than 67% of the sum of the total Revolving
Credit Exposures and unused Commitments at such time and (b) if there are only
two (2) Lenders at such time, “Required Lenders” shall mean all Lenders.  The
“Required Lenders” of a Class (which shall include the term “Required
Multicurrency Lenders”) means Lenders having Revolving Credit Exposures and
unused Commitments of such Class representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments of such Class (or, if
there are only three (3) Lenders of such Class at such time, 67% of the sum of
the total Revolving Credit Exposures and unused Commitments of such Class and,
if there are only two (2) Lenders of such Class at such time, all Lenders in
such Class).


“Required Payment Amount” has the meaning assigned to such term in Section
6.05(b)(A).


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Restatement Effective Date” means May 6, 2019.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Equity Interests of
the Borrower or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any


34

--------------------------------------------------------------------------------

sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests of the Borrower (other than any equity awards granted to employees,
officers, directors and consultants of the Borrower and its Affiliates).


“Return of Capital” means an amount equal to (i) (a) any cash amount (and net
cash proceeds of any noncash amount) received by any Obligor at any time in
respect of the outstanding principal of any Portfolio Investment (whether at
stated maturity, by acceleration or otherwise), (b) without duplication of
amounts received under clause (a), any net cash proceeds (including net cash
proceeds of any noncash consideration) received by any Obligor at any time from
the sale of any property or assets pledged as collateral in respect of any
Portfolio Investment to the extent such net cash proceeds are less than or equal
to the outstanding principal balance of such Portfolio Investment, (c) any cash
amount (and net cash proceeds of any noncash amount) received by any Obligor at
any time in respect of any Portfolio Investment that is an Equity Interest (x)
upon the liquidation or dissolution of the issuer of such Portfolio Investment,
(y) as a distribution of capital made on or in respect of such Portfolio
Investment, or (z) pursuant to the recapitalization or reclassification of the
capital of the issuer of such Portfolio Investment or pursuant to the
reorganization of such issuer, (d) any similar return of capital received by any
Obligor in cash (and net cash proceeds of any noncash amount) in respect of any
Portfolio Investment or (e) (i) any cash amount (and net cash proceeds of any
noncash amount) received by any Obligor at any time in respect of any Financing
Subsidiary (w) upon the liquidation or dissolution of such Financing Subsidiary,
(x) as a distribution of capital made on or in respect of such Financing
Subsidiary, or (y) pursuant to the recapitalization or reclassification of the
capital of such Financing Subsidiary or pursuant to the reorganization of such
Financing Subsidiary or (ii) any other return of capital received by any Obligor
in cash (and net cash proceeds of noncash amounts) in respect of any Financing
Subsidiary minus (ii) (x) any costs, fees, commissions, premiums and expenses
incurred by any Obligor directly incidental to such cash receipts, including
reasonable legal fees and expenses and (y) amounts necessary for the Borrower to
make distributions sufficient in amount to achieve the objectives set forth in
Section 6.05(b)(A) hereof, solely to the extent that the Required Payment Amount
in or with respect to any taxable year (or any calendar year, as relevant) is
increased as a result of such Return of Capital.


“Revolver Termination Date” means the date that is the three (3) year
anniversary of the Restatement Effective Date, unless extended with the consent
of each Lender in its sole and absolute discretion.Extended Revolver Termination
Date or the Non-Extended Revolver Termination Date, as applicable.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans at such
time made or incurred under the Dollar Commitments.


35

--------------------------------------------------------------------------------

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans at
such time made or incurred under the Multicurrency Commitments.


“RIC” means a Person qualifying for treatment as a “regulated investment
company” under Subchapter M of the Code.


“S&P” means S&P Global Ratings, a division of S&P Global Inc., a New York
corporation, or any successor thereto.


“Same Day Cap” means the lesser of (i) $60,000,000 and (ii) 30% of the total
Commitments at such time.


“Sanctioned Country” means, at any time, a country, territory or region that is,
or whose government is, the subject or target of any Sanctions.


“Sanctions” has the meaning assigned to such term in Section 3.20.


“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.


“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x)  either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, direct or
indirect, Subsidiary of an entity referred to in clause (x)(i) of this
definition, and (y) designated in writing by the Borrower (as provided below) as
an SBIC Subsidiary, so long as:


(a)      other than pursuant to a Permitted SBIC Guarantee or the requirement by
the SBA that the Borrower make an equity or capital contribution to the SBIC
Subsidiary in connection with its incurrence of SBA Indebtedness (provided that
such contribution is permitted by Section 6.03(e) and is made substantially
contemporaneously with such incurrence), no portion of the Indebtedness or any
other obligations (contingent or otherwise) of such Person (i) is Guaranteed by
the Borrower or any of its Subsidiaries (other than any SBIC Subsidiary), (ii)
is recourse to or obligates the Borrower or any of its Subsidiaries (other than
any SBIC Subsidiary) in any way, or (iii) subjects any property of the Borrower
or any of its Subsidiaries (other than any SBIC Subsidiary) to the satisfaction
thereof;


(b)     other than pursuant to a Permitted SBIC Guarantee, neither the Borrower
nor any of its Subsidiaries has any material contract, agreement, arrangement or
understanding with such Person other than on terms no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower or such Subsidiary;


36

--------------------------------------------------------------------------------

(c)       neither the Borrower nor any of its Subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and


(d)      such Person has not Guaranteed or become a co-borrower under, and has
not granted a security interest in any of its properties to secure, and the
Equity Interests it has issued are not pledged to secure, in each case, any
Indebtedness, liabilities or obligations of any one or more of the Obligors.


Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.


“Scheduled Payment Date” means, with respect to each Lender, (a) with respect to
any ABR Loan, the last Business Day of each calendar month and (b) with respect
to any Eurocurrency Loan, the last day of each Interest Period therefor and, in
the case of any Interest Period of more than one month’s duration, each day
prior to the last day of such Interest Period that occurs at one-month intervals
after the first day of such Interest Period, in each case, after such Lender’s
Revolver Termination Date through and including such Lender’s Maturity Date.


“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.


“Secured Obligations” has the meaning assigned to such term in the Guarantee and
Security Agreement.


“Secured Party” and “Secured Parties” have the meaning assigned to such terms in
the Guarantee and Security Agreement.


“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodial and Account Control Agreement, all Uniform Commercial Code
financing statements filed with respect to the security interests in personal
property created pursuant to the Guarantee and Security Agreement, and all other
assignments, pledge agreements, security agreements, control agreements and
other instruments executed and delivered at any time by any of the Obligors
pursuant to the Guarantee and Security Agreement or otherwise providing or
relating to any collateral security for any of the Secured Obligations.


“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower or the Parent thereunder).


“Settlement-Date Basis” means that any Investment that has been purchased will
not be treated as an Eligible Portfolio Investment until such purchase has
settled, and any Eligible Portfolio Investment which has been sold will not be
excluded as an Eligible Portfolio Investment until such sale has settled.


37

--------------------------------------------------------------------------------

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (a) (i) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the
RestatementFirst Amendment Effective Date and reflected in any projections
delivered to the Lenders or with respect to any transaction contemplated or
undertaken after the RestatementFirst Amendment Effective Date, and (iii) such
Obligor has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (b) such
Obligor is “solvent” within the meaning given to such term and similar terms
under applicable laws relating to fraudulent transfers and conveyances.  For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).


“Standard Securitization Undertakings” means, collectively, (a) customary
arm’s-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for breach of
representations and warranties referred to in clause (c), and (c)
representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
securitizations of the relevant asset class (in each case in clauses (a), (b)
and (c) excluding obligations related to the collectability of the assets sold
or the creditworthiness of the underlying obligors and excluding obligations
that constitute credit recourse).


“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D).  Such reserve percentages
shall include those imposed pursuant to Regulation D.  Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of equity
holders’ equity for the Borrower and its Subsidiaries at such date.


38

--------------------------------------------------------------------------------

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
which is formed in connection with, and which continues to exist for the sole
purpose of, third-party financings (including prior to the Original Effective
Date) and which engages in no material activities other than in connection with
the purchase, management, servicing and financing of Portfolio Investments from
the Obligors or any other Person, and which is designated by the Borrower (as
provided below) as a Structured Subsidiary, so long as:


(a)       no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms Section 6.03(e)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;


(b)       no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing loan assets; and


 (c)        no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.


Any designation of a Structured Subsidiary by the Borrower shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.


“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries.  Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
guarantor under the Guarantee and Security Agreement.  It is understood and
agreed that, subject


39

--------------------------------------------------------------------------------

to Section 5.08(a), no Financing Subsidiary shall be required to be a Subsidiary
Guarantor as long as it remains a Financing Subsidiary.


“Tax Damages” has the meaning assigned to such term in Section 2.14(d).


“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


“Tennenbaum Parties” means the General Partner, the Advisor, the Parent, the
Obligors and the Obligors’ Subsidiaries.


“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder shall have been paid in full (excluding, for
the avoidance of doubt, any amount in connection with any contingent, unasserted
indemnification obligations).


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, and the use
of the proceeds thereof.


“Two Largest Industry Classification Groups” means, as of any date of
determination, each of the two Industry Classification Groups to which a greater
portion of the Borrowing Base has been assigned pursuant to Section 5.12(a) than
any other single Industry Classification Group.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


40

--------------------------------------------------------------------------------

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed
(including, without limitation, under the Dutch Financial Supervision Act 2007
(as amended from time to time and including any successor legislation)).


“Unfunded Pension Liability” of any Pension Plan shall mean the amount, if any,
by which the value of the accumulated plan benefits under such Pension Plan,
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).


“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York.


“Unquoted Investments” has the meaning assigned to such term in Section
5.12(b)(ii)(B).


“USA PATRIOT Act” has the meaning assigned to such term in Section 3.21.


“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“Valuation Testing Date” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x).


“wholly owned Subsidiary” of any person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such Person and/or one or more wholly owned Subsidiaries of such Person. 
Unless the context otherwise requires, “wholly owned Subsidiary Guarantor” shall
mean a wholly owned Subsidiary that is a Subsidiary Guarantor.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


41

--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under or suspend any obligation in
respect of that liability or any of the powers under the Bail-In Legislation
that are related to or ancillary to any of those powers.


SECTION 1.02.   Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Loan” or a “Multicurrency Loan”), by Type (e.g., an “ABR Loan” or a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Multicurrency Eurocurrency
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Dollar Borrowing” or a “Multicurrency Borrowing”), by Type (e.g., an “ABR
Borrowing” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Multicurrency Eurocurrency Borrowing”).  Loans and Borrowings may also be
identified by Currency.


SECTION 1.03.   Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein or therein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on such successors and assigns set forth herein),
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  Solely for purposes of this
Agreement, any references to “obligations” owed by any Person under any Hedging
Agreement shall refer to the amount that would be required to be paid by such
Person if such Hedging Agreement were terminated at such time (after giving
effect to any netting agreement).

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to


42

--------------------------------------------------------------------------------

eliminate the effect of any change occurring after the Restatement Effective
DateDecember 15, 2018 in GAAP or in the application or interpretation thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), then the Borrower, the Administrative Agent and the Lenders
agree to enter into negotiations in good faith in order to amend such provisions
of this Agreement so as to equitably reflect such change to comply with GAAP
with the desired result that the criteria for evaluating the Borrower's
financial condition shall be the same after such change to comply with GAAP as
if such change had not been made; provided, however,  until such amendments to
equitably reflect such changes are effective and agreed to by the Borrower, the
Administrative Agent and the Required Lenders, the Borrower’s compliance with
such financial covenants shall be determined on the basis of GAAP as in effect
and applied immediately before such change in GAAP becomes effective. 
Notwithstanding the foregoing or anything herein to the contrary, the Borrower
covenants and agrees with the Lenders that whether or not the Borrower may at
any time adopt Financial Accounting Standard No. 159 (or successor standard
solely as it relates to fair value liabilities) or Accounting Standard
Codification 825, all determinations relating to fair value accounting for
liabilities or compliance with the terms and conditions of this Agreement shall
be made on the basis that the Borrower has not adopted Financial Accounting
Standard No. 159 (or successor standard solely as it relates to fair value
liabilities) or Accounting Standard Codification 825.  In addition,
notwithstanding Accounting Standards Update 2015-03, GAAP or any other matter,
for purposes of calculating any financial or other covenants hereunder, debt
issuance costs shall not be deducted from the related debt obligation. 
Notwithstanding any other provision contained herein, solely with respect to any
change in GAAP after the Restatement Effective DateDecember 15, 2018 with
respect to the accounting for leases as either operating leases or capital
leases, any lease that is not (or would not be) a capital lease under GAAP as in
effect on the Restatement Effective DateDecember 15, 2018 shall not be treated
as a capital lease, and any lease that would be treated as a capital lease under
GAAP as in effect on the Restatement Effective DateDecember 15, 2018 shall
continue to be treated as a capital lease, hereunder and under the other Loan
Documents, notwithstanding such change in GAAP after the Restatement Effective
DateDecember 15, 2018, and all determinations of Capital Lease Obligations shall
be made consistently therewith (i.e., ignoring any such changes in GAAP after
the Restatement Effective DateDecember 15, 2018).


SECTION 1.05.   Interest Rates.  The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

SECTION 1.06.   Issuers.  For all purposes of this Agreement, all issuers of
Eligible Portfolio Investments that are Affiliates of one another shall be
treated as a single issuer, unless such issuers are Affiliates of one another
solely because they are under the common Control of the same private equity
sponsor or similar sponsor.


SECTION 1.07.   Currencies Generally.  At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the Original Effective Date.


43

--------------------------------------------------------------------------------

Except as provided in Section 2.08(b) and the last sentence of Section 2.15(a),
for purposes of determining (i) whether the amount of any Borrowing under the
Multicurrency Commitments, together with all other Borrowings under the
Multicurrency Commitments then outstanding or to be borrowed at the same time as
such Borrowing, would exceed the aggregate amount of the Multicurrency
Commitments, (ii) the aggregate unutilized amount of the Multicurrency
Commitments, (iii) the Revolving Credit Exposure, (iv) the Covered Debt Amount
and (v) the Borrowing Base or the Value or the fair market value of any
Portfolio Investment, the outstanding principal amount of any Borrowing that is
denominated in any Foreign Currency or the Value or the fair market value of any
Portfolio Investment that is denominated in any Foreign Currency shall be deemed
to be the Dollar Equivalent of the amount of the Foreign Currency of such
Borrowing or Portfolio Investment, as the case may be, determined as of the date
of such Borrowing (determined in accordance with the last sentence of the
definition of the term “Interest Period”) or the date of valuation of such
Portfolio Investment, as the case may be; provided that in connection with the
delivery of any Borrowing Base Certificate pursuant to Section 5.01(f) or (g),
such amounts shall be determined as of the date of the delivery of such
Borrowing Base Certificate.  Where any amount is denominated in Dollars under
this Agreement but requires for its determination an amount which is denominated
in a Foreign Currency, such amounts shall be converted to the Foreign Currency
Equivalent on the date of determination.  Wherever in this Agreement in
connection with a Borrowing or Loan an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing or Loan is
denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency).


SECTION 1.08.  Special Provisions Relating to Euro.  Each obligation hereunder
of any party hereto that is denominated in the National Currency of a state that
is not a Participating Member State on the Original Effective Date shall,
effective from the date on which such state becomes a Participating Member
State, be redenominated in Euro in accordance with the legislation of the
European Union applicable to the European Monetary Union; provided that, if and
to the extent that any such legislation provides that any such obligation of any
such party payable within such Participating Member State by crediting an
account of the creditor can be paid by the debtor either in Euros or such
National Currency, such party shall be entitled to pay or repay such amount
either in Euros or in such National Currency.  If the basis of accrual of
interest or fees expressed in this Agreement with respect to an Agreed Foreign
Currency of any country that becomes a Participating Member State after the date
on which such currency becomes an Agreed Foreign Currency shall be inconsistent
with any convention or practice in the interbank market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Original Effective Date; provided that the


44

--------------------------------------------------------------------------------

Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.


ARTICLE II


THE CREDITS


SECTION 2.01.   The Commitments.


(a)      Subject to the terms and conditions set forth herein, each Dollar
Lender severally agrees to make Dollar Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Dollar Credit Exposure exceeding such
Lender’s Dollar Commitment, (b) the aggregate Revolving Dollar Credit Exposure
of all of the Lenders exceeding the aggregate Dollar Commitments, or (c) the
total Covered Debt Amount exceeding the Borrowing Base then in effect; and


(b)      Subject to the terms and conditions set forth herein, each
Multicurrency Lender severally agrees to make Multicurrency Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving
Multicurrency Credit Exposure exceeding such Lender’s Multicurrency Commitment,
(b) the aggregate Revolving Multicurrency Credit Exposure of all the Lenders
exceeding the aggregate Multicurrency Commitments or (c) the total Covered Debt
Amount exceeding the Borrowing Base then in effect.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.


SECTION 2.02.   Loans and Borrowings.


(a)       Obligations of Lenders.  Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class (other than with respect to any
Loan requested pursuant to Section 2.18), Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


(b)      Type of Loans.  Subject to Section 2.11, each Borrowing of a Class
shall be constituted entirely of ABR Loans or of Eurocurrency Loans of such
Class denominated in a single Currency as the Borrower may request in accordance
herewith.  Each Pro-Rata Borrowing denominated in Dollars shall be constituted
entirely of ABR Loans or of Eurocurrency Loans.  Each Borrowing denominated in
an Agreed Foreign Currency shall be constituted entirely of Eurocurrency Loans. 
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any


45

--------------------------------------------------------------------------------

exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.


(c)       Minimum Amounts.  Each Borrowing shall be in an aggregate amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof or, with respect to
any Agreed Foreign Currency, 1,000,000 in the units of such Agreed Foreign
Currency or a whole multiple of 100,000 in excess thereof (or such smaller
minimum amount as may be agreed to by the Administrative Agent); provided that a
Borrowing of a Class may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments of such Class.  Borrowings of more than
one Class, Currency and Type may be outstanding at the same time.


(d)       Limitations on Interest Periods.  Notwithstanding any other provision
of this Agreement, the Borrower shall not be entitled to request any
Eurocurrency Borrowing (or to elect to convert to or continue as a Eurocurrency
Borrowing) if the Interest Period requested therefor would end after the
Extended Maturity Date.; provided that any request (or election to convert or
continue as a Eurocurrency Borrowing) that would extend past the Non-Extended
Maturity Date may only be made with respect to the portion of the Eurocurrency
Borrowing held by the Extending Lenders.

(e)       Restatement Effective Date Adjustments.  On the Restatement Effective
Date, the Borrower shall (A) prepay the Existing Loans (if any) in full,
including (i) all accrued but unpaid commitment fees (including all accrued but
unpaid Facility Fees (as defined in the Lender Letter (as defined in the
Existing Credit Agreement)) relating to such Existing Loans as of such date and
(ii) all accrued but unpaid interest relating to such Existing Loans as of such
date (in each case, calculated at the rate set forth in the Existing Credit
Agreement) and (B) simultaneously borrow new Loans hereunder in an amount equal
to such prepayment (plus the amount of any additional borrowings that may have
been requested by the Borrower at such time); provided that with respect to
subclauses (A) and (B), (x) the prepayment to, and borrowing from, any Existing
Lender may be effected by book entry to the extent that any portion of the
amount prepaid to such Existing Lender will be subsequently borrowed in the
currency of such Existing Loan from such Existing Lender and (y) the Lenders
shall make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Loans are held
ratably by the Lenders in accordance with the respective Commitments of such
Lenders (as set forth in Schedule 1.01(b)) and (C) pay to the Existing Lenders
the amounts, if any, payable under Section 2.14 of the Existing Credit Agreement
as a result of such prepayment.  Each of the Existing Lenders agrees to waive
payment of the amounts, if any, payable under Section 2.13 as a result of, and
solely in connection with, any such prepayment, and hereby consents to any
non-pro rata payment described in this Section 2.02(e).


SECTION 2.03.   Requests for Borrowings.


(a)      Notice by the Borrower.  To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by delivery of a signed
Borrowing Request or by telephone or e-mail (in each case, followed promptly by
delivery (including by e-mail) of a signed Borrowing Request) (i) in the case of
a Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m., New
York City time, three (3) Business Days before the date of the


46

--------------------------------------------------------------------------------

proposed Borrowing or (ii) in the case of a Eurocurrency Borrowing denominated
in an Agreed Foreign Currency (other than AUD or NZD), not later than 11:00
a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing, (iii) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, one (1) Business Day before the date of the proposed
Borrowing; provided that, in the event that the amount of any such ABR Borrowing
does not exceed the Same Day Cap, the Borrower may request such ABR Borrowing
not later than 9:00 a.m., New York City time, on the Business Day of the
proposed Borrowing or (iv) in the case of a Eurocurrency Borrowing denominated
in AUD or NZD, not later than 11:00 a.m., London time, four (4) Business Days
before the date of the proposed Borrowing.  Each such request for a Borrowing
shall be irrevocable.  Notwithstanding the other provisions of this Agreement,
in the case of any Borrowing denominated in Dollars, the Borrower may request
that such Borrowing be split into a Dollar Loan in an aggregate principal amount
equal to the Pro-Rata Dollar Portion and a Multicurrency Loan in an aggregate
amount equal to the Pro-Rata Multicurrency Portion (any such Borrowing, a
“Pro-Rata Borrowing”).  Except as set forth in this Agreement, a Pro-Rata
Borrowing shall be treated as being comprised of two separate Borrowings, a
Dollar Borrowing under the Dollar Commitments and a Multicurrency Borrowing
under the Multicurrency Commitments.


(b)       Content of Borrowing Requests.  Each request for a Borrowing (whether
a written Borrowing Request, a telephonic request or an e-mail request) shall
specify the following information in compliance with Section 2.02:

(i)        whether such Borrowing is to be made under the Dollar Commitments,
the Multicurrency Commitments or is a Pro-Rata Borrowing;


(ii)       if such Borrowing is a Pro-Rata Borrowing, the Pro-Rata Dollar
Portion and the Pro-Rata Multicurrency Portion;


(iii)      the aggregate amount and Currency of the requested Borrowing;


(iv)      the date of such Borrowing, which shall be a Business Day;


(v)       in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;


(vi)      in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and


(vii)     the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.04.


(c)       Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.


47

--------------------------------------------------------------------------------

(d)       Failure to Elect.  If no election as to the Class of a Borrowing is
specified in a Borrowing Request, then the requested Borrowing shall be
denominated in Dollars and shall be a Pro-Rata Borrowing, unless the Currency of
such Borrowing is specified in an Agreed Foreign Currency.  If no election as to
the Currency of a Borrowing is specified, then the requested Borrowing shall be
denominated in Dollars.   If no election as to the Type of a Borrowing is
specified in a Borrowing Request, then the requested Borrowing shall be a
Eurocurrency Borrowing having an Interest Period of one (1) month and, if an
Agreed Foreign Currency has been specified, the requested Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency and having an
Interest Period of one (1) month.  If a Eurocurrency Borrowing is requested but
no Interest Period is specified, (i) if the Currency specified for such
Borrowing is Dollars (or if no Currency has been so specified), the requested
Borrowing shall be a Eurocurrency Borrowing denominated in Dollars having an
Interest Period of one (1) month, and (ii) if the Currency specified for such
Borrowing is an Agreed Foreign Currency, the Borrower shall be deemed to have
selected an Interest Period of one (1) month.


SECTION 2.04.   Funding of Borrowings.


(a)       Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request.

(b)       Presumption by the Administrative Agent.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and, in reliance upon such assumption, the
Administrative Agent may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount.  In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in the corresponding Currency with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the Federal Funds Effective Rate and (ii) in the case of the
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. 
Nothing in this paragraph shall relieve any Lender of its obligation to fulfill
its commitments hereunder, and shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.


48

--------------------------------------------------------------------------------

SECTION 2.05.  Interest Elections.


(a)       Elections by the Borrower for Borrowings.  Subject to Section 2.03(d),
the Loans constituting each Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have the Interest Period specified in such Borrowing Request. 
Thereafter, subject to Section 2.05(e), the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided,
however, that (i) a Borrowing of a Class may only be continued or converted into
a Borrowing of the same Class, (ii) a Borrowing denominated in one Currency may
not be continued as, or converted to, a Borrowing in a different Currency, (iii)
no Eurocurrency Borrowing denominated in a Foreign Currency may be continued if,
after giving effect thereto, the aggregate Revolving Multicurrency Credit
Exposures would exceed the aggregate Multicurrency Commitments and such
Borrowing shall be prepaid pursuant to any of the first three sentences of
Section 2.08(c) (and, for the avoidance of doubt, subject to Section 2.05(e),
such Borrowing shall, for purposes of this Agreement and the other Loan
Documents, be deemed to be a Eurocurrency Borrowing with an Interest Period of
one month until such prepayment has been made (together with interest thereon as
specified in Section 2.10(c)), and (iv) a Eurocurrency Borrowing denominated in
a Foreign Currency may not be converted into a Borrowing of a different Type. 
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders of the respective Class holding the Loans constituting
such Borrowing (except as provided under Section 2.11(b)) in accordance with
their Applicable Percentage, and the Loans constituting each such portion shall
be considered a separate Borrowing.

(b)      Notice of Elections.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by delivery of a
signed Interest Election Request in a form approved by the Administrative Agent
or by telephone (followed promptly, but no later than the close of business on
the date of such request, by a signed Interest Election Request in a form
approved by the Administrative Agent) by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election.  Each such telephonic and written notice of election shall be
irrevocable.


(c)       Content of Interest Election Requests.  Each Interest Election Request
shall specify the following information in compliance with Section 2.02:


(i)        the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);


(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


49

--------------------------------------------------------------------------------

(iii)     whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and


(iv)     if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d); provided that there shall be no more than ten (10) separate
Eurocurrency Borrowings outstanding at any one time.


(d)       Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.


(e)       Failure to Elect; Events of Default.  If the Borrower fails to deliver
a timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Eurocurrency Borrowing of the same Class having an Interest Period of one (1)
month and (ii) if such Borrowing is denominated in a Foreign Currency, the
Borrower shall be deemed to have selected an Interest Period of one (1) month. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, (i) any Eurocurrency Borrowing
denominated in Dollars shall, at the end of the applicable Interest Period for
such Eurocurrency Borrowing, be automatically converted to an ABR Borrowing,
(ii) the Borrower shall not be entitled to elect to convert or continue any
Borrowing into or as a Eurocurrency Borrowing and (iii) any Eurocurrency
Borrowing denominated in a Foreign Currency shall not have an Interest Period of
more than one (1) month’s duration.

SECTION 2.06.  Termination, Reduction or Increase of the Commitments.


(a)     Scheduled Termination.  Unless previously terminated in accordance with
the terms of this Agreement, (x) on the Extended Revolver Termination Date for
each Extending Lender with respect to such Extending Lender’s Extended Loans and
(y) on the Non-Extended Revolver Termination Date with respect to each
Non-Extending Lender’s Non-Extended Loans, the Commitments of each Class shall
automatically be reduced to an amount equal to the aggregate principal amount of
the Loans of all Lenders of such Class outstanding on the Extended Revolver
Termination Date or the Non-Extended Revolver Termination Date, as applicable
with respect to the relevant Lender, and thereafter to an amount equal to the
aggregate principal amount of the Loans outstanding after giving effect to each
payment of principal hereunder; provided that, for clarity, no Lender shall have
any obligation to make new Loans on or after the Extended Revolver Termination
Date or the Non-Extended Revolver Termination Date, as applicable to such
Lender, and any outstanding amounts shall be due and payable on the Extended
Maturity Date or Non-Extended Maturity Date, as applicable, in accordance with
Section 2.07.


(b)      Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments ratably among each
Class; provided


50

--------------------------------------------------------------------------------

that (i) each reduction of the Commitments pursuant to this Section 2.06(b)
shall be in an amount that is $5,000,000 or a whole multiple of $100,000 in
excess thereof (or an amount less than $5,000,000 if the Commitments of any
Class are being reduced to zero) and (ii) the Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans of any Class in accordance with Section 2.08, the total Revolving
Credit Exposures of such Class would exceed the total Commitments of such Class.


(c)      Notice of Voluntary Termination or Reduction.  The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments of a Class delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.


(d)      Effect of Termination or Reduction.  Any termination or reduction of
the Commitments of a Class shall be permanent.  Each reduction of the
Commitments of a Class shall be made ratably among the Lenders of such Class in
accordance with their respective Commitments.

(e)       Increase of the Commitments.


(i)       Requests for Increase by Borrower.  The Borrower may, at any time
prior to the Revolver Termination Date, and subject to the conditions set forth
below in this clause (i), propose that the Commitments hereunder of a Class be
increased (each such proposed increase being a “Commitment Increase”) by notice
(the “Commitment Increase Notice”) to the Administrative Agent specifying each
existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which date shall be a Business Day at least three (3) Business Days (or
such lesser period as the Administrative Agent may reasonably agree) after
delivery of such notice and at least thirty (30) days prior to the Extended
Revolver Termination Date; provided that each Lender may determine in its sole
discretion whether or not it chooses to participate in a Commitment Increase;
provided further that, subject to the foregoing, each Commitment Increase shall
become effective only upon satisfaction of each of the following conditions:


(A)     the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, in each case, in such other amounts as agreed
to by the Administrative Agent);


51

--------------------------------------------------------------------------------

(B)      immediately after giving effect to such Commitment Increase (including,
if applicable, the substantially concurrent reduction of the Commitments of a
Non-Extending Lender in accordance with Section 2.06(f)), the total Commitments
of all of the Lenders hereunder shall not exceed the lesser of (x) $300,000,000
and (y) 100% of the Obligors’ Net Worth at such time;


(C)      each Assuming Lender and the Commitment Increase shall be consented to
by the Administrative Agent (which consent shall not be unreasonably withheld or
delayed);


(D)      no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and


(E) no Non-Extending Lender may participate in any Commitment Increase under the
Commitments of the same Class unless in connection therewith, it shall have
agreed to become an “Extending Lender” hereunder; and


(EF)    the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

For the avoidance of doubt, no Lender shall be obligated to agree to an
additional Commitment requested by the Borrower pursuant to this Section
2.06(e).


(ii)      Effectiveness of Commitment Increase by Borrower.  On the Commitment
Increase Date for any Commitment Increase, each Assuming Lender part of such
Commitment Increase, if any, shall become a Lender hereunder as of such
Commitment Increase Date with a Commitment in the amount set forth in the
agreement referred to in Section 2.06(e)(ii)(y) and the Commitment of the
respective Class of any Increasing Lender part of such Commitment Increase shall
be increased as of such Commitment Increase Date to the amount set forth in the
agreement referred to in Section 2.06(e)(ii)(y); provided that:


(x)      the Administrative Agent shall have received on or prior to 12:00 p.m.,
New York City time, on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent) a certificate of a
duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph (i)
has been satisfied; and


(y)      each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 12:00 p.m., New York City time, on such
Commitment Increase Date (or on or prior to a time on an earlier date


52

--------------------------------------------------------------------------------

specified by the Administrative Agent), an agreement, in form and substance
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment in each case of the respective Class, as
applicable, duly executed by such Assuming Lender or Increasing Lender, as
applicable, and the Borrower and acknowledged by the Administrative Agent.


Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.


(iii)      Recordation into Register.  Upon its receipt of an agreement referred
to in clause (ii)(y) above executed by each Assuming Lender and each Increasing
Lender part of such Commitment Increase, as applicable, together with the
certificate referred to in clause (ii)(x) above, the Administrative Agent shall,
if such agreement referred to in clause(ii)(y) has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

(iv)      Adjustments of Borrowings upon Effectiveness of Increase.  On each
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any and, on and after the Non-Extended Revolver Termination Date, other than
the Non-Extended Loans) of such Class in full, (B) simultaneously borrow new
Loans of such Class hereunder in an amount equal to such prepayment; provided
that with respect to subclauses (A) and (B), (x) the prepayment to, and
Borrowing from, any existing Lender shall be effected by book entry to the
extent that any portion of the amount prepaid to such Lender will be
subsequently borrowed from such Lender and, (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans of such Class are held ratably by the
Lenders of such Class in accordance with the respective CommitmentsApplicable
Percentage of such Lenders of such Class (after giving effect to such Commitment
Increase) and (z) on and after the Non-Extended Revolver Termination Date, no
Non-Extending Lender shall participate in such prepayment and/or Borrowing and
(C) pay to the Lenders of such Class the amounts, if any, payable under Section
2.13 as a result of any such prepayment.  Notwithstanding the foregoing, unless
otherwise consented to in writing by the Borrower, no Commitment Increase Date
shall occur on any day other than the last day of an Interest Period.  The
Administrative Agent shall amend Schedule 1.01(b) to reflect the aggregate
amount of each Lender’s Commitments (including Increasing Lenders and Assuming
Lenders). Each reference to Schedule 1.01(b) in this Agreement shall be to
Schedule 1.01(b) as amended pursuant to this Section.


(v)       Terms of Loans issued on the Commitment Increase Date.  For the
avoidance of doubt, the terms and provisions of any new Loans issued by any
Assuming Lender or Increasing Lender, and the Commitment Increase of any
Assuming Lender or Increasing Lender, shall be identical to the terms and
provisions of Loans of the


53

--------------------------------------------------------------------------------

applicable Class issued by, and the Commitments of the applicable Class of, the
Extending Lenders immediately prior to the applicable Commitment Increase Date.


(f)       Reduction of Non-Extending Lenders’ Commitment. Notwithstanding
anything to the contrary herein (including Section 2.06(d)):


(i)        The Borrower may at any time no Default or Event of Default exists in
connection with any Commitment Increase under Section 2.06(e), terminate, or
from time to time reduce, the Commitments of each Non-Extending Lender on a pro
rata basis (by an aggregate amount not to exceed the amount of such Commitment
Increase) without reducing the Commitments of any other Lender; provided that
each reduction of the Commitment of a Non-Extending Lender hereunder shall be in
an amount that is $5,000,000 or a larger multiple of $100,000 in excess thereof
(or, in each case, the entire Commitment of each Non-Extending Lender).


(ii)       The Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce the Commitment of any Non-Extending Lender under
this clause (f) at least three (3) Business Days prior to the related Commitment
Increase Date in the case of any termination or reduction, specifying such
election and the related Commitment Increase Date.  Such written notice may be
combined with the Commitment Increase Notice.  Promptly following receipt of any
written notice, the Administrative Agent shall advise each Lender of the
contents thereof.  Each notice delivered by the Borrower pursuant to this clause
(f) shall be irrevocable; provided that a notice of termination may state that
such notice is conditioned upon the effectiveness of the related Commitment
Increase, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(iii)      Any termination or reduction of the Commitment of any Non-Extending
Lender pursuant to this clause (f) shall be permanent.


SECTION 2.07.   Repayment of Loans; Evidence of Debt.


(a)      Repayment.  Subject to, and in accordance with, the terms of this
Agreement, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the Lenders of each Class the
outstanding principal amount of the Loans of such Class and all other amounts
due and owing hereunder and under the other Loan Documents on the Maturity Date.


(b)      Manner of Payment.  Prior to any repayment or prepayment of any
Borrowings hereunder, the Borrower shall, subject to the requirements of Section
2.08, select the Borrowing or Borrowings to be paid and shall notify the
Administrative Agent by telephone (confirmed by telecopy or e-mail) of such
selection not later than the time set forth in Section 2.08(f) prior to the
scheduled date of such repayment.  If the repayment or prepayment is denominated
in Dollars and the Class to be repaid or prepaid is specified (or if no Class is
specified and there is only one Class of Loans with Borrowings in Dollars
outstanding), the Borrower shall repay or prepay any outstanding ABR Borrowings
of such Class pro rata and


54

--------------------------------------------------------------------------------

thereafter repay or prepay the remaining Borrowings within such Class in the
order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid or prepaid
first).  If the repayment or prepayment is denominated in Dollars and the Class
to be repaid or prepaid is not specified (or the Pro-Rata Borrowings are
specified), the Borrower shall repay or prepay ABR Borrowings that are Pro-Rata
Borrowings, pro rata between any outstanding ABR Borrowings of the Dollar
Lenders and the Multicurrency Lenders and thereafter repay or prepay the
remaining Pro-Rata Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowings with the shortest remaining Interest
Period to be repaid first).  If the repayment or prepayment is denominated in a
particular Agreed Foreign Currency, the Borrower shall repay or prepay any
remaining Borrowings in such Agreed Foreign Currency in the order of the
remaining duration of their respective Interest Periods (the Borrowing with the
shortest remaining Interest Period to be repaid first).  Each payment of a
Pro-Rata Borrowing shall be applied ratably between the Dollar Loans and
Multicurrency Loans included in such Pro-Rata Borrowing.  Each payment of a
Borrowing of a Class shall be applied ratably to the Loans of such Class
included in such Borrowing (except as otherwise provided in Section 2.11(b)).


(c)      Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the Indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.

(d)     Maintenance of Records by the Administrative Agent.  The Administrative
Agent shall maintain records in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Class and Type thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.


(e)     Effect of Entries.  The entries made in the records maintained pursuant
to paragraph (c) or (d) of this Section shall be prima facie evidence, absent
manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.


(f)     Promissory Notes.  Any Lender may request that Loans made by it be
evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its permitted registered
assigns) and in a form attached hereto as Exhibit C.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory


55

--------------------------------------------------------------------------------

notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its permitted registered assigns).


SECTION 2.08.   Prepayment of Loans.


(a)     Optional Prepayments.  The Borrower shall have the right at any time and
from time to time (but subject to Section 2.08(e) and (f)) to prepay any
Borrowing in whole or in part, without premium or fee (but subject to Section
2.13), subject to the requirements of this Section. Each prepayment in part
under this Section 2.08(a) shall be in a minimum amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof (or such lesser amount as is then
outstanding).


(b)      Mandatory Prepayments Due to Changes in Exchange Rates.


(i)      Determination of Amount Outstanding.  On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure.  For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received.  Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.

(ii)      Prepayment.  If on the date of such determination the aggregate
Revolving Multicurrency Credit Exposure exceeds 105% of the aggregate amount of
the Multicurrency Commitments as then in effect, the Borrower shall prepay the
Multicurrency Loans within 15 Business Days of such date of determination in
such amounts as shall be necessary so that after giving effect thereto the
aggregate Revolving Multicurrency Credit Exposure does not exceed the
Multicurrency Commitments.


For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure.  The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling
three-month period.


(c)     Mandatory Prepayments due to Excess Revolving Credit Exposure and
Borrowing Base Deficiency.  In the event that the amount of total Revolving
Credit Exposure exceeds the total Commitments, the Borrower shall prepay (but
subject to Sections 2.08(e) and (f)) Loans.  In the event that the amount of
total Revolving Dollar Credit Exposure exceeds the total Dollar Commitments, the
Borrower shall prepay (but subject to Sections 2.08(e) and (f))


56

--------------------------------------------------------------------------------

Loans in such amounts as shall be necessary so that the amount of total
Revolving Dollar Credit Exposure does not exceed the total Dollar Commitments. 
In the event that the amount of total Revolving Multicurrency Credit Exposure
exceeds the total Multicurrency Commitments (other than as a result of a change
in exchange rates pursuant to Section 2.08(b)), the Borrower shall prepay (but
subject to Sections 2.08(e) and (f)) Loans in such amounts as shall be necessary
so that the amount of total Revolving Multicurrency Credit Exposure does not
exceed the total Multicurrency Commitments.  In the event that at any time any
Borrowing Base Deficiency shall exist, promptly (but in no event later than five
(5) Business Days), the Borrower shall prepay (subject to Sections 2.08(e) and
(f)) the Loans so that the Borrowing Base Deficiency is promptly cured; provided
that if within such five (5) Business Day period, the Borrower shall present to
the Administrative Agent a reasonably feasible plan, which plan is reasonably
satisfactory to the Administrative Agent, that will enable any such Borrowing
Base Deficiency to be cured within 30 Business Days of the occurrence of such
Borrowing Base Deficiency (which 30-Business Day period shall include the five
(5) Business Days permitted for delivery of such plan), then such prepayment or
reduction shall be effected in accordance with such plan (subject, for the
avoidance of doubt, to the limitations as to the allocation of such prepayments
set forth above in this Section 2.08(c)). Notwithstanding the foregoing, the
Borrower shall pay interest in accordance with Section 2.10(c) for so long as
the Covered Debt Amount exceeds the Borrowing Base during such 30-Business Day
period. For clarity, in the event that the Borrowing Base Deficiency is not
cured prior to the end of such five (5)-Business Day period (or, if applicable,
such 30-Business Day period), it shall constitute an Event of Default under
Section 7.01(a).

(d)       Mandatory Prepayments due to Certain Events Following Availability
PeriodScheduled Payments.  Subject to the last paragraph of this Section 2.08(d)
and Sections 2.08(e) and (f):


(i)       Asset Sales.  In the event that any Obligor shall receive any Net
Asset Sale Proceeds at any time after the Availability Period, the Borrower
shall, no later than the third (3rd) Business Day following the receipt of such
Net Asset Sale Proceeds, prepay the Loans in an amount equal to such Net Asset
Sale Proceeds (and the Commitments shall be permanently reduced by such amount);
provided that with respect to Asset Sales of assets that are not Portfolio
Investments, the Borrower shall not be required to prepay the Loans unless and
until (and to the extent that) the aggregate Net Asset Sale Proceeds relating to
all such Asset Sales are greater than $2,000,000.


(i)       On each Scheduled Payment Date after the Non-Extended Revolver
Termination Date and on or prior to the Non-Extended Maturity Date, the Borrower
shall prepay the Non-Extended Loans of the Non-Extending Lenders in an aggregate
amount equal to 1/12 of the aggregate outstanding amount of such Loans for each
Class and Currency of such Loans, based on the outstanding principal amount of
such Loans as of the Non-Extended Revolver Termination Date.  Following the
Non-Extended Revolver Termination Date, any optional or mandatory prepayment of
Loans of the Non-Extending Lenders will reduce in direct order the amount of any
subsequent repayment of Loans required to be made pursuant to this clause
(d)(i).


57

--------------------------------------------------------------------------------

(ii)      Extraordinary Receipts.  In the event (but only to the extent) that
the aggregate Extraordinary Receipts received by the Obligors at any time after
the Availability Period exceed $2,000,000On each Scheduled Payment Date after
the Extended Revolver Termination Date, the Borrower shall, no later than the
third (3rd) Business Day following the receipt of such excess Extraordinary
Receipts, prepay the Extended Loans of the Extending Lenders in an aggregate
amount equal to such excess Extraordinary Receipts (and the Commitments shall be
permanently reduced by such amount).1/12 of the aggregate outstanding amount of
such Loans for each Class and Currency of such Loans, based on the outstanding
principal amount of such Loans as of the Extended Revolver Termination Date. 
Following the Extended Revolver Termination Date, any optional or mandatory
prepayment of Loans of the Extending Lenders will reduce in direct order the
amount of any subsequent repayment of Loans required to be made pursuant to this
clause (d)(ii).


(iii)    Returns of Capital.  In the event that any Obligor shall receive any
Return of Capital at any time after the Availability Period, the Borrower shall,
no later than the fifth (5th) Business Day following the receipt of such Return
of Capital, prepay the Loans in an amount equal to 100% of such Return of
Capital (and the Commitments shall be permanently reduced by such amount).


(iv)     Equity Issuances.  In the event that the Borrower shall receive any
Cash proceeds from the issuance of Equity Interests of the Borrower or from any
capital contribution at any time after the Availability Period, the Borrower
shall, no later than the third (3rd) Business Day following the receipt of such
Cash proceeds, prepay the Loans in an amount equal to 100% of such Cash
proceeds, net of underwriting discounts and commissions or other similar
payments and other reasonable costs, fees, premiums and expenses directly
associated therewith, including reasonable legal fees and expenses (and the
Commitments shall be permanently reduced by such amount).


(v)      Indebtedness.  In the event that any Obligor shall receive any Cash
proceeds from the issuance of Indebtedness at any time after the Availability
Period, such Obligor shall, no later than the third (3rd) Business Day following
the receipt of such Cash proceeds, prepay the Loans in an amount equal to 100%
of such Cash proceeds, net of underwriting discounts and commissions or other
similar payments and other reasonable costs, fees, commissions, premiums and
expenses directly associated therewith, including reasonable legal fees and
expenses (and the Commitments shall be permanently reduced by such amount).


(vi)    Mandatory Prepayment of Eurocurrency Loans.  If the Loans to be prepaid
pursuant to Sections 2.08(d)(ii) and (iii) are Eurocurrency Loans, the Borrower
may defer such prepayment (and permanent Commitment reduction) until the last
day of the Interest Period applicable to such Loans, so long as the Borrower
deposits an amount equal to an amount required to be prepaid, no later than the
third (3rd) Business Day following the receipt of such amount, into a segregated
collateral account in the name and under the dominion and control (within the
meaning of Section 9-104 of the Uniform Commercial Code) of the Administrative
Agent pending application of such


58

--------------------------------------------------------------------------------

amount to the prepayment of the Loans (and permanent reduction of the
Commitments) on the last day of such Interest Period.

(e)      Payments following the Non-Extended Revolver Termination Date or During
an Event of Default.  Notwithstanding any provision to the contrary in Section
2.07 or this Section 2.08 (but subject to Section 2.08(f)(ii)), following the
Non-Extended Revolver Termination Date or if an Event of Default shall have
occurred and be continuing:


(i)       Subject to the second sentence of subclause (iii) of this Section
2.08(e)(A) From the period commencing on the Non-Extended Revolver Termination
Date and prior to the Non-Extended Maturity Date, no optional prepayment of the
Loans shall be permitted unless at such time, at the Borrower’s option, (x) the
Borrower prepays the Loans of all (I) Lenders, (II) Dollar Lenders or (III)
Multicurrency Lenders, which prepayment shall be made on a pro-rata basis (based
on the aggregate Dollar Equivalents of the outstanding principal amounts of such
Loans) among all Lenders, Dollar Lenders or Multicurrency Lenders, as
applicable, or (y) the Borrower prepays the Loans of all the (I) Extending
Lenders only, (II) Dollar Lenders that are Extending Lenders only or (III)
Multicurrency Lenders that are Extending Lenders only, which prepayment shall be
made on a pro-rata basis (based on the aggregate Dollar Equivalents of the
outstanding principal amounts of such Loans) among the Extending Lenders only,
Dollar Lenders that are Extending Lenders only or Multicurrency Lenders that are
Extending Lenders only, as applicable, and (B) from the period commencing on the
Extended Revolver Termination Date, no optional prepayment of the Loans of any
Class shall be permitted unless at such time, the Borrower also prepays the
Loans of the other Class, if applicable, which prepayment shall be made on a
pro-rata basis (based on the aggregate Dollar Equivalents of the outstanding
principal amounts of such Indebtedness) between each outstanding Class of
Revolving Credit ExposureLoans) among all Lenders.


(ii)       Subject to the second sentence of subclause (iii) of this Section
2.08(e), any prepayment of Loans required to be made pursuant to clause (c)
above shall be applied to prepay Loans on a pro-rata basis between each
outstanding Class of Revolving Credit Exposure.


(iiiii)   Any prepayment of Loans in Dollars required to be made in connection
with any of the events specified in Section 2.08pursuant to clause (dc) above
shall be applied ratably (based on the outstanding principal amounts of such
indebtedness) between the Dollar Lenders and the Multicurrency Lenders based on
the then outstanding Loans denominated in Dollars.  So long as no Event of
Default has occurred and is continuing, each prepayment in an Agreed Foreign
Currency (including as a result of the Borrower’s receipt of proceeds from a
prepayment event in such Agreed Foreign Currency) shall be applied ratably among
just the Multicurrency Lenders and, if after such payment, the balance of the
Loans denominated in such currency is zero, then if there are any remaining
proceeds, the Borrower shallto prepay the Loans on a pro-rata basis between each
outstanding Class of Revolving Credit Exposure; provided that, if an Event of
Default has occurred and is continuing, then each prepayment in an Agreed
Foreign Currency shall be made ratably (based on the


59

--------------------------------------------------------------------------------

aggregate Dollar Equivalents of the outstanding principal amounts of such
indebtedness) between Dollar Loans and Multicurrency LoansLoans) among all
Lenders.

(iii)      [Reserved].


(iv)     Notwithstanding any other provision to the contrary in this Agreement,
if an Event of Default has occurred and is continuing, then any payment or
repayment of the Loans shall be made and applied ratably (based on the aggregate
Dollar Equivalents of the outstanding principal amounts of such Loans) between
Dollar Loans and Multicurrency Loansamong all Lenders.


(f)      Notices, Etc.


(i)       The Borrower shall notify the Administrative Agent in writing or by
telephone (followed promptly by written confirmation) of any repayment or
prepayment hereunder (A) in the case of repayment or prepayment of a
Eurocurrency Borrowing denominated in Dollars under Section 2.08(a), not later
than 11:00 a.m., New York City time, three (3) Business Days before the date of
repayment or prepayment, (B) in the case of a repayment or prepayment of a
Eurocurrency Borrowing denominated in Foreign Currency under Section 2.08(a),
not later than 11:00 a.m., London time, three (3) Business Days before the date
of repayment or prepayment, or (C) in the case of repayment or prepayment of an
ABR Borrowing under Section 2.08(a), or any prepayment under Section 2.08(b),
(c) or (d), not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of repayment or prepayment.  Each such notice shall be
irrevocable and shall specify the repayment or prepayment date, the principal
amount of each Borrowing or portion thereof to be repaid or prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, (1) if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.06(c), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.06(c) and
(2) any such notices given in connection with any of the events specified in
Section 2.08(d) may be conditioned upon (x) the consummation of the issuance of
Equity Interests or Indebtedness (as applicable) or (y) the receipt of net cash
proceeds from Asset Sales, Extraordinary Receipts or Returns of Capital. 
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the affected Lenders of the contents thereof. 
Subject to clauses (b), (c) and (e) of this Section, Section 2.07(b) and to the
proviso to Section 2.15(c), each repayment and prepayment in Dollars shall be
applied ratably (based on the outstanding principal amounts of such
indebtedness) between the Dollar Lenders and the Multicurrency Lenders based on
the then outstanding Loans denominated in Dollars and each repayment and
prepayment in an Agreed Foreign Currency (including as a result of the
Borrower’s receipt of proceeds from a prepayment event in such Agreed Foreign
Currency) shall be applied ratably among the Multicurrency Lenders.

(ii)      In the event the Borrower is required to make any concurrent
prepayments under both paragraph (b) and also another paragraph of this Section
2.08,


60

--------------------------------------------------------------------------------

any such prepayments shall be applied toward a prepayment pursuant to paragraph
(b) before any prepayment pursuant to any other paragraph of this Section 2.08.


(iii)      Repayments and prepayments shall be accompanied by accrued interest
to the extent required by Section 2.10 and shall be made in the manner specified
in Section 2.07(b).


SECTION 2.09.    Fees.


(a)     Commitment Fee.  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue for the
period beginning on the RestatementFirst Amendment Effective Date to and
including the earlier of the date such Lender’s Commitment terminates and the
Revolver Termination Date, at a rate (A) as of the close of business on each day
when the Minimum Utilization Amount with respect to such Lender exceeds the
aggregate principal amount of the Loans of such Lender, equal to (x) 2.00% per
annum on the excess of (i) the Minimum Utilization Amount with respect to such
Lender over (ii) the aggregate principal amount of the Loans of such Lender as
of the close of business on such day and (y) 0.50% per annum on the excess of
(i) such Lender’s Commitment over (ii) the Minimum Utilization Amount with
respect to such Lender or (B) as of the close of business on each day when the
aggregate principal amount of the Loans of such Lender equals or exceeds the
Minimum Utilization Amount with respect to such Lender, 0.50% per annum on the
excess of (i) such Lender’s Commitment over (ii) the aggregate principal amount
of the Loans of such Lender as of the close of business on such day.  Accrued
commitment fees shall be payable in arrears (x) within one Business Day after
each Quarterly Date and (y) on the earlier of the date the applicable Lender’s
Commitments terminate and the Revolver Termination Date, commencing on the first
such date to occur after the RestatementFirst Amendment Effective Date.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of computing commitment fees, the
Commitments shall be deemed to be used to the extent of the outstanding Loans of
all Lenders.

(b)      Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.


(c)      Facility Fees.  The Borrower agrees to pay to the Administrative Agent,
for the account of (and distribution to) each Lender, facility fees (if any)
payable in the amounts and at the times separately agreed upon between the
Borrower and the Lenders in the Lender Letter.


(d)     Payment of Fees.  All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent for
distribution, in the case of facility fees and participation fees, to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances absent manifest error.  Any fees representing the Borrower’s
reimbursement obligations of expenses, to the extent requirements of invoice are
not otherwise specified in this Agreement, shall be due (subject to the other
terms and conditions contained herein) within ten (10) Business Days of the date
that the Borrower receives from the


61

--------------------------------------------------------------------------------

Administrative Agent a reasonably detailed invoice for such reimbursement
obligations.  On the RestatementFirst Amendment Effective Date, the Borrower
shall pay (i) all fees required to be paid on the RestatementFirst Amendment
Effective Date under that certain amended and restated fee letter, dated as of
the Restatement Effective Date, by and between the Borrower and ING, (ii) all
fees (if any) required to be paid on the RestatementFirst Amendment Effective
Date under the Lender Letter and (iii) all costs and expenses outstanding on
such date and required to be paid pursuant to Section 9.03(a)(i) (to the extent
invoiced).


SECTION 2.10.   Interest.


(a)      ABR Loans.  The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.


(b)      Eurocurrency Loans.  The Loans constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.


(c)      Default Interest.  Notwithstanding the foregoing, if any Event of
Default described in Section 7.01(a), (b), (d) (but only with respect to Section
6.07), (h), (i), (j) or (o) has occurred and is continuing, or on the written
demand of the Administrative Agent or the Required Lenders if any other Event of
Default described in any other clause of Section 7.01 has occurred and is
continuing, or if the Covered Debt Amount exceeds the Borrowing Base during the
five (5)-Business Day period (or, if applicable, the 30-Business Day period)
referred to in Section 2.08(c), the interest applicable to the Loans shall
accrue, and any fee or other amount payable by the Borrower hereunder shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above, or (ii) in the case of any fee or other amount, 2% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)     Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon termination in full of the applicable Lender’s
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.


(e)      Computation.  All interest hereunder shall be computed on the basis of
a year of 360 days, except that (a) interest on Eurocurrency Borrowings in
Canadian Dollars, AUD and NZD and ABR Borrowings at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), (b) interest on Eurocurrency Borrowings
in Pounds Sterling shall be computed on the basis of a year of 365 days, and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day) and (c) the basis on which interest
hereunder shall be computed on Eurocurrency Borrowings in an Agreed Foreign
Currency other than Canadian


62

--------------------------------------------------------------------------------

Dollars, Euros, Pounds Sterling, AUD and NZD shall be agreed by each
Multicurrency Lender and the Borrower at the time such Agreed Foreign Currency
is consented to in accordance with the definition thereof.  The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent and such determination shall be conclusive absent manifest
error.


SECTION 2.11.  Eurocurrency Borrowing Provisions.


(a)      Alternate Rate of Interest.  If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing of a Class (the Currency of such
Borrowing herein called the “Affected Currency”):


(i)       the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or

(ii)    the Administrative Agent is advised by the Required Lenders of such
Class that the Adjusted LIBO Rate for the Affected Currency for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their respective Eurocurrency Loans included in such Borrowing
for such Interest Period;


and, in each case, the provisions of Section 2.11(c) are not applicable, then
the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or e-mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Eurocurrency Borrowing to,
or the continuation of any Borrowing as, a Eurocurrency Borrowing denominated in
the Affected Currency, shall be ineffective and, if the Affected Currency is
Dollars, such Borrowing (unless prepaid) shall be continued as, or converted to,
an ABR Borrowing and, if the Affected Currency is a Foreign Currency, such
Borrowing shall be converted to Dollars based on the Dollar Equivalent at such
time and shall be an ABR Borrowing, (ii) if the Affected Currency is Dollars and
any Borrowing Request requests a Eurocurrency Borrowing denominated in Dollars,
such Borrowing shall be made as an ABR Borrowing and (iii) if the Affected
Currency is a Foreign Currency, any Borrowing Request that requests a
Eurocurrency Borrowing denominated in the Affected Currency shall be
ineffective.


(b)     Illegality.  Without duplication of any other rights that any Lender
has  hereunder, if any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful for any Lender
to make, maintain or fund Loans whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, any LIBO Quoted
Currency in the London interbank market, then, on notice thereof by such Lender
to the Borrower and the Administrative Agent, (i) any obligation of such Lender
to make or continue Eurocurrency Borrowings or to convert ABR Borrowings to
Eurocurrency


63

--------------------------------------------------------------------------------

Borrowings shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Eurocurrency Borrowings the interest rate on
which is determined by reference to the LIBO Rate component of the Alternate
Base Rate, the interest rate on which ABR Borrowings of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) (A) all Eurocurrency Borrowings denominated in
Dollars of such Lender shall automatically convert to ABR Borrowings (and (B)
all Eurocurrency Borrowings denominated in the Foreign Currency shall
automatically convert to Dollars based on the Dollar Equivalent at such time and
shall be an ABR Borrowing (in each case, the interest rate on which ABR
Borrowings of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate) either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Borrowings and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the LIBO Rate, the Administrative Agent shall during the period
of such suspension compute the Alternate Base Rate applicable to such Lender
without reference to the LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the LIBO Rate. 
Upon any such conversion, the Borrower shall also pay accrued interest on the
amount so converted. To the extent any Eurocurrency Borrowing so converted is in
an Agreed Foreign Currency, such Eurocurrency Borrowing shall be converted to
Dollars based on the Dollar Equivalent of such Borrowing at the time of such
conversion.

(c)      Effect of Benchmark Transition Event.


(i)       Benchmark Replacement.  Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace the LIBO Rate with a
Benchmark Replacement. Any such mutually agreed amendment between the
Administrative Agent and the Borrower with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBOR Rate with a Benchmark
Replacement pursuant to this Section 2.11(c) will occur prior to the applicable
Benchmark Transition Start Date.


(ii)      Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time


64

--------------------------------------------------------------------------------

and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement (other than the Borrower, whose consent shall not be
unreasonably withheld or delayed).


(iii)     Notices; Standards for Decisions and Determinations.  The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.11(c), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.11(c).

(iv)      Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Eurocurrency Borrowing of, conversion to or
continuation of Eurocurrency Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, (x) solely in the case of any
request for a Eurocurrency Borrowing of, conversion to or continuation of
Eurocurrency Loans to be made in Dollars, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
ABR Loans, (y) in the case of any request for a Eurocurrency Borrowing of or
conversion to Eurocurrency Loans to be made in any Foreign Currency based on the
LIBO Rate, such request will be deemed to be ineffective and (z) in the case of
any request for a continuation of Eurocurrency Loans to be made in any Foreign
Currency based on the LIBO Rate, such Borrowing shall be converted to Dollars
based on the Dollar Equivalent at such time and shall be an ABR Borrowing.
During any Benchmark Unavailability Period, the component of ABR based upon the
LIBO Rate will not be used in any determination of ABR.


SECTION 2.12.   Increased Costs.


(a)      Increased Costs Generally.  If any Change in Law shall:


(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);


(ii)     subject any Lender to any Taxes (other than Covered Taxes and Taxes
described in clauses (a)(ii), (c), (d) and (e) of the definition of “Excluded
Taxes”) on its


65

--------------------------------------------------------------------------------

loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or


(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then, upon the request of such Lender, the Borrower will pay to such
Lender, in Dollars, such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.


(b)     Capital Requirements.  If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity position), by an
amount deemed to be material by such Lender, then from time to time the Borrower
will pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)      Certificates from Lenders.  A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be promptly delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.


(d)     Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Obligor shall be
required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
(6) months prior to the date that such Lender notifies the Borrower in writing
of any such Change in Law giving rise to such increased costs or reductions.


SECTION 2.13.   Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under Section
2.08(f) and is revoked in accordance herewith), (d) the assignment as a result
of a request by the Borrower pursuant to Section 2.17(b) of any Eurocurrency
Loan other than on the last day of an Interest


66

--------------------------------------------------------------------------------

Period therefor or (e) the conversion of any Eurocurrency Loan other than on the
last day of an Interest Period therefor as a result of the occurrence of a CAM
Exchange, then, in any such event, the Borrower shall compensate each affected
Lender for the loss, cost and expense attributable to such event (excluding loss
of anticipated profits).  In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of:


(i)      the amount of interest that such Lender would pay for a deposit equal
to the principal amount of such Loan referred to in clauses (a) through (e) of
this Section 2.13 denominated in the Currency of such Loan for the period from
the date of such payment, conversion, failure or assignment to the last day of
the then current Interest Period for such Eurocurrency Loan (or, in the case of
a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over


(ii)     the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
Affiliate of such Lender) for deposits denominated in such Currency from other
banks in the Eurocurrency market (or, in the case of any Non-LIBO Quoted
Currency, in the relevant market for such Non-LIBO Quoted Currency) at the
commencement of such period.

Payments under this Section shall be made upon written request of a Lender
delivered not later than five (5) Business Days following the payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section accompanied by a written certificate of such Lender
setting forth in reasonable detail the amount or amounts that such Lender is
entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.


SECTION 2.14.   Taxes.


(a)      Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, unless otherwise
required by applicable law; provided that if the Borrower shall be required to
deduct or withhold any Taxes from such payments, then (i) the Borrower shall
make such deductions or withholdings, (ii) the Borrower shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and (iii) if such Tax is a Covered Tax, the sum
payable shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 2.14) the Administrative Agent or
Lender receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.


67

--------------------------------------------------------------------------------

(b)      Payment of Other Taxes by the Borrower.  In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.


(c)      Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender for and, within ten (10) Business Days
after written demand therefor, pay the full amount of any Covered Taxes
(including Covered Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.14) payable or paid by the Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Covered
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d)     Indemnification by the Lenders.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax. Without limiting
the provisions of Section 2.14(a) or (c), each Lender shall, and does hereby,
agree severally to indemnify the Administrative Agent, and shall make payable in
respect thereof within 10 days after demand therefor, (i) against any and all
Covered Taxes attributable to such Lender and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) in each case attributable to such
Lender (collectively, “Tax Damages”) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective)
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and Tax Damages and without limiting the
obligation of the Borrower to do so pursuant to and in accordance with Section
2.14(c)) and (ii) Tax Damages attributable to such Lender’s failure to comply
with the provisions of Section 9.04 relating to the maintenance of a Participant
Register. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this paragraph. The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations.


(e)     Evidence of Payments.  As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.14, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


68

--------------------------------------------------------------------------------

(f)      Status of Lenders.


(i)      Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement or any other Loan
Documents shall deliver to the Borrower and the Administrative Agent, at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A) or (B) or Section 2.14(g) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)      Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person,


(A)      any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)      each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but, in any event, only if
such Foreign Lender is legally entitled to do so) whichever of the following is
applicable:




(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party duly completed executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, or any successor form establishing
an exemption from, or reduction of, U.S. federal withholding Tax (x) with
respect to payments of interest under any Loan Document, pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments




69

--------------------------------------------------------------------------------

under any Loan Document, pursuant to the “business profits” or “other income”
article of such tax treaty,




(2)
duly completed executed originals of IRS Form W-8ECI or any successor form
certifying that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States,





(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, signed
under penalties of perjury, to the effect that such Foreign Lender is not (I) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (II) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (III) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and (y) duly completed executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor form), certifying
that the Foreign Lender is not a U.S. Person, or





(4)
any other form as prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made, including, to the extent a
Foreign Lender is not the beneficial owner, duly completed executed originals of
IRS Form W-8IMY accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a certificate substantially similar to the certificate
described in Section 2.14(f)(ii)(B)(3)(x) above, IRS Form W-9 and/or other
certification documents from each beneficial owner, as applicable.



(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by


70

--------------------------------------------------------------------------------

applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.


(g)     If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Agent or the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the Original Effective Date.


Each Lender agrees that if any form or certification it previously delivered
under this Agreement expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

(h)     Treatment of Certain Refunds.  If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 2.14, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or any Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or any Lender, agrees to repay the amount paid over to the Borrower
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
any Lender in the event the Administrative Agent or any Lender is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (h), in no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower pursuant to this
paragraph (h) the payment of which would place the Administrative Agent or such
Lender in a less favorable net position after-Taxes than the Administrative
Agent or such Lender would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid.  This paragraph (h) shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
or its books or records (or any other information relating to its Taxes that it
deems confidential) to the Borrower or any other Person.


71

--------------------------------------------------------------------------------

(i)      Defined Terms.  For purposes of this Section 2.14, the term “applicable
law” includes FATCA.


SECTION 2.15.   Payments Generally; Pro Rata Treatment: Sharing of Set-offs.


(a)      Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees, or
under Sections 2.12, 2.13 or 2.14, or otherwise) or under any other Loan
Document (except to the extent otherwise provided therein) prior to noon, Local
Time, on the date when due, in immediately available funds, without set-off,
deduction or counterclaim.  Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at the Administrative Agent’s Account, except as otherwise expressly provided in
the relevant Loan Document and except payments pursuant to Sections 2.12, 2.13,
2.14 and 9.03, which shall be made directly to the Persons entitled thereto. 
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.

All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.12, 2.13 and 2.14 relating to any Loan denominated in
Dollars, but not including principal of and interest on any Loan denominated in
any Foreign Currency or payments relating to any such Loan required under
Section 2.14 denominated in any Foreign Currency, which are payable in such
Foreign Currency) or under any other Loan Document (except to the extent
otherwise provided therein) are payable in Dollars.  Notwithstanding the
foregoing, if the Borrower shall fail to pay any principal of any Loan when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Loan shall, if such Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.


(b)     Application of Insufficient Payments.  If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees of a Class then due hereunder, such
funds shall be applied (i) first, to pay interest and fees of such Class then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees of such Class then due to such parties, and (ii)
second, to pay principal of such Class then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal of such
Class then due to such parties.


72

--------------------------------------------------------------------------------

(c)     Pro Rata Treatment.  Except to the extent otherwise provided herein: (i)
(x) other than with respect to any Borrowing requested pursuant to Section
2.18(a), each Borrowing of a Class shall be made from the Lenders of such Class,
(y) other than the payment of a commitment fee to a Non-Extending Lender on the
Non-Extending Revolver Termination Date, each payment of a commitment fee under
Section 2.09 shall be made for the account of the Lenders of the applicable
Class, and (z) other than with respect to any termination or reduction of
Commitments in accordance with Section 2.06(f), each termination or reduction of
the amount of the Commitments of a Class under Section 2.06, Section 2.08 or
otherwise shall be applied to the respective Commitments of the Lenders of such
Class, pro rata according to the amounts of their respective Commitments of such
Class; (ii) other than with respect to any Borrowing requested pursuant to
Section 2.18(a), each Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the amounts of their respective
CommitmentsApplicable Percentage of such Class (in the case of the making of
Loans) or their respective Loans of such Class that are to be included in such
Borrowing (in the case of conversions and continuations of Loans); (iii) other
than in connection with a termination or reduction of Commitments in accordance
with Section 2.06(f), the payment of a Non-Extending Lender’s Non-Extending
Loans on the Non-Extending Maturity Date pursuant to Section 2.07(a), a
mandatory prepayment pursuant to Section 2.08(d), or the payment of a
Non-Extending Lender’s Non-Extending Loans pursuant to Section 2.18, each
payment or prepayment of principal of Loans of a Class by the Borrower shall be
made for the account of the Lenders of such Class pro rata in accordance with
the respective unpaid principal amounts of the Loans of such Class held by them
(and, with respect to the pro rata treatment of prepayments between Classes, any
such prepayments shall be made in accordance with the provisions of the last
paragraph of Section 2.08(d) and Sections 2.08(e) and (f)); and (iv) other than
the payment of interest to a Non-Extending Lender on its applicable
Non-Extending Maturity Date, each payment of interest on Loans by the Borrower
shall be made for the account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders (which may, for the avoidance of doubt, be different
amounts and percentages as between the Non-Extending Lenders and the Extending
Lenders); provided, however, that, notwithstanding anything to the contrary
contained herein, in the event that the Borrower wishes to make a Multicurrency
Borrowing in an Agreed Foreign Currency and the Multicurrency Commitments are
fully utilized, the Borrower may make a Borrowing under the Dollar Commitments
(if otherwise permitted hereunder) and may use the proceeds of such Borrowing to
prepay the Multicurrency Loans (without making a ratable prepayment to the
Dollar Loans) solely to the extent that the Borrower concurrently utilizes any
Multicurrency Commitments made available as a result of such prepayment to make
a Multicurrency Borrowing in an Agreed Foreign Currency.  Each Borrowing
requested pursuant to Section 2.18(a) shall be made from each Extending Lender
on a pro rata basis according to the amounts of their respective Commitments. 
Any termination or reduction of Commitments in accordance with Section 2.06(f)
(including any payment or prepayment of principal of Loans in connection
therewith), shall be applied to each Non-Extending Lender on a pro rata basis
according to the amounts of its Commitments or Loans, as applicable, any payment
of Non-Extending Loans on the Non-Extending Maturity Date pursuant to Section
2.07(a) shall be made for the account of each Non-Extending Lender pro rata in
accordance with the respective unpaid principal amounts of the Non-Extending
Loans held by it, and any mandatory prepayment of Non-Extending Loans pursuant
to Section 2.08(d) shall be made for the account of each Non-Extending Lender
pro rata


73

--------------------------------------------------------------------------------

in accordance with the respective unpaid principal amounts of the Non-Extending
Loans held by it.  For the avoidance of doubt, no payments shall be allocated
solely to Non-Extending Lenders following the occurrence and during the
continuance of a Default or Event of Default.


(d)     Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment denominated in a
Currency in respect of any principal of or interest on any of its Loans
denominated in such Currency, resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans denominated in such
Currency, and accrued interest thereon then due than the proportion received by
any other Lender with Loans denominated in such Currency, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans denominated in such Currency of other Lenders with
Loans denominated in such Currency to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders with Loans denominated in
such Currency ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans denominated in such Currency
(subject, for the avoidance of doubt, to Section 2.08(e)(iv) if an Event of
Default has occurred and is continuing); provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any other Loan Document or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(e)      Presumptions of Payment.  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent at the Federal Funds
Effective Rate.


(f)      Certain Deductions by the Administrative Agent.  If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.04(a)
or (b) or Section 2.15(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the


74

--------------------------------------------------------------------------------

account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.


SECTION 2.16.    Defaulting Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:


(a)      commitment fees pursuant to Section 2.09(a) shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Lender to the extent,
and during the period, such Lender is a Defaulting Lender; and


(b)     the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders, two-thirds of the
Lenders or the Required Lenders have taken or may take any action hereunder or
under any other Loan Document (including any consent to any amendment or waiver
pursuant to Section 9.02, except for any amendment or waiver described in
Section 9.02(b)(i), (ii) or (iii)); provided that any waiver, amendment or
modification requiring the consent of all Lenders, two-thirds of the Lenders or
each affected Lender which affects such Defaulting Lender differently than other
Lenders or affected Lenders (as applicable) shall require the consent of such
Defaulting Lender.


In the event that the Administrative Agent and the Borrower each agrees in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then, on the date of such agreement, such
Lender shall purchase at par the portion of the Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.17.    Mitigation Obligations; Replacement of Lenders.


(a)      Designation of a Different Lending Office.  If any Lender exercises its
rights under Section 2.11(b) or requests compensation under Section 2.12, or if
the Borrower is required to pay any Covered Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall use reasonable efforts (subject to overall
policy considerations of such Lender) to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if in
the sole reasonable judgment of such Lender, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14, as
the case may be, in the future, or eliminate the circumstance giving rise to
such Lender exercising its rights under Section 2.11(b) and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.


75

--------------------------------------------------------------------------------

(b)      Replacement of Lenders.  If any Lender exercises its rights under
Section 2.11(b) or requests compensation under Section 2.12, or if the Borrower
is required to pay any Covered Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.17(a), or if any Lender
becomes a Defaulting Lender, or if any Lender becomes a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent which consent shall not be unreasonably withheld,
conditioned or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.12 or payments required to be made pursuant to Section 2.14, such assignment
will result in a reduction in such compensation or payments.  A Lender shall not
be required to make any such assignment and delegation if prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

(c)     Defaulting Lenders.  If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.


SECTION 2.18.    Reallocations Related to Non-Extending Lender Commitment
Reductions.


(a)     Reallocation of Participations and Loans.  Notwithstanding anything to
the contrary herein, in connection with the reduction or termination of the
Non-Extending Lender(s)’ Commitments in accordance with Section 2.06(f) on any
date prior to the Non-Extended Revolver Termination Date, the Borrower shall be
permitted to request, and each Extending Lender agrees to provide, one or more
Dollar Loans be made ratably among the Extending Lenders in accordance with the
provisions of Sections 2.02, 2.03 and 2.15(c) in an amount up to the amount by
which such Non-Extending Lender’s Revolving Credit Exposure would exceed such
Non-Extending Lender’s Commitments after giving effect to such Commitment
reduction, in each case, so long as (x) the conditions set forth in Section 4.02
are satisfied (and, unless Borrower shall have otherwise notified the
Administrative Agent at such time, Borrower shall be deemed to have represented
and warranted that such conditions are


76

--------------------------------------------------------------------------------

satisfied at such time), (y) such Borrowing does not cause (I) the aggregate
Revolving Credit Exposure of any Extending Lender to exceed such Extending
Lender’s Commitment, (II) the aggregate Revolving Dollar Credit Exposure of all
of the Dollar Lenders with Dollar Commitments then in effect to exceed the
aggregate Dollar Commitments at such time or (III) the aggregate Revolving
Multicurrency Credit Exposure of all of the Multicurrency Lenders with
Multicurrency Commitments then in effect to exceed the aggregate Multicurrency
Commitments at such time and (z) the proceeds of any such Loan are applied
solely to reduce the Revolving Credit Exposure of the applicable Non-Extending
Lender or Non-Extending Lenders, as applicable.


(b)      Prepayments. If any Loan related to the reduction or termination of a
Non-Extending Lender’s Commitment prior to the Non-Extended Revolver Termination
Date described in clause (a) above cannot, or can only partially, be effected,
the Borrower shall, not later than the date of such Commitment reduction or
termination, without prejudice to any right or remedy available to it hereunder
or under law, prepay any Loans of such Non-Extending Lender(s) in an amount
equal to the amount by which the Revolving Credit Exposure of such Non-Extending
Lender after giving effect to any prepayment described in clause (a)(z) above
exceeds such Non-Extending Lender’s Commitment after giving effect to any
reduction in such Non-Extending Lender’s Commitment, as applicable.

ARTICLE III


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:


SECTION 3.01.    Organization; Powers.  Each of the Borrower and its
Subsidiaries, as applicable, is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where the failure to do so could reasonably be expected to
result in a Material Adverse Effect.  There is no existing default under any
charter, by-laws or other Organization Documents of the Borrower or its
Subsidiaries or any event which, with the giving of notice or passage of time or
both, would constitute a default by any party thereunder.


SECTION 3.02.    Authorization; Enforceability.  The Transactions are within the
Borrower’s limited liability company powers and have been duly authorized by all
necessary limited liability company or other organizational action and the Board
of Directors of the Parent (acting for the Borrower and the Borrower’s
Subsidiaries) has approved the transactions contemplated in this Agreement. 
This Agreement has been duly executed and delivered by the Borrower and each of
the other Loan Documents to which any Obligor is a party have been or will be
duly executed and delivered by each such Obligor.  This Agreement constitutes,
and each of the other Loan Documents to which any Obligor is a party, when
executed and delivered, will constitute a legal, valid and binding obligation of
the applicable Obligor or Obligors, enforceable in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy,



77

--------------------------------------------------------------------------------

insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
SECTION 3.03.   Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other Organization Documents of the Parent, the Borrower or any of the
Borrower’s Subsidiaries or any order of any Governmental Authority (including
the Investment Company Act and the rules, regulations and orders issued by the
SEC thereunder), (c) will not violate or result in a default in any material
respect under any indenture, agreement or other instrument binding upon the
Parent, the Borrower or any of the Borrower’s Subsidiaries or assets, or give
rise to a right thereunder to require any payment to be made by any such Person,
and (d) except for the Liens created pursuant to the Security Documents, will
not result in the creation or imposition of any Lien on the Equity Interests of
the Borrower owned by the Parent or on any asset of the Borrower or any of its
Subsidiaries.
 
SECTION 3.04.   Financial Condition; No Material Adverse Effect.
 
(a)       Financial Statements.
 
(i)       The financial statements delivered to the Administrative Agent and the
Lenders by the Borrower pursuant to Section 4.01(d)(i) of the Existing Credit
Agreement present fairly, in all material respects, the consolidated statements
of assets and liabilities, consolidated schedule of investments, consolidated
statements of operations, consolidated statements of changes in net assets and
consolidated statements of cash flows of the Borrower and its consolidated
Subsidiaries as of the end of and for the applicable period in accordance with
GAAP.  The financial statements delivered to the Administrative Agent and the
Lenders by the Borrower pursuant to Section 4.01(d)(ii) of the Existing Credit
Agreement present fairly, in all material respects, the consolidated statements
of assets and liabilities, consolidated schedule of investments, consolidated
statements of operations, consolidated statements of changes in net assets and
consolidated statements of cash flows of the Parent and its consolidated
Subsidiaries as of the end of and for the applicable period in accordance with
GAAP.  On the RestatementFirst Amendment Effective Date, none of the Parent, the
Borrower or any of their respective Subsidiaries has any material contingent
liabilities, material liabilities for taxes, material unusual forward or
material long-term commitments or material unrealized or anticipated losses from
any unfavorable commitments not reflected in the financial statements referred
to above.
 
(ii)      The financial statements delivered to the Administrative Agent and the
Lenders by the Borrower pursuant to Sections 5.01(a) and (c) present fairly, in
all material respects, the consolidated statements of assets and liabilities,
consolidated schedule of investments, consolidated statements of operations,
consolidated statements of changes in net assets and consolidated statements of
cash flows of the Borrower and
 
78

--------------------------------------------------------------------------------

its consolidated Subsidiaries as of the end of and for the applicable period in
accordance with GAAP, subject, in the case of unaudited financial statements, to
year-end audit adjustments and the absence of footnotes.  The financial
statements delivered to the Administrative Agent and the Lenders by the Borrower
pursuant to Sections 5.01(b) and (d) present fairly, in all material respects,
the consolidated statements of assets and liabilities, consolidated schedule of
investments, consolidated statements of operations, consolidated statements of
changes in net assets and consolidated statements of cash flows of the Parent
and its consolidated Subsidiaries as of the end of and for the applicable period
in accordance with GAAP, subject, in the case of unaudited financial statements,
to year-end audit adjustments and the absence of footnotes.  None of the Parent,
the Borrower or any of their respective Subsidiaries has any material contingent
liabilities, material liabilities for taxes, material unusual forward or
material long-term commitments or material unrealized or anticipated losses from
any unfavorable commitments not reflected in such financial statements.
 
(b)       No Material Adverse Effect.  Since December 31, 2016, there has not
been any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.
 
SECTION 3.05.  Litigation.  There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of any Tennenbaum Party, threatened against or
affecting the Parent, the Borrower or any of their respective Subsidiaries (a)
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (b) that involve this
Agreement or the Transactions.
 
SECTION 3.06.   Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Neither the Borrower nor any
of its Subsidiaries is subject to any contract or other arrangement, the
performance of which could reasonably be expected to result in a Material
Adverse Effect.  Neither the Borrower nor any of its Subsidiaries is in default
in any manner under any provision of any agreement or instrument to which it is
a party or by which it or any of its property is or may be bound, and no
condition exists which, with the giving of notice or the lapse of time or both,
would constitute such a default, in each case where such default could
reasonably be expected to result in a Material Adverse Effect.  Each of the
Borrower and its Subsidiaries is in compliance with its respective Organization
Documents in all material respects.
 
SECTION 3.07.   Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or has caused to be timely filed all U.S. federal, state and material
local Tax returns that are required to be filed by it and all other material Tax
returns that are required to be filed by it and has paid all Taxes for which it
is directly or indirectly liable and any assessments made against it or any of
its property and all other Taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority, except such Taxes, fees or other
charges that are being
 
79

--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be.  The charges, accruals and reserves on
the books of the Borrower and any of its Subsidiaries in respect of Taxes and
other governmental charges are adequate in accordance with GAAP.  Neither the
Borrower nor any of its Subsidiaries has given or been requested to give a
waiver of the statute of limitations relating to the payment of any federal,
state, local and foreign Taxes or other impositions, and no Tax lien has been
filed with respect to the Borrower or any of its Subsidiaries.  There is no
proposed Tax assessment against the Borrower or any of its Subsidiaries, and
there is no basis for such assessment.  The Borrower is treated as a partnership
for U.S. federal income tax purposes and has been treated as a partnership for
U.S. federal income tax purposes for each taxable year since its formation.
 
SECTION 3.08.   ERISA.
 
(a)      Each Plan is in compliance in all material respects in form and
operation with its terms and with ERISA and the Code (including, without
limitation, the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and
regulations.  Each Plan (and each related trust, if any) that is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes or is comprised of a master and prototype plan that has received a
favorable opinion letter from the IRS, and nothing has occurred since the date
of such determination that would adversely affect such determination (or, in the
case of a Plan with no determination, nothing has occurred that would materially
adversely affect the issuance of a favorable determination letter or otherwise
materially adversely affect such qualification).  No ERISA Event has occurred or
is reasonably expected to occur that, alone or together with any other ERISA
Events that have occurred or are reasonably expected to occur, could reasonably
be expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding $5,000,000.
 
(b)       With respect to Pension Plans, there exists no Unfunded Pension
Liability in the aggregate (taking into account only such Pension Plans with
positive Unfunded Pension Liability) in excess of $2,500,000.
 
(c)       Schedule 3.08(c) discloses all Unfunded Pension Liabilities with
respect to Pension Plans.
 
(d)       None of the Borrower, any Subsidiary or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the five
(5) calendar years immediately preceding the date this assurance is given or
deemed given, made or accrued an obligation to make contributions to any
Multiemployer Plan.  To the extent that one or more Multiemployer Plans exist,
no Multiemployer Plan is insolvent or in reorganization.  None of the Borrower,
any Subsidiary or any ERISA Affiliate has incurred a complete or partial
withdrawal from any Multiemployer Plan, and, if each of the Borrower, any
Subsidiary and each ERISA Affiliate were to withdraw from all Multiemployer
Plans in a complete withdrawal as of the date
 
80

--------------------------------------------------------------------------------

this assurance is given or deemed given, the aggregate Withdrawal Liability that
would be incurred would not be in excess of $2,500,000.
 
(e)      There are no actions, suits or claims pending against or involving a
Plan (other than routine individual claims for benefits) or, to the knowledge of
any Tennenbaum Party or any ERISA Affiliate, threatened, that would reasonably
be expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in material liability.
 
(f)     The Borrower, any Subsidiary and any ERISA Affiliate have made all
material contributions to or under each Pension Plan and Multiemployer Plan
required by law within the applicable time limits prescribed thereby, the terms
of such Pension Plan or Multiemployer Plan, respectively, or any contract or
agreement requiring contributions to a Pension Plan or Multiemployer Plan save
where any failure to comply, individually or in the aggregate, would not
reasonably be expected to result in material liability.
 
(g)       No Plan that is subject to Section 412 of the Code or Section 302 of
ERISA has applied for or received an extension of any amortization period,
within the meaning of Section 412 of the Code or Section 303 or 304 of ERISA.
The Borrower, any Subsidiary and any ERISA Affiliate have not ceased operations
at a facility so as to become subject to the provisions of Section 4068(a) of
ERISA, withdrawn as a substantial employer so as to become subject to the
provisions of Section 4063 of ERISA or ceased making contributions to any
Pension Plan subject to Section 4064(a) of ERISA to which it made
contributions.  None of the Borrower, any Subsidiary or any ERISA Affiliate have
incurred or reasonably expect to incur any liability to the PBGC save for any
liability for premiums due in the ordinary course or other liability that would
not reasonably be expected to result in material liability, and no lien imposed
under the Code or ERISA on the assets of the Borrower, any Subsidiary or any
ERISA Affiliate exists or is likely to arise on account of any Pension Plan.
None of the Borrower, any Subsidiary or any ERISA Affiliate has any liability
under Section 4069 or Section 4212(c) of ERISA.
 
SECTION 3.09.   Disclosure.
 
(a)      All written information (other than financial projections, pro forma
financial information, other forward-looking information and information of a
general economic or general industry nature) which has been made available to
the Administrative Agent or any Lender by the Advisor, the Parent, the Borrower
or any of the Parent’s or the Borrower’s Subsidiaries or representatives, in
connection with the transactions contemplated by this Agreement or delivered
under any Loan Document, taken as a whole, is and will be (after giving effect
to all written updates provided by the Borrower to the Administrative Agent for
delivery to the Lenders from time to time) complete, true and correct in all
material respects and does not and will not (after giving effect to all written
updates provided by the Borrower to the Administrative Agent for delivery to the
Lenders from time to time) contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not misleading in the light of the
circumstances under which such statements were (or hereafter are) made; and
 
81

--------------------------------------------------------------------------------

(b)      All financial projections, pro forma financial information and other
forward-looking information which has been delivered to the Administrative Agent
or any Lender by the Borrower or any of its Subsidiaries or representatives, in
connection with the transactions contemplated by this Agreement or delivered
under any Loan Document, are based upon good faith estimates and assumptions
believed by the Borrower to be reasonable at the time made, it being recognized
that (i) such projections, financial information and other forward-looking
information as they relate to future events are subject to significant
uncertainty and contingencies (many of which are beyond the control of the
Borrower) and therefore are not to be viewed as fact and (ii) actual results
during the period or periods covered by such projections, financial information
and other forward-looking information may materially differ from the projected
results set forth therein.
 
SECTION 3.10.   Investment Company Act; Margin Regulations.
 
(a)       Status as Business Development Company.  The Parent has elected to be
regulated as a “business development company” within the meaning of the
Investment Company Act.  The Parent qualifies as a RIC and has qualified as a
RIC at all times since its taxable year ended December 31, 2012.
 
(b)      Compliance with Investment Company Act.  The business and other
activities of the Parent, the Borrower and their respective Subsidiaries
(including, without limitation, entering into this Agreement and the other Loan
Documents to which each is a party, the borrowing of the Loans hereunder, the
application of the proceeds and repayment thereof by the Borrower and the
consummation of the Transactions contemplated by the Loan Documents)  do not
result in a violation or breach of the provisions of the Investment Company Act
or any rules, regulations or orders issued by the SEC thereunder.
 
(c)       Investment Policies.  The Borrower is in compliance in all material
respects with the Investment Policies, as amended by Permitted Policy
Amendments.
 
(d)       Use of Credit.  Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock. Neither the
Borrower nor any of its Subsidiaries own or intend to carry or purchase any
Margin Stock or to extend “purpose credit” within the meaning of Regulation U.
 
SECTION 3.11.   Material Agreements and Liens.
 
(a)       Material Agreements.  Schedule 3.11(a) is a complete and correct list
of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Parent, the Borrower or any of
their respective Subsidiaries outstanding on the RestatementFirst Amendment
Effective Date, and the aggregate principal or face amount outstanding or that
is, or may become, outstanding under each such arrangement is correctly
described in Schedule 3.11(a).
 
82

--------------------------------------------------------------------------------

(b)       Liens.  Schedule 3.11(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the RestatementFirst
Amendment Effective Date covering any property of the Parent, the Borrower or
any of their respective Subsidiaries, and the aggregate principal amount of such
Indebtedness secured (or that may be secured) by each such Lien and the property
covered by each such Lien as of the RestatementFirst Amendment Effective Date is
correctly described in Schedule 3.11(b).
 
SECTION 3.12.   Subsidiaries and Investments.
 
(a)      Subsidiaries.  Set forth in Schedule 3.12(a) (as updated from time to
time pursuant to Section 5.08) is a complete and correct list of all of the
Subsidiaries of the Borrower as of the RestatementFirst Amendment Effective Date
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding ownership interests in such Subsidiary
and (iii) the percentage of ownership of such Subsidiary represented by such
ownership interests.  Except as disclosed in Schedule 3.12(a), as of the
RestatementFirst Amendment Effective Date, (x) the Borrower owns, free and clear
of Liens, and has the unencumbered right to vote, all outstanding ownership
interests in each Subsidiary shown to be held by it in Schedule 3.12(a), and (y)
all of the issued and outstanding capital stock of each such Subsidiary
organized as a corporation is validly issued, fully paid and nonassessable.
 
(b)      Investments.  Set forth in Schedule 3.12(b) is a complete and correct
list of all Investments held by the Borrower or any of its Subsidiaries in any
Person on the RestatementFirst Amendment Effective Date and, for each such
Investment, (i) the identity of the Person or Persons holding such Investment,
(ii) the nature of such Investment, (iii) the amount of such Investment, (iv) if
applicable, the rate of interest charged for such Investment and (v) the value
assigned to such Investment by the Board of Directors of the Parent.  Except as
disclosed in Schedule 3.12(b), as of the RestatementFirst Amendment Effective
Date each of the Borrower and its Subsidiaries owns, free and clear of all Liens
(other than Liens permitted pursuant to Section 6.02), all such Investments.
 
(c)       Borrower Equity.  The Parent owns, free and clear of Liens, and has
the unencumbered right to vote, all outstanding ownership interests in the
Borrower.
 
SECTION 3.13.   Properties.
 
(a)      Title Generally.  Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
 
(b)      Intellectual Property.  Each of the Borrower and its Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.14.   Solvency.  On the RestatementFirst Amendment Effective Date, and
upon the incurrence of any extension of credit hereunder, on any date on which
this
 
83

--------------------------------------------------------------------------------

representation and warranty is made, (a) the Borrower will be Solvent on an
unconsolidated basis and (b) each Obligor will be Solvent on a consolidated
basis with the other Obligors.
 
SECTION 3.15.   No Default.  No Default has occurred and is continuing under
this Agreement.
 
SECTION 3.16.  Use of Proceeds.  The proceeds of the Loans shall be used for the
general corporate purposes of the Borrower and its Subsidiaries (other than
Financing Subsidiaries except as expressly permitted under Section 6.03(e)) in
the ordinary course of its business, including making distributions not
prohibited by this Agreement, making payments on Indebtedness of the Obligors to
the extent permitted under this Agreement and the acquisition and funding
(either directly or indirectly as expressly permitted hereunder) of leveraged
loans, mezzanine loans, high yield securities, convertible securities, preferred
stock, common stock and other Portfolio Investments, but excluding, for clarity,
the buying or carrying of Margin Stock.
 
SECTION 3.17.   Security Documents.  The Guarantee and Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable first-priority Liens on, and
security interests in, the Collateral and, (i) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable law and, as applicable, (ii) upon the taking of possession or control
by the Collateral Agent of the Collateral with respect to which a security
interest may be perfected by possession or control (which possession or control
shall be given to the Collateral Agent to the extent possession or control by
the Collateral Agent is required by the Guarantee and Security Agreement), the
Liens created by the Guarantee and Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Collateral (other than such Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.
 
SECTION 3.18.   Financing Subsidiaries.
 
(a)       Any Structured Subsidiary complies with each of the conditions set
forth in the definition of “Structured Subsidiary”.
 
(b)       Any SBIC Subsidiary complies with each of the conditions set forth in
the definition of “SBIC Subsidiary.”
 
SECTION 3.19.   Affiliate Agreements. As of the RestatementFirst Amendment
Effective Date, the Borrower has heretofore delivered to each of the Lenders
true and complete copies of each of the Affiliate Agreements (including any
schedules and exhibits thereto, and any amendments, supplements or waivers
executed and delivered thereunder). As of the RestatementFirst Amendment
Effective Date, (a) each of the Affiliate Agreements is in full force and effect
and (b) other than the Affiliate Agreements, there is no contract, agreement or
understanding, in writing, between or among the Borrower or any of its
Subsidiaries, on the one hand, and any Tennenbaum Party or any of their
respective Subsidiaries or Affiliates, on the other hand.
 
84

--------------------------------------------------------------------------------

SECTION 3.20.  Compliance with Sanctions.  Neither the Borrower nor any of its
Subsidiaries, nor, to the knowledge of any Tennenbaum Party or any other
Affiliate of the Borrower or any of its Subsidiaries, any executive officer or
director thereof (i) is subject to, or subject of, sanctions (collectively,
“Sanctions”) administered by the United States Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the U.S. Department of State, the
European Union, Her Majesty’s Treasury, the United Nations Security Council, or
any other relevant sanctions authority, or (ii) is located, has a place of
business or is organized or resident in a Sanctioned Country. Furthermore, no
part of the proceeds of a Loan will be used, directly or indirectly, by the
Borrower or any of its Subsidiaries or Affiliates, or by any of their respective
directors, officers, agents, employees or other persons associated with them or
acting on their behalf, to finance or facilitate a transaction with a person
that is subject to Sanctions or is located, has a place of business or is
organized or resident in a Sanctioned Country.
 
SECTION 3.21.  Anti-Money Laundering Program  The Borrower has implemented
anti-money laundering programs to the extent required by the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism, as amended (the “USA PATRIOT Act”), and the rules and
regulations thereunder and maintains in effect and enforces policies and
procedures designed to ensure compliance by the Borrower and each of its
Subsidiaries (and, when acting on behalf of the Borrower or any of its
Subsidiaries, their respective directors, officers, employees and agents) with
applicable Sanctions.
 
SECTION 3.22.   Beneficial Ownership Certification.  To the best knowledge of
the Borrower, the information included in any Beneficial Ownership Certification
provided prior to, on or after the RestatementFirst Amendment Effective Date to
any Lender in connection with this Agreement is true and correct in all
respects.
 
SECTION 3.23.   Foreign Corrupt Practices Act.  Neither the Borrower nor any of
its Subsidiaries, nor, to the knowledge of any Tennenbaum Party or any other
Affiliate of the Borrower or any of its Subsidiaries, any executive officer or
director thereof or other person associated with or acting on behalf thereof
has: (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity or to
influence official action; (ii) made any direct or indirect unlawful payment to
any foreign or domestic government official or employee from corporate funds;
(iii) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment; or (iv) violated or is in violation of any provision of the
U.S. Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”) and any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions (collectively with the FCPA,
the “Anti-Corruption Laws”); and the Borrower and each of its Subsidiaries and
Affiliates have conducted their businesses in compliance with the
Anti-Corruption Laws and have instituted and maintained policies and procedures
reasonably designed to ensure, and which are reasonably expected to continue to
ensure, compliance therewith.  Furthermore, no part of the proceeds of a Loan
will be used, directly or indirectly, by the Borrower or any of its Subsidiaries
or Affiliates, or by any of their respective directors, officers, agents,
employees or other persons associated with them or acting on their behalf , to
finance or facilitate a transaction in violation of the Anti-Corruption Laws.
 
85

--------------------------------------------------------------------------------

SECTION 3.24.   EEAAffected Financial Institution.  No Obligor is an EEAAffected
Financial Institution.
 
ARTICLE IV
 
CONDITIONS
 
SECTION 4.01.   Restatement Effective Date.  The effectiveness of this Agreement
on the Restatement Effective Date and of the obligations of the Lenders to make
Loans hereunder shall not become effective until completion of each of the
following conditions precedent (unless a condition shall have been waived in
accordance with Section 9.02):
 
(a)       Documents.  Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:
 
(i)       Executed Counterparts.  From each party hereto either (1) a
counterpart of this Agreement signed on behalf of such party or (2) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
e-mail transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.
 
(ii)      Guarantee and Security Agreement; Custodial and Account Control
Agreement.  The Guarantee and Security Agreement and the Custodial and Account
Control Agreement with respect to the Borrower’s Custodian Account, each duly
executed and delivered by each of the parties thereto, and all other documents
or instruments required to be delivered by the Guarantee and Security Agreement
and the Custodial and Account Control Agreement in connection with the execution
thereof.
 
(iii)      Opinion of Counsel to the Borrower.  Favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Elizabeth Greenwood, General Counsel of the Borrower and of
Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Borrower in form and
substance reasonably satisfactory to the Administrative Agent and covering such
matters as the Administrative Agent may reasonably request (and the Borrower
hereby instructs such counsel to deliver such opinion to the Lenders, the
Administrative Agent and the Collateral Agent).
 
(iv)      Corporate Documents.  A certificate of the secretary or assistant
secretary of each Obligor, dated the Restatement Effective Date, certifying that
attached thereto are (1) true and complete copies of the Organization Documents
of each such Obligor certified in each case as of a recent date by the
appropriate governmental official, (2) signature and incumbency certificates of
the officers of such Person executing the Loan Documents to which it is a party,
(3) true and complete resolutions of the Board of Directors of each Obligor
approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party or by which it or
its assets may be bound as of the Restatement Effective Date and, in the
 
86

--------------------------------------------------------------------------------

case of the Borrower, authorizing the borrowings hereunder, and that such
resolutions are in full force and effect without modification or amendment, (4)
a good standing certificate from the applicable Governmental Authority of each
Obligor’s jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Restatement Effective
Date, and (5) such other documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Obligors and the authorization of the Transactions, all
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.
 
(v)       Officer’s Certificate. A certificate, dated the Restatement Effective
Date and signed by a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in Sections 4.01(f) and (i) and Sections 4.02 (a),
(b), (c) and (e).
 
(b)      Custodial and Account Control Agreement.  The Custodial and Account
Control Agreement shall have been duly executed and delivered by the Borrower,
the Collateral Agent and the Custodian and all other control arrangements
required at the time by Section 5.08(c)(ii) with respect to the Obligors’ other
deposit accounts and securities accounts shall have been entered into.
 
(c)       Liens.  The Administrative Agent shall have received results of a
recent Lien search in each relevant jurisdiction with respect to the Obligors,
confirming the priority of the Liens in favor of the Collateral Agent created
pursuant to the Security Documents and revealing no Liens on any of the assets
of the Borrower or its Subsidiaries except for Liens permitted under Section
6.02 or Liens to be discharged on or prior to the Restatement Effective Date
pursuant to documentation satisfactory to the Administrative Agent.  The
Administrative Agent shall have received results of a recent lien search in each
relevant jurisdiction with respect to the Parent revealing no liens on the
Equity Interests of the Borrower except for Liens to be discharged on or prior
to the Restatement Effective Date pursuant to documentation satisfactory to the
Administrative Agent.  All UCC financing statements, control agreements, stock
certificates and other documents or instruments required to be filed or executed
and delivered in order to create in favor of the Collateral Agent, for the
benefit of the Administrative Agent and the Lenders, a first-priority perfected
(subject to Eligible Liens) security interest in the Collateral (to the extent
that such a security interest may be perfected by filing, possession or control
under the Uniform Commercial Code and as required hereunder or under the
Guarantee and Security Agreement) shall have been properly filed (or provided to
the Administrative Agent) or executed and delivered in each jurisdiction
required.
 
(d)       Financial Statements.  The Administrative Agent and the Lenders shall
have received, prior to the execution of this Agreement:
 
(i)        [Reserved];
 
(ii)       [Reserved]; and
 
87

--------------------------------------------------------------------------------

(iii)     The Administrative Agent and the Lenders shall have received any other
financial statements of the Parent, the Borrower and the Borrower’s Subsidiaries
as they shall have reasonably requested.
 
(e)      Consents.  The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including
any filing required on Form 8-K) required to be made or obtained by the Parent,
the Borrower and all guarantors in connection with the Transactions and any
other evidence reasonably requested by, and reasonably satisfactory to, the
Administrative Agent as to compliance with all material legal and regulatory
requirements applicable to the Obligors, and such consents, approvals,
authorizations, registrations and filings shall be in full force and effect and
all applicable waiting periods shall have expired and no investigation or
inquiry by any Governmental Authority regarding the Transactions or any
transaction being financed with the proceeds of the Loans shall be ongoing.
 
(f)       No Litigation.  There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or,
to the knowledge of any Tennenbaum Party, threatened in any court or before any
arbitrator or Governmental Authority (including any SEC investigation) that
relates to the Transactions or that could reasonably be expected to have a
Material Adverse Effect.
 
(g)      Solvency Certificate.  On the Restatement Effective Date, the
Administrative Agent shall have received a solvency certificate of a Financial
Officer of the Borrower dated as of the Restatement Effective Date and addressed
to the Administrative Agent and the Lenders, and in form, scope and substance
reasonably satisfactory to the Administrative Agent, with appropriate
attachments and demonstrating that both before and after giving effect to the
Transactions, (a) the Borrower will be Solvent on an unconsolidated basis and
(b) each Obligor will be Solvent on a consolidated basis with the other
Obligors.
 
(h)      Due Diligence.  All customary confirmatory due diligence on the Parent,
the Borrower and their respective Subsidiaries shall have been completed by the
Administrative Agent and the Lenders and the results of such due diligence shall
be satisfactory to the Administrative Agent and the Lenders.  No information
shall have become available which the Administrative Agent reasonably believes
has had, or could reasonably be expected to have, a Material Adverse Effect.
 
(i)       Default. No Default shall have occurred and be continuing under this
Agreement, nor any default or event of default that permits (or which upon
notice, lapse of time or both, would permit) the acceleration of any Material
Indebtedness, immediately before and after giving effect to the Transactions,
any incurrence of Indebtedness hereunder and the use of the proceeds hereof.
 
(j)        USA PATRIOT Act.  The Administrative Agent and each Lender shall have
received all documentation and other information required by bank regulatory
authorities
 
88

--------------------------------------------------------------------------------

under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, as requested by the Administrative
Agent or any Lender.
 
(k)       Investment Policies.  The Administrative Agent shall have received (i)
the Investment Policies as in effect on the Restatement Effective Date in form
and substance reasonably satisfactory to the Administrative Agent or (ii) a
certification from a Financial Officer that, other than with respect to
Permitted Policy Amendments, the Investment Policies have not changed since
delivered to the Administrative Agent on the Original Effective Date.
 
(l)        [Reserved].
 
(m)      [Reserved].
 
(n)       [Reserved].
 
(o)       [Reserved].
 
(p)      Other Documents.  The Administrative Agent shall have received such
other documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request or require in form and substance
reasonably satisfactory to the Administrative Agent.
 
(q)     Beneficial Ownership Regulation.  The Administrative Agent shall have
received, to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, prior to the Restatement Effective
Date, a Beneficial Ownership Certification.
 
(r)       Fees and Expenses.  The Borrower shall have paid in full, to the
extent not paid pursuant to Section 2.09 hereof, to the Administrative Agent and
the Lenders all fees and expenses (including reasonable legal fees to the extent
invoiced) related to this Agreement owing on or prior to the Restatement
Effective Date, including any up-front fee due to any Lender on or prior to the
Restatement Effective Date.
 
SECTION 4.02.   Conditions to Each Credit Extension.  The obligation of each
Lender to make any Loan, including any Loans on the Restatement Effective Date,
is additionally subject to the satisfaction of the following conditions:
 
(a)       the representations and warranties made by the Borrower or any other
Obligor set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (other than any representation or
warranty already qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the date of such Loan,
or, as to any such representation or warranty that refers to a specific date, as
of such specific date;
 
(b)       at the time of and immediately after giving effect to such Loan,
subject to the Lender Letter, no Default shall have occurred and be continuing
or would result from such Loan after giving effect thereto and to the use of
proceeds thereof on a pro forma basis;
 
89

--------------------------------------------------------------------------------

(c)      either (i) no Borrowing Base Deficiency shall exist or (ii) the
Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that no Borrowing Base Deficiency shall exist after giving effect
to such extension of credit as well as any concurrent acquisitions of Portfolio
Investments by the Borrower or payment of outstanding Loans or Other Covered
Indebtedness;
 
(d)      at the date of the first Borrowing, the Administrative Agent shall have
received delivery of the most recent quarterly third party valuation report from
an Approved Third-Party Appraiser attesting to the value of each Unquoted
Investment included in the Borrowing Base; provided that no attested value may
be older than three months and sixty days at the date of the first Borrowing;
provided, further, that the foregoing shall not apply to any Unquoted Investment
acquired after the end of the most recent calendar quarter (the “Value” of such
Unquoted Investment shall be deemed to be equal to the lowest of (x) the
Internal Value of such Unquoted Investment as determined by the Borrower
pursuant to Section 5.12(b)(ii)(C), (y) the cost of such Unquoted Investment,
and (z) the par or face value of such Unquoted Investment);
 
(e)        after giving effect to such Loan, the Borrower shall be in pro forma
compliance with each of the covenants set forth in Sections 6.07(a) to (e) and
the Parent shall be in pro forma compliance with the covenant set forth in
Section 6.07(f); and
 
(f)       the proposed date of such Loan shall take place during the
Availability Period.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:
 
SECTION 5.01.   Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent for distribution to each Lender (subject to
Section 5.12(b)(iv)(D)):
 
(a)       within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated statements of assets and liabilities and the related
audited consolidated statements of operations, audited consolidated statements
of changes in net assets, audited consolidated statements of cash flows and
related audited consolidated schedule of investments of the Borrower and its
Subsidiaries on a consolidated basis as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year
(to the extent full fiscal year information is available), all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing to the effect that such consolidated financial statements
present fairly in all material respects the financial condition
 
90

--------------------------------------------------------------------------------

and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (which report shall be
unqualified as to going concern and scope of audit and shall not contain any
explanatory paragraph or paragraph of emphasis with respect to going concern);
provided that the requirements set forth in this clause (a) may be fulfilled by
providing to the Administrative Agent for distribution to each Lender the
reports filed by the Borrower with the SEC on Form 10-K for the applicable
fiscal year if the Borrower is then reporting with the SEC;
 
(b)      within 90 days after the end of each fiscal year of the Parent, the
audited consolidated statements of assets and liabilities and the related
audited consolidated statements of operations, audited consolidated statements
of changes in net assets, audited consolidated statements of cash flows and
related audited consolidated schedule of investments of the Parent and its
Subsidiaries on a consolidated basis as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year
(to the extent full fiscal year information is available), all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (which report shall be unqualified as
to going concern and scope of audit and shall not contain any explanatory
paragraph or paragraph of emphasis with respect to going concern); provided that
the requirements set forth in this clause (b) may be fulfilled by providing to
the Administrative Agent for distribution to each Lender the reports filed by
the Parent with the SEC on Form 10-K for the applicable fiscal year;


(c)       within 45 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower, the consolidated statements of
assets and liabilities and the related consolidated statements of operations,
consolidated statements of changes in net assets, consolidated statements of
cash flows and related consolidated schedule of investments of the Borrower and
its Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the statement of
assets and liabilities, as of the end of) the corresponding period or periods of
the previous fiscal year (to the extent such information is available for the
previous fiscal year), all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (c) may be fulfilled by providing to the Administrative
Agent for distribution to each Lender the reports filed by the Borrower with the
SEC on Form 10-Q for the applicable quarterly period if the Borrower is then
reporting with the SEC;
 
(d)       within 45 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Parent, the consolidated statements of
assets and liabilities and the related consolidated statements of operations,
consolidated statements of changes in net assets, consolidated statements of
cash flows and related consolidated schedule of investments of the Parent and
its Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the statement of
assets and liabilities, as of the end of) the
 
91

--------------------------------------------------------------------------------

corresponding period or periods of the previous fiscal year (to the extent such
information is available for the previous fiscal year), all certified by a
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition and results of operations of the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided that the requirements set forth in this clause (d) may be
fulfilled by providing to the Administrative Agent for distribution to each
Lender the reports filed by the Parent with the SEC on Form 10-Q for the
applicable quarterly period;
 
(e)       concurrently with any delivery of financial statements under clause
(a), (b), (c) or (d) of this Section (or, solely with respect to clause (vi) of
this Section 5.01(e), within ten (10) calendar days thereafter), a certificate
of a Financial Officer of the Borrower (i)  to the extent the requirements in
clause (a), (b), (c) or (d) of this Section are not fulfilled by the Borrower
delivering the applicable report or reports delivered to (or filed with) the
SEC, certifying that such statements are consistent with the financial
statements filed by the Borrower (if the Borrower is then filing such financial
statements with the SEC) and/or the Parent, as applicable, with the SEC, (ii)
certifying as to whether any Tennenbaum Party has knowledge that a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations (which reconcile to the financial statements)
demonstrating compliance with Sections 6.01(f) and (i), 6.02(e), 6.03(e) and
(g), 6.04(i), 6.05(b) and 6.07, (iv) stating whether any change in GAAP as
applied by (or in the application of GAAP by) the Borrower or the Parent has
occurred since the Original Effective Date (but only if the Borrower has not
previously reported such change to the Administrative Agent) and, if any such
change has occurred (and has not been previously reported to the Administrative
Agent), specifying the effect of such change on the financial statements
accompanying such certificate, (v) attaching a list of the Borrower’s
Subsidiaries as of the date of delivery of such certificate or a confirmation
that there is no change in such information since the date of the last such list
and (vi) providing a reconciliation of any difference between (1) the assets and
liabilities of the Borrower and its consolidated Subsidiaries presented in such
financial statements and the assets and liabilities of the Borrower and its
Subsidiaries for purposes of calculating the covenants set forth in Sections
6.07(a) to (e) and (2) the assets and liabilities of the Parent and its
consolidated Subsidiaries presented in such financial statements and the assets
and liabilities of the Parent and its Subsidiaries for purposes of calculating
the covenant set forth in Section 6.07(f);
 
(f)       as soon as available and in any event not later than the last Business
Day of the next succeeding month after the end of each monthly accounting period
(ending on the last day of each calendar month) of the Borrower and its
Subsidiaries, (i) a Borrowing Base Certificate as of the last day of such
accounting period (which Borrowing Base Certificate shall include: (1) an Excel
schedule containing information that is, unless the Administrative Agent shall
otherwise agree, substantially similar to the information included on the Excel
schedule included in the Borrowing Base Certificate delivered to the
Administrative Agent as of the Original Effective Date pursuant to Section
4.01(l) of the Existing Credit Agreement, (2) a calculation of the External
Quoted Value in accordance with methodologies described in Sections
5.12(b)(ii)(A)(w), (x), (y) and (z), including screenshots showing actual bid
prices or, as applicable, closing prices and (3) the trailing twelve-month total
debt to EBITDA ratio of each Portfolio Company that is the issuer of an Eligible
Portfolio Investments), (ii) a report
 
92

--------------------------------------------------------------------------------

certified by a Financial Officer of the Borrower identifying the aggregate
amount of net cash proceeds received by the Borrower from Equity Interests
issued by the Borrower (if any) (or cash contributions to the Borrower (if
any)), in the immediately prior monthly accounting period and (iii) a schedule
showing all Portfolio Investments contributed or transferred to the Financing
Subsidiaries, or distributed or dividended by the Financing Subsidiaries to the
Borrower, during such monthly period together with a certificate (which may be
included in the Borrowing Base Certificate) of a Financial Officer providing
that at the time of such distribution or transfer of each such Portfolio
Investment the conditions referred to in Section 6.03(e)(i) had been satisfied;
 
(g)      promptly but no later than two (2) Business Days after any Tennenbaum
Party shall at any time have knowledge (based upon facts and circumstances known
to it) that there is a Borrowing Base Deficiency or knowledge that the Borrowing
Base has declined by more than 15% from the Borrowing Base stated in the
Borrowing Base Certificate last delivered by the Borrower to the Administrative
Agent, a Borrowing Base Certificate as at the date such Person has knowledge of
such Borrowing Base Deficiency or decline indicating the amount of the Borrowing
Base Deficiency or decline as at the date such Person obtained knowledge of such
deficiency or decline and the amount of the Borrowing Base Deficiency or decline
as of the date not earlier than two (2) Business Days prior to the date the
Borrowing Base Certificate is delivered pursuant to this paragraph;
 
(h)       promptly upon receipt thereof copies of all significant written
reports submitted to the management or Board of Directors of the Parent by the
Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Subsidiaries
delivered by such accountants to the management of the Borrower or to the
management or Board of Directors of the Parent;
 
(i)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials sent to equity
holders and filed by the Borrower or any of its Subsidiaries with the SEC or
with any national securities exchange, as the case may be;
 
(j)       within 60 days after the end of each fiscal quarter of the Borrower,
all internal and external valuation reports relating to the Eligible Portfolio
Investments (including all valuation reports delivered by the Approved
Third-Party Appraiser in connection with the quarterly appraisals of Unquoted
Investments in accordance with Section 5.12(b)(ii)(B)), and any other
information relating to any Portfolio Investments as reasonably requested by the
Administrative Agent or any Lender;
 
(k)       within thirty (30) days after the initial closing of each Eligible
Portfolio Investment that is acquired, made or entered into after the Original
Effective Date, all underwriting memoranda (or, if no underwriting memorandum
has been prepared, all materials similar to underwriting memoranda, if any) for
such Eligible Portfolio Investments, and any other information relating to the
Eligible Portfolio Investments as reasonably requested by the Administrative
Agent or any Lender;
 
93

--------------------------------------------------------------------------------

(l)      to the extent not otherwise provided by the Custodian within thirty
(30) days after the end of each month, full, correct and complete updated copies
of custody reports (including (i) activity reports with respect to Cash and Cash
Equivalents included in the calculation of the Borrowing Base, (ii) an itemized
list of each account and the amounts therein with respect to Cash and Cash
Equivalents included in the calculation of the Borrowing Base and (iii) an
itemized list of each Portfolio Investment held in any Custodian Account owned
by the Borrower or any Subsidiary) reflecting all assets being held in any
Custodian Account owned by the Borrower or any of its Subsidiaries or otherwise
subject to the Custodial and Account Control Agreement;
 
(m)      within 45 days after the end of each fiscal quarter of the Borrower a
certificate of a Financial Officer of the Borrower certifying that attached
thereto is a complete and correct description of all Portfolio Investments as of
the date thereof, including, with respect to each such Portfolio Investment, the
name of the Borrower or Subsidiary holding such Portfolio Investment and the
name of the Portfolio Company of such Portfolio Investment;
 
(n)       to the extent such information is not otherwise available in the
financial statements delivered pursuant to clause (a), (b), (c) or (d) of this
Section, upon the request of the Administrative Agent, within five (5) Business
Days of the due date set forth in clause (a), (b), (c) or (d) of this Section
for any quarterly or annual financial statements, as the case may be, a schedule
prepared in accordance with GAAP setting forth in reasonable detail with respect
to each Portfolio Investment where there has been a realized gain or loss in the
most recently completed fiscal quarter, (i) the cost basis of such Portfolio
Investment, (ii) the realized gain or loss associated with such Portfolio
Investment, (iii) the associated reversal of any previously unrealized gains or
losses associated with such Portfolio Investment, (iv) the proceeds received
with respect to such Portfolio Investment representing repayments of principal
during the most recently ended fiscal quarter, and (v) any other amounts
received with respect to such Portfolio Investment representing exit fees or
prepayment penalties during the most recently ended fiscal quarter;
 
(o)       any change in the information provided in any Beneficial Ownership
Certification delivered to a Lender that would result in a change to the list of
beneficial owners identified in such certificate;
 
(p)     information and documentation required by bank regulatory authorities
under applicable “know your customer”, anti-corruption and anti-money laundering
rules and regulations, including the USA PATRIOT Act and the Beneficial
Ownership Regulation, if applicable; and
 
(q)      promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries (including any information concerning any
Plan or Multiemployer Plan), or compliance with the terms of this Agreement and
the other Loan Documents, as the Administrative Agent or any Lender may
reasonably request.
 
94

--------------------------------------------------------------------------------

SECTION 5.02.   Notices of Material Events.  Upon the Borrower becoming aware of
any of the following, the Borrower will furnish to the Administrative Agent and
each Lender prompt written notice of the following:
 
(a)       the occurrence of any Default ;
 
(b)      the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
 
(c)      (i) the filing by the Borrower, any Subsidiary or any ERISA Affiliate
of a Schedule B (or such other schedule as contains actuarial information) to
IRS Form 5500 in respect of a Plan with Unfunded Pension Liabilities (and the
Borrower shall furnish to the Administrative Agent a copy of such IRS Form 5500
(including such Schedule B)), (ii) the occurrence of any ERISA Event (and the
Borrower shall furnish to the Administrative Agent a certificate of a Financial
Officer of the Borrower describing such ERISA Event and the action, if any,
proposed to be taken with respect to such ERISA Event and a copy of any notice
filed with the PBGC or the IRS pertaining to such ERISA Event and any notices
received by the Borrower, any Subsidiary or any ERISA Affiliate from the PBGC or
any other Governmental Authority with respect thereto), (iii) the existence of
material Unfunded Pension Liabilities (taking into account only Plans with
positive Unfunded Pension Liabilities) or a material increase in Unfunded
Pension Liabilities (taking into account only Plans with positive Unfunded
Pension Liabilities) since the date the representations hereunder are given or
deemed given, or from any prior notice, as applicable, and (iv) (x) the
existence of potential Withdrawal Liability under Section 4201 of ERISA, if the
Borrower, any Subsidiary and the ERISA Affiliates were to withdraw completely
from any and all Multiemployer Plans, (y) the adoption of, or commencement of
contributions to, any Plan subject to Section 412 of the Code by the Borrower,
any Subsidiary or any ERISA Affiliate, or (z) the adoption of any amendment to a
Plan subject to Section 412 of the Code that results in a material increase in
contribution obligations of the Borrower, any Subsidiary or any ERISA Affiliate
(and, in the case of any event or condition described in the foregoing clause
(iii) or clause (iv), the Borrower shall furnish to the Administrative Agent a
detailed written description thereof from a Financial Officer of the Borrower);
and
 
(d)       any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause the Parent and each of the Borrower’s Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that
 
95

--------------------------------------------------------------------------------

the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
 
SECTION 5.04.   Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
the applicable Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
business, operating in the same or similar locations (including, without
limitation, directors and officers liability insurance) and (c) after the
request of the Administrative Agent, promptly deliver to the Administrative
Agent any certificate or certificates from the Borrower’s insurance broker or
other documentary evidence, in each case, demonstrating the effectiveness of, or
any changes to, such insurance.  Each such policy of insurance in effect (other
than any director and officer liability insurance policy) shall name the
Collateral Agent, for the benefit of the Administrative Agent and the Lenders,
as additional insured and lender’s loss payee thereunder.
 
SECTION 5.06.   Books and Records; Inspection and Audit Rights.
 
(a)       Books and Records; Inspection Rights.  The Parent and the Borrower
will, and will cause each of their respective Subsidiaries to, keep books of
record and account in accordance with GAAP.  The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice to the
Borrower, at the sole expense of the Borrower, to (i) visit and inspect its
properties, to examine and make extracts from its books and records, and (ii)
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that the Borrower or such Subsidiary
shall be entitled to have its representatives and advisors present during any
inspection of its books and records; provided further, that the Borrower shall
not be required to pay for more than one (1) such visit and inspection in any
calendar year unless an Event of Default has occurred and is continuing at the
time of any subsequent visit and inspection during such calendar year.
 
(b)      Audit Rights.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent (including any consultants, accountants, lawyers and appraisers retained
by the Administrative Agent) to conduct evaluations and appraisals of the
Borrower’s computation of the Borrowing Base and the assets included in the
Borrowing Base (including, for clarity, audits of any Agency Accounts,
 
96

--------------------------------------------------------------------------------

funds transfers and custody procedures), all at such reasonable times during
normal business hours and as often as reasonably requested.  The Borrower shall
pay the reasonable, documented fees and expenses of representatives retained by
the Administrative Agent to conduct any such evaluation or appraisal; provided
that the Borrower shall not be required to pay such fees and expenses for more
than one such evaluation or appraisal during any calendar year unless an Event
of Default has occurred and is continuing at the time of any subsequent
evaluation or appraisal during such calendar year.  The Borrower also agrees to
modify or adjust the computation of the Borrowing Base and/or the assets
included in the Borrowing Base, to the extent required by the Administrative
Agent or the Required Lenders as a result of any such evaluation or appraisal
finding that such computation or inclusion of assets is not consistent with the
terms of this Agreement, provided that if the Borrower demonstrates that such
evaluation or appraisal is incorrect, the Borrower shall be permitted to
re-adjust its computation of the Borrowing Base.
 
(c)       Notwithstanding the foregoing, nothing contained in this Section 5.06
shall impair or affect the rights of the Administrative Agent under Section
5.12(b)(ii) in any respect.
 
SECTION 5.07.   Compliance with Laws and Agreements.  The Borrower will, and
will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act (if applicable to such
Person), and orders of any Governmental Authority (including orders issued by
the SEC) applicable to it or its property and all indentures, agreements and
other instruments, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Policies and procedures will be maintained and enforced by or on behalf
of the Borrower and each of its Subsidiaries that are designed in good faith and
in a commercially reasonable manner to promote and achieve compliance by the
Borrower and each of its Subsidiaries and, when acting on behalf of the 
Borrower or any of its Subsidiaries, their respective directors, officers,
employees and agents with any applicable Anti-Corruption Laws and applicable
Sanctions, in each case, giving due regard to the nature of such Person’s
business and activities.  The Borrower will, and will cause each of its
Subsidiaries to, act in accordance with their respective Organization Documents
in all material respects.
 
SECTION 5.08.   Certain Obligations Respecting Subsidiaries; Further Assurances.
 
(a)       Subsidiary Guarantors.
 
(i)      In the event that (1) the Borrower or any of its Subsidiaries shall
form or acquire any new Subsidiary (other than a Financing Subsidiary), or any
other Person shall become a “Subsidiary” within the meaning of the definition
thereof (other than a Financing Subsidiary); (2) any Structured Subsidiary shall
no longer constitute a “Structured Subsidiary” pursuant to the definition
thereof  (in which case such Person shall be deemed to be a “new” Subsidiary for
purposes of this Section 5.08); or (3) any SBIC Subsidiary shall no longer
constitute an “SBIC Subsidiary” pursuant to the definition thereof  (in which
case such Person shall be deemed to be a “new” Subsidiary for purposes of this
Section 5.08), the Borrower will, in each case, (i) promptly provide
 
97

--------------------------------------------------------------------------------

notice to the Administrative Agent together with an updated Schedule 3.12(a) and
(ii) on or before thirty (30) days (or such longer period as may be agreed to by
the Administrative Agent in its sole discretion) following such Person becoming
a Subsidiary or such Financing Subsidiary no longer qualifying as such, cause
such new Subsidiary or former Financing Subsidiary to become a “Subsidiary
Guarantor” (and, thereby, an “Obligor”) under the Guarantee and Security
Agreement pursuant to a Guarantee Assumption Agreement and to deliver such proof
of corporate or other action, incumbency of officers, opinions of counsel and
other documents as the Administrative Agent shall have reasonably requested.
 
(ii)      The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each Structured Subsidiary as an Obligor only for
so long as such Person qualifies as a “Structured Subsidiary” pursuant to the
definition thereof, and thereafter such Person shall no longer constitute a
“Structured Subsidiary” for any purpose of this Agreement or any other Loan
Document.
 
(iii)     The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each SBIC Subsidiary as an Obligor only for so
long as such Person qualifies as an “SBIC Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute an “SBIC
Subsidiary” for any purpose of this Agreement or any other Loan Document.
 
(b)       Ownership of Subsidiaries.  The Borrower will, and will cause each of
its Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary.
 
(c)       Further Assurances.  The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement.  Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors to:
 
(i)       take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any Affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower), perfected
first-priority security interests and Liens in the Collateral; provided that any
such security interest or Lien shall be subject to the relevant requirements of
the Security Documents;
 
(ii)      with respect to each deposit account or securities account of the
Obligors (other than (A) any Agency Account, (B) any such accounts which hold
solely money or financial assets of a Financing Subsidiary, (C) withholding tax
and fiduciary accounts or any trust account maintained solely on behalf of a
Portfolio Investment, and (D) any account in which the aggregate value of
deposits therein, together with all other such accounts under this clause (D),
does not at any time exceed $75,000; provided that in the
 
98

--------------------------------------------------------------------------------

case of each of the foregoing clauses (A) through (D), no other Person (other
than the depository institution at which such account is maintained) shall have
“control” (within the meaning of the Uniform Commercial Code) over such
account), cause each bank or securities intermediary (within the meaning of the
Uniform Commercial Code) to enter into such arrangements with the Collateral
Agent as shall be appropriate in order that the Collateral Agent has “control”
(within the meaning of the Uniform Commercial Code) over each such deposit
account or securities account (each, a “Control Account”) and in that
connection, the Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below,
to cause all cash and other proceeds of Portfolio Investments received by any
Obligor to be immediately deposited into a Control Account (or otherwise
delivered to, or registered in the name of, the Collateral Agent) and, both
prior to and following such deposit, delivery or registration such cash and
other proceeds shall be held in trust by the Borrower for the benefit and as the
property of the Collateral Agent and shall not be commingled with any other
funds or property of such Obligor or any other Person (including with any money
or financial assets of the Borrower in its capacity as “servicer” for a
Structured Subsidiary, or any money or financial assets of a Structured
Subsidiary, or any money or financial assets of the Borrower in its capacity as
an “agent” or “administrative agent” for any other Bank Loans subject to Section
5.08(c)(v) below);
 
(iii)     cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;
 
(iv)      in the case of any Portfolio Investment consisting of a Bank Loan (as
defined in Section 5.13) that does not constitute all of the credit extended to
the underlying borrower under the relevant underlying loan documents and a
Financing Subsidiary holds any interest in the loans or other extensions of
credit under such loan documents, (x)(1) cause the interest owned by such
Financing Subsidiary to be evidenced by a separate note or notes, which note or
notes are either (A) in the name of such Financing Subsidiary or (B) in the name
of the Borrower, endorsed in blank and delivered to the applicable Financing
Subsidiary and beneficially owned by the Financing Subsidiary (or, in the case
of a Noteless Assigned Loan (as defined in Section 5.13), cause the interest
owned by such Financing Subsidiary to be evidenced by separate assignment
documentation contemplated by paragraph 1(b) of Schedule 1.01(d) in the name of
such Financing Subsidiary) and (2) not permit such Financing Subsidiary to have
a participation acquired from an Obligor in such underlying loan documents and
the extensions of credit thereunder or any other indirect interest therein
acquired from an Obligor; and (y) ensure that, subject to Section 5.08(c)(v)
below, all amounts owing to any Obligor by the underlying borrower or other
obligated party are remitted by such borrower or obligated party (or the
applicable administrative agents, collateral agents or equivalent Person)
directly  to the Custodian Account and no other amounts owing by such underlying
borrower or obligated party are remitted to the Custodian Account;
 

99

--------------------------------------------------------------------------------

(v)       in the event that any Obligor is acting as an agent or administrative
agent under any loan documents with respect to any Bank Loan (or is acting in an
analogous agency capacity under any agreement related to any Portfolio
Investment) and such Obligor does not hold all of the credit extended to the
underlying borrower or issuer under the relevant underlying loan documents or
other agreements, ensure that (1) all funds held by such Obligor in such
capacity as agent or administrative agent are segregated from all other funds of
such Obligor and clearly identified as being held in an agency capacity (an
“Agency Account”); (2) all amounts owing on account of such Bank Loan or
Portfolio Investment by the underlying borrower or other obligated party are
remitted by such borrower or obligated party to either (A) such Agency Account
or (B) directly to an account in the name of the underlying lender to whom such
amounts are owed (for the avoidance of doubt, no funds representing amounts
owing to more than one underlying lender may be remitted to any single account
other than the Agency Account); and (3) within two (2) Business Days after
receipt of such funds, such Obligor acting in its capacity as agent or
administrative agent shall distribute any such funds belonging to any Obligor to
the Custodian Account (provided that if any distribution referred to in this
clause (c) is not permitted by applicable bankruptcy law to be made within such
two (2) Business Day period as a result of the bankruptcy of the underlying
borrower, such Obligor shall use commercially reasonable efforts to obtain
permission to make such distribution and shall make such distribution as soon as
legally permitted to do so);
 
(vi)      cause the documentation relating to each Investment in Indebtedness
described in paragraph 1 of Schedule 1.01(d) to be delivered to the Custodian as
provided therein; and
 
(vii)    in the case of any Portfolio Investment held by any Financing
Subsidiary, including any cash collection related thereto, ensure that such
Portfolio Investment shall not be held in any Custodian Account, or any other
account of any Obligor, and shall be segregated from the accounts holding
Collateral.
 
Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then:


(i)       in the case of any Investment in Indebtedness other than a Noteless
Assigned Loan, if such destroyed or lost document is an original promissory note
registered in the name of an Obligor, such original promissory note shall
constitute an “Undelivered Note” and the Borrower shall have up to twenty (20)
Business Days from the date when any Tennenbaum Party has knowledge of such loss
or destruction to deliver to the Custodian a replacement promissory note and
comply with the requirements of paragraph (1)(c)(x) of Schedule 1.01(d);
provided that during such twenty (20) Business Day period the limitations under
paragraph (1)(a)(i) and (ii) of Schedule 1.01(d) shall apply; and
 
(ii)       in the case of any Noteless Assigned Loans, if such destroyed
instrument or document is an original transfer document or instrument relating
to such Noteless
 
100

--------------------------------------------------------------------------------

Assigned Loan, the Borrower shall have up to twenty (20) Business Days from the
date when any Tennenbaum Party has knowledge of such loss or destruction to
deliver to the Custodian a replacement instrument or document and comply with
the requirements of paragraph (1)(c)(x) of Schedule 1.01(d).
 
SECTION 5.09.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower and its Subsidiaries (other
than the Financing Subsidiaries except as expressly permitted under Section
6.03(e)) in the ordinary course of business, including making distributions not
prohibited by this Agreement, making payments on Indebtedness of the Obligors to
the extent permitted under this Agreement and the acquisition and funding
(either directly or indirectly as expressly permitted hereunder) of leveraged
loans, mezzanine loans, high-yield securities, convertible securities, preferred
stock, common stock and other Portfolio Investments, in each case to the extent
otherwise permitted hereunder; provided that neither the Administrative Agent
nor any Lender shall have any responsibility as to the use of any of such
proceeds.  No part of the proceeds of any Loan will be used in violation of
applicable law, rule or regulation or, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock.  On the first day (if any) an Obligor acquires any Margin Stock and at
any other time requested by the Administrative Agent or any Lender, the Borrower
shall furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.  Margin Stock shall be
purchased by the Obligors only with the proceeds of Indebtedness not directly or
indirectly secured by Margin Stock (within the meaning of Regulation U), or with
the proceeds of equity capital of the Borrower.  No Obligor will directly or
knowingly indirectly use the proceeds of the Loans or otherwise make available
such proceeds (I) to any Person for the purpose of financing the activities of
any Person currently (A) subject to, or the subject of, any Sanctions or (B)
organized or resident in a Sanctioned Country or (II) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any Anti-Corruption Laws.
 
SECTION 5.10.   Status of RIC and BDC.  The Parent shall at all times maintain
its status as a “business development company” under the Investment Company
Act.  The Parent shall at all times maintain its status as a RIC under the Code.
 
SECTION 5.11.  Investment Policies.  The Borrower shall at all times be in
compliance in all material respects with its Investment Policies, as amended by
Permitted Policy Amendments.
 
SECTION 5.12.   Portfolio Valuation and Diversification Etc.
 
(a)      Industry Classification Groups.  For purposes of this Agreement and the
other Loan Documents, the Borrower shall assign each Eligible Portfolio
Investment to an Industry Classification Group as reasonably determined by the
Borrower.  To the extent that any Eligible Portfolio Investment is not
adequately correlated with the risks of other Eligible Portfolio Investments in
an Industry Classification Group, such Eligible Portfolio Investment
 
101

--------------------------------------------------------------------------------

may be assigned by the Borrower to the Industry Classification Group that is
most closely correlated to such Eligible Portfolio Investment.
 
(b)       Portfolio Valuation Etc.
 
(i)       Settlement-Date Basis.  For purposes of this Agreement, all
determinations of whether a Portfolio Investment is an Eligible Portfolio
Investment shall be determined on a Settlement-Date Basis, provided that no such
investment shall be included as an Eligible Portfolio Investment to the extent
it has not been paid for in full.
 
(ii)       Determination of Values.  The Borrower will conduct reviews of the
value to be assigned to each of its Eligible Portfolio Investments as follows:
 
(A)         Quoted Investments External Review.  With respect to Eligible
Portfolio Investments (including Cash Equivalents) for which market quotations
are readily available and are reflective of an actual trade executed within a
reasonable period of such quotation (“Quoted Investments”), the Borrower shall,
not less frequently than once each calendar week, determine the market value of
such Quoted Investments which shall, in each case, be determined in accordance
with one of the following methodologies as selected by the Borrower (each such
value, an “External Quoted Value”):
 
(w)         in the case of public and Rule 144A securities, the average of the
recent bid prices as determined by two Approved Dealers selected by the
Borrower,
 
(x)         in the case of Bank Loans, (i) by taking the average of the bid
prices as determined by two Approved Dealers selected by the Borrower, (ii) by
an Approved Pricing Service which makes reference to at least two broker-dealers
or (iii) by an Approved Pricing Service which makes reference to one
broker-dealer; provided, that any Bank Loan valued in accordance with this
clause (iii) shall be a “Limited Reference Quoted Investment”; provided,
further, that the value of any Limited Reference Quoted Investment shall be
subject to testing as an IVP Tested Asset as set forth in clause (B)(x) below
and, in the event that the high end of the range of the IVP External Unquoted
Value of any Limited Reference Quoted Investment so tested is lower than the
External Quoted Value of such Limited Reference Quoted Investment, the External
Quoted Value of such Limited Reference Quoted Investment shall be deemed equal
to the midpoint of the range of such IVP External Unquoted Value until the
following Valuation Testing Date (as defined below) unless the Administrative
Agent shall have provided written notice to the Borrower prior to such following
Valuation Testing Date that such Limited Reference Quoted Asset shall be an IVP
Tested Asset as of such following Valuation Testing Date,
 
102

--------------------------------------------------------------------------------

(y)         in the case of any Quoted Investment traded on an exchange, the
closing price for such Eligible Portfolio Investment most recently posted on
such exchange, and
 
(z)         in the case of any other Quoted Investment, the fair market value
thereof as determined by an Approved Pricing Service; and
 
(B)         Unquoted Investments External Review.  With respect to Eligible
Portfolio Investments for which market quotations are not readily available
(“Unquoted Investments”), and Limited Reference Quoted Investment:
 
(x)       For each fiscal quarter (or such other dates as are reasonably agreed
to by the Borrower and the Administrative Agent (provided that such testing
dates shall occur not less than quarterly), each a “Valuation Testing Date”),
the Administrative Agent through an Independent Valuation Provider will, solely
for purposes of determining the Borrowing Base, test the values as of such
Valuation Testing Date of those Unquoted Investments and Limited Reference
Quoted Assets that are Portfolio Investments included in the Borrowing Base
selected by the Administrative Agent (such selected assets, the “IVP Tested
Assets” and such value, the “IVP External Unquoted Value”); provided that the
fair value of such Portfolio Investments tested by the Independent Valuation
Provider as of any Valuation Testing Date shall be approximately 25% (but in no
event shall exceed 30%) of the aggregate value of the Unquoted Investments and
Limited Reference Quoted Investments in the Borrowing Base (the determination of
fair value for such 25% threshold shall be based off of the last determination
of value of the Portfolio Investments pursuant to this Section 5.12 and, for the
avoidance of doubt, in the case of any Unquoted Investments acquired during the
calendar quarter, the value shall be as determined pursuant to clause (E)(z)(2)
below); provided further, that the Administrative Agent shall provide written
notice to the Borrower, setting forth a description of which Unquoted
Investments and/or and Limited Reference Quoted Assets shall be IVP Tested
Assets as of such Valuation Testing Date, not later than 45 days prior to the
Valuation Testing Date (or such later date as is reasonably agreed by the
Borrower and the Administrative Agent).  Each such valuation report shall also
include the information required to comply with clause (ii) of paragraph 7 and
paragraph 23 of Schedule 1.01(d) for an IVP Tested Asset (to the extent such
provisions are applicable).
 
(y)         With respect to all Unquoted Investments that are not IVP Tested
Assets as of such Valuation Testing Date (the “Borrower Tested Assets”), the
Borrower shall request an Approved Third-Party Appraiser to assist the Board of
Directors of the Parent in determining the fair market value of the remaining
Unquoted Investments, as of each Valuation Testing Date (such value, the
“Borrower External Unquoted Value”), and to provide the Board of Directors with
a written independent
 
103

--------------------------------------------------------------------------------

valuation report as part of that assistance each quarter; provided, however,
that notwithstanding the foregoing, the Board of Directors of the Parent may,
without the assistance of an Approved Third-Party Appraiser, determine the fair
value of any Unquoted Investment so long as (i) the aggregate fair value of
Portfolio Investments issued by the applicable issuer does not exceed
$10,000,000 and (ii) the aggregate Value of all such Unquoted Investments so
determined does not at any time exceed 5% of the aggregate value of all Eligible
Portfolio Investments (the “No External Review Assets”). The fair market value
of any Unquoted Investment (other than any No External Review Assets and as
provided pursuant to clause (E)(z)(2) below) that has been determined without
the assistance of an Approved Third-Party Appraiser as at the last day of any
fiscal quarter shall be deemed to be zero as at the last day of such fiscal
quarter (but effective upon the date upon which the Borrowing Base Certificate
for such last day is required to be delivered) if an Approved Third-Party
Appraiser has not assisted the Board of Directors of the Parent in determining
the fair market value of such Portfolio Investment, as at such date.  Each such
valuation report shall also include the information required to comply with
clause (ii) of paragraph 7 and paragraph 23 of Schedule 1.01(d).
 
(C)        Internal Review.  The Borrower shall conduct internal reviews to
determine the value of all Eligible Portfolio Investments at least once each
calendar week which shall take into account any events of which any Tennenbaum
Party has actual knowledge that materially adversely affect the value of any
Eligible Portfolio Investment (each such value, an “Internal Value”).
 
(D)       Value of Quoted Investments. Subject to Section 5.12(b)(ii)(G), the
“Value” of each Quoted Investment for all purposes of this Agreement shall be
the lowest of (1) the Internal Value of such Quoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C), (2) the External
Quoted Value of such Quoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(A) and (3) if such Quoted Investment is a debt investment,
the par or face value of such Quoted Investment.
 
(E)          Value of Unquoted Investments. Subject to Sections 5.12(b)(ii)(G)
and 5.12(b)(iii),
 
(x)         if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below the
range of the IVP External Unquoted Value or the Borrower External Unquoted Value
of such Unquoted Investment as most recently determined pursuant to Section
5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all purposes of
this Agreement shall be deemed to be the lower of (i) the Internal Value and
(ii) if such Unquoted Investment is a debt investment, the par or face value of
such Unquoted Investment;
 
104

--------------------------------------------------------------------------------

(y)        (i) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls above the
range of the Borrower External Unquoted Value of such Unquoted Investment as
most recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of
such Unquoted Investment for all purposes of this Agreement shall be deemed to
be the lower of (i) the midpoint of the range of the Borrower External Unquoted
Value and (ii) if such Unquoted Investment is a debt investment, the par or face
value of such Unquoted Investment;
 
(ii) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls more than 5%
above the midpoint of the range of the IVP External Unquoted Value of such
Unquoted Investment as most recently determined pursuant to Section
5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all purposes of
this Agreement shall be deemed to be the lower of (i) the midpoint of the range
of the IVP External Unquoted Value and (ii) if such Unquoted Investment is a
debt investment, the par or face value of such Unquoted Investment; and
 
(z)          if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) is within the
range of the Borrower External Unquoted Value, or within the range of or not
more than 5% above the midpoint of the range of the IVP External Unquoted Value,
of such Unquoted Investment as most recently determined pursuant to Section
5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all purposes of
this Agreement shall be deemed to be the lower of (i) the Internal Value and
(ii) if such Unquoted Investment is a debt investment, the par or face value of
such Unquoted Investment;
 
except that:
 
(1)          if the difference between the highest and lowest Borrower External
Unquoted Value in such range exceeds an amount equal to 6% (or, with respect to
determining the value of an Unquoted Investment that is Performing Common
Equity, 15%) of the midpoint of such range, the “Value” of such Unquoted
Investment for all purposes of this Agreement shall instead be deemed to be the
lowest of (i) the lowest Borrower External Unquoted Value in such range, (ii)
the Internal Value determined pursuant to Section 5.12(b)(ii)(C), and (iii) if
such Unquoted Investment is a debt investment, the par or face value  of such
Unquoted Investment;
 
(2)         if an Unquoted Investment is acquired during a fiscal quarter, the
“Value” of such Unquoted Investment for all purposes of this Agreement shall be
deemed to be equal to the lowest of (x) the Internal Value of such Unquoted
Investment as determined by the Borrower pursuant to Section 5.12(b)(ii)(C), (y)
the cost of such Unquoted Investment until such time as the External Unquoted
Value of such
 
105

--------------------------------------------------------------------------------

Unquoted Investment is determined in accordance with Section 5.12(b)(ii)(B) as
at the Valuation Testing Date, and (z) if such Unquoted Investment is a debt
investment, the par or face value of such Unquoted Investment; and
 
(3)         the “Value” of No External Review Assets for the sole purpose of
this provision shall be the lower of (x) the fair value as determined by the
Board of Directors of the Parent, (y) the Internal Value and (z) if such
Unquoted Investment is a debt investment, the par or face value of such Unquoted
Investment.  However, the value of any No External Review Asset that has not
been valued by an Independent Valuation Provider or an Approved Third-Party
Appraiser for more than three (3) fiscal quarters shall be zero until such asset
is valued by an Independent Valuation Provider or an Approved Third-Party
Appraiser.
 
(F)         Actions Upon a Borrowing Base Deficiency. If, based upon such weekly
internal review, the Borrower determines that a Borrowing Base Deficiency exists
or that the Borrowing Base has declined by more than 15% from the Borrowing Base
stated in the Borrowing Base Certificate last delivered by the Borrower to the
Administrative Agent, then the Borrower shall, promptly and in any event within
two (2) Business Days as provided in Section 5.01(g), deliver a Borrowing Base
Certificate reflecting the new amount of the Borrowing Base and shall take the
actions, and make the payments and prepayments (if any), all as more
specifically set forth in Section 2.08(c).
 
(G)        Failure to Determine Values.  If the Borrower shall fail to determine
the value of any Eligible Portfolio Investment as at any date pursuant to the
requirements (but subject to the exclusions) of the foregoing subclauses (A),
(B), (C), (D) or (E) (or if the Administrative Agent shall fail to determine the
value of any Eligible Portfolio Investment as described in the foregoing
subclause (B)(x) as a result of any action, inaction or lack of cooperation of
the Borrower or any of its Affiliates), then the “Value” of such Eligible
Portfolio Investment as at such date shall be deemed to be zero.  Except as
provided in the immediately preceding sentence, if the Administrative Agent
shall fail to determine the value of any Eligible Portfolio Investment as at any
date pursuant to clause (B)(x), then the “Value” of such Eligible Portfolio
Investment as at such date (subject to Section 5.12(b)(iii) below) shall be the
lower of (x) the Internal Value and (y) if such Unquoted Investment is a debt
investment, the par or face value of such Unquoted Investment.
 
(iii)     Supplemental Testing of Values; Valuation Dispute Resolutions. 
Notwithstanding the foregoing, the Administrative Agent, individually or at the
request of the Required Lenders, shall at any time have the right to request any
Portfolio Investment (other than IVP Tested Assets as of the most recent
Valuation Testing Date) included in the Borrowing Base with a value determined
pursuant to Section 5.12(b)(ii)(E) to be independently valued by an Independent
Valuation Provider.  There shall be no limit on the number of such appraisals
requested by the Administrative
 
106

--------------------------------------------------------------------------------

Agent and the costs of any such valuation shall be at the expense of the
Borrower. If (x) the value of any Borrower Tested Asset determined pursuant to
Section 5.12(b)(ii) is less than the value determined by the Independent
Valuation Provider pursuant to this clause, then the value determined pursuant
to Section 5.12(b)(ii) shall continue to be used as the “Value” for purposes of
this Agreement and (y) if the value of any Borrower Tested Asset determined
pursuant to Section 5.12(b)(ii) is greater than the value determined by the
Independent Valuation Provider and the difference between such values is (1)
less than or equal to 5% of the value determined pursuant to Section
5.12(b)(ii), then the value determined pursuant to Section 5.12(b)(ii) shall
become the “Value” of such Portfolio Investment, (2) greater than 5% and less
than or equal to 20% of the value determined pursuant to Section 5.12(b)(ii),
then the “Value” of such Portfolio Investment shall become the average of the
value determined pursuant to Section 5.12(b)(ii) and the value determined by the
Independent Valuation Provider, and (3) greater than 20% of the value determined
pursuant to Section 5.12(b)(ii), then either (i) the “Value” of such Portfolio
Investment shall be the lesser of the value determined pursuant to Section
5.12(b)(ii) and the value determined by the Independent Valuation Provider or
(ii) if the Borrower so elects, the Borrower and the Administrative Agent shall
retain (at the Borrower’s sole cost and expense) an additional Approved
Third-Party Appraiser and, upon completion of such appraisal, the “Value” of
such Portfolio Investment shall be the average of the three valuations (with the
average of the value determined pursuant to Section 5.12(b)(ii) and the value
determined by the Independent Valuation Provider to be used until the third
value is obtained).  For purposes of this Section 5.12(b)(iii), the “Value” of
any Portfolio Investment for which the Independent Valuation Provider’s value is
used shall be the midpoint of the range (if any) determined by the Independent
Valuation Provider.
 
(iv)      Generally Applicable Valuation Provisions.
 
(A)        The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted in the Borrower’s industry for valuing
Portfolio Investments of the type being valued and held by the Obligors.  Other
procedures relating to the valuation will be reasonably agreed upon by the
Administrative Agent and the Borrower.
 
(B)          All valuations shall be on a Settlement-Date basis.  For the
avoidance of doubt, the value of any Portfolio Investments determined in
accordance with any provision of this Section 5.12 shall be the Value of such
Portfolio Investment for purposes of this Agreement until a new Value for such
Portfolio Investment is subsequently determined in good faith in accordance with
this Section 5.12.


(C)         The documented out-of-pocket costs of any valuation reasonably
incurred by the Administrative Agent under this Section 5.12 shall be at the
expense of the Borrower.


(D)       The Administrative Agent shall provide a copy of the final results of
any valuation received by the Administrative Agent and performed by the


107

--------------------------------------------------------------------------------

Independent Valuation Provider or the Approved Third-Party Appraiser to any
Lender upon such Lender’s request, except to the extent that such recipient has
not executed and delivered a non-reliance letter, confidentiality agreement or
similar agreement, in each case, requested or required by such Independent
Valuation Provider or Approved Third-Party Appraiser, as applicable.


(E)         The foregoing valuation procedures shall only be required to be used
for purposes of calculating the Borrowing Base and shall not be required to be
utilized by the Borrower for any other purpose, including the delivery of
financial statements or valuations required under Accounting Standard
Codification 820 or the Investment Company Act.


(c)      Certain Investment Company Related Requirements.  The Borrower will
(together with its Subsidiaries to the extent required by the Investment Company
Act) at all times comply with the portfolio diversification and similar
requirements set forth in the Investment Company Act and the Code applicable to
business development companies (regardless of whether the Borrower is then a
business development company) that are taxed as RICs.
 
SECTION 5.13.  Calculation of Borrowing Base.  For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the products obtained by multiplying (x) the Value of each Eligible
Portfolio Investment by (y) the applicable Advance Rate; provided that:
 
(a)       the Advance Rate applicable to the aggregate Value of all Eligible
Portfolio Investments in their entirety shall be 0% at any time when the
Borrowing Base is composed entirely of Eligible Portfolio Investments issued by
fewer than 20 different issuers;
 
(b)       with respect to all Eligible Portfolio Investments issued by a single
issuer, the Advance Rate applicable to that portion of such Eligible Portfolio
Investments that exceeds 5.0% of the Obligors’ Net Worth shall be 0%; provided
that, with respect to each of the three (3) largest Portfolio Companies that
constitute Eligible Portfolio Investments (based on the fair value of the
Eligible Portfolio Investments), only that portion of such Eligible Portfolio
Investments issued by such Portfolio Companies that exceeds 7.5% of the
Obligors’ Net Worth shall have an Advance Rate of 0%;
 
(c)       the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in any Industry Classification Group shall not exceed (i) in the
case of an Industry Classification Group that is one of the Two Largest Industry
Classification Groups, 20% of the Borrowing Base and (ii) in the case of any
other Industry Classification Group, 15% of the Borrowing Base, and the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 20% of the Borrowing Base or 15% of the Borrowing Base, as
applicable;
 
108

--------------------------------------------------------------------------------

(d)      if at any time the weighted average maturity of all Debt Eligible
Portfolio Investments (based on the fair value of such Eligible Portfolio
Investments to the extent included in the Borrowing Base) exceeds 5.0 years, the
Borrowing Base shall be reduced by removing Debt Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent necessary to cause the
weighted average maturity of all Debt Eligible Portfolio Investments included in
the Borrowing Base to be no greater than 5.0 years (subject to all other
constraints, limitations and restrictions set forth herein);
 
(e)       the portion of the Borrowing Base attributable to Debt Eligible
Portfolio Investments with a maturity greater than seven (7) years shall not
exceed 15% of the Borrowing Base, and the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 15% of the Borrowing Base;
 
(f)       if at any time the Weighted Average Leverage Ratio is greater than
4.75, the Borrowing Base shall be reduced by removing Debt Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent necessary to
cause the Weighted Average Leverage Ratio to be no greater than 4.75 (subject to
all other constraints, limitations and restrictions set forth herein); provided
that any LTV Transactions shall be excluded from such calculation;
 
(g)       the portion of the Borrowing Base attributable to Eligible Portfolio
Investments issued by one or more Portfolio Companies with a trailing
twelve-month total debt to EBITDA ratio of greater than 6.00 to 1.00 shall not
exceed 15% of the Borrowing Base, and the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 15% of the Borrowing Base;
provided that any LTV Transactions shall be excluded from such calculation;
 
(h)       the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Non-Core Investments shall not exceed 15% of the Borrowing
Base, and the Borrowing Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent such portion
would otherwise exceed 15% of the Borrowing Base;
 
(i)       the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are not Cash in Dollars, Cash Equivalents, Long-Term U.S.
Government Securities or Performing First Lien Bank Loans shall not exceed 60%
of the Borrowing Base, and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 60% of the Borrowing Base;
 
(j)       the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are not Cash in Dollars, Cash Equivalents, Long-Term U.S.
Government Securities, Performing First Lien Bank Loans, Performing Last Out
Loans, or Performing Second Lien Bank Loans shall not exceed 25% of the
Borrowing Base, and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom
 
109

--------------------------------------------------------------------------------

(but not from the Collateral) to the extent such portion would otherwise exceed
25% of the Borrowing Base;
 
(k)      if at any time the Weighted Average Fixed Coupon (after giving effect
to any Hedging Agreement) is less than the greater of (i) 8% and (ii) the
one-month LIBO Rate plus 4.5%, the Borrowing Base shall be reduced by removing
Debt Eligible Portfolio Investments therefrom (but not from the Collateral) to
the extent necessary to cause the Weighted Average Fixed Coupon to be at least
equal to the greater of (x) 8% and (y) the one-month LIBO Rate plus 4.5%
(subject to all other constraints, limitations and restrictions set forth
herein);
 
(l)       if at any time the Weighted Average Floating Spread (after giving
effect to any Hedging Agreement) is less than 4.5%, the Borrowing Base shall be
reduced by removing Debt Eligible Portfolio Investments therefrom (but not from
the Collateral) to the extent necessary to cause the Weighted Average Floating
Spread to be at least 4.5% (subject to all other constraints, limitations and
restrictions set forth herein);
 
(m)      the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are LTV Transactions shall not exceed 20% of the Borrowing
Base, and the Borrowing Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent such portion
would otherwise exceed 20% of the Borrowing Base;
 
(n)      the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Foreign Eligible Portfolio Investments shall not exceed 15%
of the Borrowing Base, and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 15% of the Borrowing Base.
 
(o)      the Advance Rate applicable to that portion of the Borrowing Base that
is either (I) Agreed Foreign Currency Cash or (II) Cash Equivalents, in either
case that is (i) issued by a jurisdiction other than the United States or a
Permitted Foreign Jurisdiction, (ii) not otherwise hedged to the satisfaction of
the Administrative Agent in its sole discretion and (iii) in excess of the then
current amount of Loans outstanding in the respective Currency of such Agreed
Foreign Currency Cash or Cash Equivalents, shall be 90% of the otherwise
applicable Advance Rate;
 
(p)       the portion of the Borrowing Base attributable to Eligible Portfolio
Investments issued by Third Party Finance Companies shall not exceed 5% of the
Borrowing Base, and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 5% of the Borrowing Base;
 
(q)       the portion of the Eligible Portfolio Investments that are No External
Review Assets shall not exceed 5% of all Eligible Portfolio Investments, and the
Eligible Portfolio Investments contributing to the Borrowing Base shall be
reduced by removing
 
110

--------------------------------------------------------------------------------

Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 5% of all Eligible Portfolio
Investments; and
 
(r)       the portion of the Eligible Portfolio Investments that are Limited
Reference Quoted Investments shall not exceed 10% of all Eligible Portfolio
Investments, and the Eligible Portfolio Investments contributing to the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 10% of all Eligible Portfolio Investments
 
For the avoidance of doubt, no Portfolio Investment shall be an Eligible
Portfolio Investment unless, among the other requirements set forth in this
Agreement, (i) such Investment is subject only to Eligible Liens and (ii) such
Investment is Transferable.  In addition, as used herein, the following terms
have the following meanings:
 
“ABL Transactions” has the meaning assigned to such term in the definition of
LTV Transaction.


“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above, the following percentages with respect to such
Eligible Portfolio Investment:


Eligible Portfolio Investment
Unquoted*
Quoted
USD Cash, Agreed Foreign Currency Cash and Cash Equivalents (including
Short-Term U.S. Government Securities)
n/a
100%
Long-Term U.S. Government Securities
n/a
95%
Other Cash
n/a
90%
Performing Cash Pay First Lien Bank Loans
70%
80%
Performing Cash Pay Last Out Loans
65%
75%
Performing Cash Pay Second Lien Bank Loans
60%
70%
Performing Cash Pay High Yield Securities and Performing Cash Pay Covenant Lite
Loans
50%
60%
Performing Cash Pay Mezzanine Investments
45%
55%
Performing DIP Loans
35%
45%
Performing Non-Cash Pay Bank Loans
35%
45%
Performing Non-Cash Pay High Yield Securities and Performing Non-Cash Pay
Covenant-Lite Loans
30%
40%
Performing Non-Cash Pay Mezzanine Investments
30%
40%
Performing Common Equity
25%
30%



* The Advance Rate applicable to any Bank Loan that is a Limited Reference
Quoted Investment shall be the Advance Rate applicable to Unquoted Bank Loans of
the applicable category notwithstanding the definition of Quoted Investments.


The above categories are intended to be indicative of the traditional investment
types in a fully capitalized issuer.  All determinations of whether a particular
Portfolio Investment belongs to


111

--------------------------------------------------------------------------------

one category or another shall be made by the Borrower on a consistent basis with
the foregoing.   For example, a secured bank loan at a holding company whose
only assets are the shares of a fully capitalized operating company may
constitute Mezzanine Investments but would not ordinarily constitute a Bank
Loan.


“Agreed Foreign Currency Cash” means any immediately available funds in any
Agreed Foreign Currency (measured in terms of the Dollar Equivalent thereof) as
long as it is a freely convertible currency.


“Bank Loans” means debt obligations (including term loans, revolving loans,
debtor-in-possession financings, the funded portion of revolving credit lines
and letter of credit facilities and other similar loans and investments
including interim loans, bridge loans and senior subordinated loans) that are
generally provided under a syndicated loan or credit facility or pursuant to any
loan agreement or other similar credit facility, whether or not syndicated.


“Cash” means, collectively, USD Cash, Agreed Foreign Currency Cash and Other
Cash.


“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.


“Cash Pay” means, with respect to any Portfolio Investment, that at the time of
determination, (x) not less than 2/3rds (or, in the case of First Lien Bank
Loans, Last Out Loans or Second Lien Bank Loans, not less than 3/4ths) of the
interest payable in respect of such Portfolio Investment (including accretions
and “pay-in-kind” interest) for the current monthly, quarterly or semi-annual
(as applicable) interest period is payable in cash or (y) (i) if such Portfolio
Investment is a floating rate obligation, cash interest in an amount greater
than or equal to 4.5% above 3-month LIBOR is payable at least semi-annually or
(ii) if such Portfolio Investment is a fixed rate obligation, cash interest in
an amount greater than or equal to 8% per annum is payable at least
semi-annually.


“Covenant-Lite Loan” means a Bank Loan that does not require the Portfolio
Company thereunder to comply with at least one financial maintenance covenant
(including without limitation any covenant relating to a borrowing base, asset
valuation or similar asset-based requirement), in each case, regardless of
whether compliance with one or more incurrence covenants is otherwise required
by such Bank Loan.


“Debt Eligible Portfolio Investment” means an Eligible Portfolio Investment that
is an Investment in Indebtedness.


“Defaulted Obligation” means (a) any Investment in Indebtedness (i) as to which,
(x) a default as to the payment of principal and/or interest has occurred and is
continuing for a period of thirty-two (32) consecutive days with respect to such
Indebtedness (without regard to any grace period applicable thereto, or waiver
thereof) or (y) a default not set forth in clause (x) has occurred and the
holders of such Indebtedness have accelerated all or a portion of the principal
amount thereof as a result of such default; (ii) as to which a default as to the
payment


112

--------------------------------------------------------------------------------

of principal and/or interest has occurred and is continuing for a period of
thirty two (32) consecutive days on another material debt obligation of the
Portfolio Company under such Indebtedness which is senior or pari passu in right
of payment to such Indebtedness (without regard to any grace period applicable
thereto, or waiver thereof); (iii) as to which the Portfolio Company under such
Indebtedness or others have (x) engaged in an out-of-court restructuring process
(including through any provision of the Uniform Commercial Code or other law) in
the past ninety (90) days or (y) instituted proceedings to have such Portfolio
Company adjudicated bankrupt or insolvent or placed into receivership and such
proceedings have not been stayed or dismissed or such Portfolio Company has
filed for protection under the Bankruptcy Code or under any foreign bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of is business or custodian, appointed for it
(unless, in the case of clause (ii) or (iii), such debt is a DIP Loan, in which
case it shall not be deemed to be a Defaulted Obligation under such clause);
(iv) as to which a default rate of interest has been and continues to be charged
for more than 120 consecutive days, or foreclosure on collateral for such debt
has been commenced and is being pursued by or on behalf of the holders thereof;
or (v) as to which the Borrower has delivered written notice to the Portfolio
Company declaring such Indebtedness in default or as to which the Borrower
otherwise exercises significant remedies following a default; and (b) stock in
respect of which (x) the issuer (x) has failed to meet any scheduled redemption
obligations or pay its latest declared cash dividend with respect to such stock
or any other class of stock after the expiration of any applicable grace period
or pay any other amount owing in cash in respect of such stock or (y) any
outstanding indebtedness of the issuer of such stock would satisfy clause (a)
above if such indebtedness was an Investment in Indebtedness (or if any agent or
lender with respect to any indebtedness of the issuer of such stock has
delivered written notice declaring such indebtedness in default or as to which
any such agent or lender has exercised significant remedies following a
default).


“DIP Loan” means any loan (whether revolving or term) originated after the
commencement of a case under Chapter 11 of the Bankruptcy Code by the Portfolio
Company, which is a debtor-in-possession as described in Section 1107 of the
Bankruptcy Code or a debtor as defined in Section 101(13) of the Bankruptcy Code
in such case (a “Debtor”) organized under the laws of the United States or any
state therein and domiciled in the United States, which loan satisfies the
following criteria:  (a) the DIP Loan is duly authorized by a final order of the
applicable bankruptcy court or federal district court under the provisions of
subsection (b), (c) or (d) of 11 U.S.C. Section 364; (b) the Debtor’s bankruptcy
case is still pending as a case under the provisions of Chapter 11 of the
Bankruptcy Code and has not been dismissed or converted to a case under the
provisions of Chapter 7 of the Bankruptcy Code; (c) the Debtor’s obligations
under such loan have not been (i) disallowed, in whole or in part, or (ii)
subordinated, in whole or in part, to the claims or interests of any other
Person under the provisions of 11 U.S.C. Section 510; (d) the DIP Loan is
secured and the Liens granted by the applicable bankruptcy court or federal
district court in relation to the Loan have not been subordinated or junior to,
or pari passu with, in whole or in part, the Liens of any other lender under the
provisions of 11 U.S.C. Section 364(d) or otherwise; (e) the Debtor is not in
default on its obligations under the loan; (f) neither the Debtor nor any party
in interest has filed a Chapter 11 plan with the applicable federal bankruptcy
or district court that, upon confirmation, would (i) disallow or subordinate the
loan, in whole or in part, (ii) subordinate, in whole or in part, any Lien
granted in


113

--------------------------------------------------------------------------------

connection with such loan, (iii) fail to provide for the repayment, in full and
in cash, of the loan upon the effective date of such plan or (iv) otherwise
impair, in any manner, the claim evidenced by the loan; (g) the DIP Loan is
documented in a form that is commercially reasonable; (h) the DIP Loan shall not
provide for more than 50% (or a higher percentage with the consent of the
Required Lenders) of the proceeds of such loan to be used to repay prepetition
obligations owing to all or some of the same lender(s) in a “roll-up” or similar
transaction; (i) no portion of the DIP Loan is payable in consideration other
than cash; and (j) no portion of the DIP Loan has been credit bid under Section
363(k) of the Bankruptcy Code or otherwise.  For the purposes of this
definition, an order is a “final order” if the applicable period for filing a
motion to reconsider or notice of appeal in respect of a permanent order
authorizing the Debtor to obtain credit has lapsed and no such motion or notice
has been filed with the applicable bankruptcy court or federal district court or
the clerk thereof.


“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary gains and extraordinary losses (to the extent excluded in the
definition of “EBITDA” (or similar defined term used for the purposes
contemplated herein) in the relevant agreement relating to the applicable
Eligible Portfolio Investment)) for the relevant period plus the following to
the extent deducted in calculating such consolidated net income: (i)
consolidated interest charges for such period; (ii) the provision for Federal,
state, local and foreign income taxes payable for such period; (iii)
depreciation and amortization expense for such period; and (iv) such other
adjustments included in the definition of “EBITDA” (or similar defined term used
for the purposes contemplated herein) in the relevant agreement relating to the
applicable Eligible Portfolio Investment, provided that such adjustments are
usual and customary and substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers at the time
such relevant agreements are entered into as reasonably determined in good faith
by the Borrower; provided that in each case EBITDA shall be calculated as of the
most recently delivered financial statements of the applicable Person.


“Eligible Liens” has the meaning assigned to such term in Section 1.01 of this
Agreement.


“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors 
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings in such collateral; provided, however, that, in the case
of accounts receivable and inventory (and the proceeds thereof), such lien and
security interest may be second in priority to a Permitted Prior Working Capital
Lien; and further provided that (other than for an LTV Transaction) any portion
(and only such portion) of such a Bank Loan which has a total debt to EBITDA
ratio above 4.00 to 1.00 will be deemed to be a Second Lien Bank Loan. For the
avoidance of doubt, in no event shall a First Lien Bank Loan include a Last Out
Loan.


“Fixed Rate Portfolio Investment” means a debt Eligible Portfolio Investment
that bears interest at a fixed rate.
 
114

--------------------------------------------------------------------------------

“Floating Rate Portfolio Investment” means a debt Eligible Portfolio Investment
that bears interest at a floating rate.
 
“High-Growth Transactions” has the meaning assigned to such term in the
definition of LTV Transaction.


“High Yield Securities” means debt Securities, in each case (a) issued by public
or private issuers, (b) issued pursuant to an effective registration statement
or pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents, Mezzanine Investments
(described under clause (i) of the definition thereof) or Bank Loans.


“Last Out Loan” shall mean, with respect to any Bank Loan that is a term loan
structured in a first out tranche and a last out tranche (with the first out
tranche entitled to a lower interest rate but priority with respect to
payments), that portion of such Bank Loan that is the last out tranche; provided
that:


(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings;
 
(b) the ratio of (x) the amount of the first out tranche to (y) EBITDA of the
underlying obligor does not at any time exceed 2.00 to 1.00;
 
(c) such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary exceptions, including standstill periods and if the holders of the
first out tranche have previously exercised enforcement rights), (ii) shall have
the same maturity date as the first out tranche, (iii) is entitled to the same
representations, covenants and events of default as the holders of the first out
tranche (subject to customary exceptions), and (iv) provides the holders of 
such last out tranche with customary protections (including consent rights with
respect to (1) any increase of the principal balance of the first out tranche,
(2) any increase of the margins (other than as a result of the imposition of
default interest) applicable to the interest rates with respect to the first out
tranche,  (3) any reduction of the final maturity of the first out tranche, and
(4) amending or waiving any provision in the underlying loan documents that is
specific to the holders of such last out tranche); and
 
(d) such first out tranche is not subject to multiple drawings (unless, at the
time of such drawing and after giving effect thereto, the ratio referenced in
clause (b) above is not exceeded).


“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three (3) months from the applicable date of determination.


“LTV Transaction” means any transaction that (i) is structured in a way that
would customarily be considered (a) a specialized asset-backed transaction for
aircraft,
 
115

--------------------------------------------------------------------------------

locomotives, vessels or, in each case, components thereof  or supported by
receivables or inventory (“ABL Transactions”) or (b) a high-growth leveraged
loan transaction in the technology, software, media and telecommunications space
(“High-Growth Transactions”), (ii) does not include and would not customarily be
expected to include a financial covenant based on debt to EBITDA or a similar
multiple of debt to operating cash flow and (iii) is designated as an LTV
Transaction by the Borrower at the time of the initial investment.
 
“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or private Portfolio Companies, (b) issued without registration under
the Securities Act, (c) not issued pursuant to Rule 144A under the Securities
Act (or any successor provision thereunder), (d) that are not Cash Equivalents
and (e) contractually subordinated in right of payment to other debt of the same
Portfolio Company and (ii) a Bank Loan that is not a First Lien Bank Loan, a
Second Lien Bank Loan, a Covenant-Lite Loan, a High Yield Security or a Last Out
Loan.
 
“Non-Core Investments” means, collectively, Portfolio Investments in Performing
Non-Cash Pay Investments, Performing DIP Loans and Performing Common Equity.
 
“Noteless Assigned Loan” means a Bank Loan with respect to which: (a) the
underlying documentation does not require the underlying borrower to execute and
deliver a promissory note to evidence the indebtedness created under such Bank
Loan; (b) none of the Parent, the Borrower, Tennenbaum Capital Partners, LLC or
any of their respective Affiliates was an agent with respect to such Bank Loan
at the time of origination; and (c) the applicable Obligor has affirmatively
requested a promissory note from the underlying agent and borrower and has used
all commercially reasonable efforts to obtain such promissory note but has been
unable to obtain a promissory note from the underlying borrower (but only for so
long as the applicable Obligor has not received such a promissory note);
provided that, any portion of the Borrowing Base that consists of an Eligible
Portfolio Investment that is a Noteless Assigned Loan shall be identified as
such in any Borrowing Base Certificate.


“Other Cash” means any immediately available funds in any currency other than
(i) Dollars or (ii) any other Agreed Foreign Currency (measured in terms of the
Dollar Equivalent thereof) that is a freely convertible currency.


“Performing” means with respect to any Eligible Portfolio Investment, such
Eligible Portfolio Investment (i) is not a Defaulted Obligation, (ii) is not on
non-accrual status (including PIK non-accrual status) as of the Borrower’s
latest financial filings with the SEC, and (iii) does not represent debt or
Equity Interests of an issuer that has issued a Defaulted Obligation.


“Performing Cash Pay Covenant-Lite Loans” means Performing Covenant-Lite Loans
that are Cash Pay.


“Performing Cash Pay First Lien Bank Loans” means Performing First Lien Bank
Loans that are Cash Pay.


116

--------------------------------------------------------------------------------

“Performing Cash Pay High Yield Securities” means Performing High Yield
Securities that are Cash Pay.


“Performing Cash Pay Last Out Loans” means Performing Last Out Loans that are
Cash Pay.


“Performing Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments that are Cash Pay.


“Performing Cash Pay Second Lien Bank Loans” means Performing Second Lien Bank
Loans that are Cash Pay.


“Performing Common Equity” means funded Equity Interests (other than Preferred
Stock) and warrants of a Portfolio Company all of whose outstanding debt is
Performing.


“Performing Covenant-Lite Loans” means funded Covenant-Lite Loans that are
Performing.


“Performing DIP Loans” means funded DIP Loans that (a) are Cash Pay and (b) are
not Defaulted Obligations.


“Performing First Lien Bank Loans” means funded First Lien Bank Loans that (a)
are not DIP Loans or Covenant-Lite Loans and (b) are Performing.


“Performing High Yield Securities” means funded High Yield Securities that are
Performing.


“Performing Last Out Loans” means funded Last Out Loans that (a) are not DIP
Loans or Covenant-Lite Loans and (b) are Performing.


“Performing Mezzanine Investments” means funded Mezzanine Investments that are
Performing.


“Performing Non-Cash Pay Bank Loans” means Performing First Lien Bank Loans,
Performing Last Out Loans, and Performing Second Lien Bank Loans, in each case
that are not Cash Pay.


“Performing Non-Cash Pay Covenant-Lite Loans” means Performing Covenant-Lite
Loans that are not Cash Pay.


“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities that are not Cash Pay.


“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments that are not Cash Pay.


117

--------------------------------------------------------------------------------

“Performing Non-Cash Pay Investments” means Performing Non-Cash Pay Bank Loans,
Performing Non-Cash Pay Covenant-Lite Loans, Performing Non-Cash Pay High Yield
Securities and Performing Non-Cash Pay Mezzanine Investments.


“Performing Second Lien Bank Loans” means funded Second Lien Bank Loans that (a)
are not DIP Loans or Covenant-Lite Loans and (b) are Performing.


“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Bank Loan, a security interest to secure a
working capital facility for such Portfolio Company in the accounts receivable
and inventory (and, to the extent applicable, all related property and proceeds
thereof) of such Portfolio Company and any of its parents and/or subsidiaries
that are guarantors of such working capital facility; provided that (i) such
Bank Loan has a second priority lien on such accounts receivable and inventory
(and, to the extent applicable, all related property and proceeds thereof), (ii)
such working capital facility is not secured by any other assets (other than a
second priority lien, subject to the first priority lien of the Bank Loan) and
does not benefit from any standstill rights or other agreements (other than
customary rights) with respect to any other assets and (iii) the maximum
principal amount of such working capital facility is not at any time greater
than 15% of the aggregate enterprise value of the Portfolio Company (as
determined in accordance with the valuation methodology for determining the
enterprise value of the applicable Portfolio Company as established by an
Approved Third-Party Appraiser or, in the case of Quoted Investments, by the
Borrower in a commercially reasonable manner).


“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, or (b) any Portfolio Investment that has in the past six months been on
cash non-accrual, or (c) any Portfolio Investment that has in the past six
months been amended or subject to a deferral or waiver if both (i) the effect of
such amendment, deferral or waiver is either, among other things, to (1) change
the amount of previously required scheduled debt amortization (other than by
reason of repayment thereof) or (2) extend the tenor of previously required
scheduled debt amortization, in each case such that the remaining weighted
average life of such Portfolio Investment is extended by more than 20% and (ii)
the reason for such amendment, deferral or waiver is related to the
deterioration of the credit profile of the underlying borrower such that, in the
absence of such amendment, deferral or waiver, it is reasonably expected by the
Borrower that such underlying borrower either (x) will not be able to make any
such previously required scheduled debt amortization payment or (y) is
anticipated to incur a breach of a material financial covenant.  A DIP Loan
shall not be deemed to be a Restructured Investment, so long as it does not meet
the conditions of the definition of Restructured Investment.


“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan and
a Last Out Loan) that is entitled to the benefit of a first and/or second lien
and first and/or second priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof.


118

--------------------------------------------------------------------------------

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of Indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.


“Securities Act” means the United States Securities Act of 1933, as amended.


“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three (3) months of the applicable date of determination.


“Spread” means, with respect to a Floating Rate Portfolio Investment, the cash
interest spread of such Floating Rate Portfolio Investment over the applicable
LIBO Rate; provided that, in the case of any Floating Rate Portfolio Investment
that does not bear interest by reference to the LIBO Rate, “Spread” shall mean
the cash interest spread of such Floating Rate Portfolio Investment over the
LIBO Rate in effect as of the date of determination for deposits in Dollars for
a period of three (3) months.


“Structured Finance Obligations” means any obligation issued by a special
purpose vehicle (or any similar obligor in the principal business of offering,
originating or financing pools of receivables or other financial assets) and
secured directly by, referenced to, or representing ownership of or investment
in, a pool of receivables or other financial assets of any obligor, including
collateralized loan obligations, collateralized debt obligations and
mortgaged-backed securities, or any finance lease.  For the avoidance of doubt,
if an obligation satisfies this definition of “Structured Finance Obligation”,
such obligation (a) shall not qualify as any other category of Portfolio
Investment and (b) shall not be included in the Borrowing Base.


“Third Party Finance Company” means a Person that is (i) an operating company
with employees, officers and directors, (ii) in the primary business of
originating loans or factoring or financing receivables, inventory or other
current assets, and (iii) an unaffiliated third party business organized under
the laws of any State of the United States of America, domiciled in the United
States of America, and with its principal operations and property located in the
United States of America.


“USD Cash” means Cash denominated in Dollars.


“U.S. Government Securities” has the meaning assigned to such term in Section
1.01 of this Agreement.


“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with Section
5.12(b)(ii) or 5.12(b)(iii), as applicable.
 
“Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying


119

--------------------------------------------------------------------------------

the cash interest coupon of each Fixed Rate Portfolio Investment included in the
Borrowing Base as of such date by the outstanding principal balance of such
Fixed Rate Portfolio Investment as of such date, dividing such sum by the
aggregate outstanding principal balance of all such Fixed Rate Portfolio
Investments included in the Borrowing Base as of such date and rounding up to
the nearest 0.01%. For the purpose of calculating the Weighted Average Fixed
Coupon, all Fixed Rate Portfolio Investments that are not currently paying cash
interest shall have an interest rate of 0%.


“Weighted Average Floating Spread” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying, in the case of each Floating Rate Portfolio Investment included in
the Borrowing Base, on an annualized basis, the Spread of such Floating Rate
Portfolio Investment, by the outstanding principal balance of such Floating Rate
Portfolio Investment as of such date and dividing such sum by the aggregate
outstanding principal balance of all such Floating Rate Portfolio Investments
included in the Borrowing Base as of such date and rounding the result up to the
nearest 0.01%. For the purpose of calculating the Weighted Average Floating
Spread, all Floating Rate Portfolio Investments that are not currently paying
cash interest shall have an interest rate of 0%.


“Weighted Average Leverage Ratio” means, as of any date of determination, the
number obtained by summing the products obtained by multiplying, in the case of
each Debt Eligible Portfolio Investment included in the Borrowing Base (but, for
the avoidance of doubt, excluding any Debt Eligible Portfolio Investments that
are LTV Transactions), the leverage ratio (the ratio of indebtedness for
borrowed money to EBITDA, expressed as a number) for the Portfolio Company of
such Eligible Portfolio Investment of all Indebtedness that has a ranking of
payment or lien priority senior to or pari passu with and including the tranche
that includes the Borrower's Eligible Portfolio Investment, by the fair value of
such Eligible Portfolio Investment included in the Borrowing Base as of such
date and dividing such sum by the aggregate of the fair values of all such
Eligible Portfolio Investments included in the Borrowing Base as of such date
and rounding the result up to the nearest 0.01.
 
SECTION 5.14.   Taxes.  Each of the Borrower and its Subsidiaries will timely
file or cause to be timely filed all U.S. federal, state and material local Tax
returns that are required to be filed by it and all other material Tax returns
that are required to be filed by it and will pay all Taxes for which it is
directly or indirectly liable and any assessments made against it or any of its
property and all other Taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except Taxes that are being contested in
good faith by appropriate proceedings, and with respect to which reserves in
conformity with GAAP are provided on the books of the Borrower or its
Subsidiaries, as the case may be.  The charges, accruals and reserves on the
books of the Borrower and any of its Subsidiaries in respect of Taxes and other
governmental charges will be adequate in accordance with GAAP.
 
SECTION 5.15.   Anti-Hoarding of Assets at Financing Subsidiaries.  If any
Financing Subsidiary is not prohibited by any law, rule or regulation or by any
contract or agreement relating to indebtedness from distributing all or any
portion of its assets to an Obligor, then such Financing Subsidiary shall
distribute to an Obligor the amount of assets held by such Financing Subsidiary
that such Financing Subsidiary is permitted to distribute and that, in the
 
120

--------------------------------------------------------------------------------

good faith judgment of the Borrower, such Financing Subsidiary does not
reasonably expect to utilize, in the ordinary course of business, to obtain or
maintain a financing from an unaffiliated third party; provided that if a
Default has occurred and is continuing and the value of the assets owned by such
Financing Subsidiary significantly exceeds the amount of indebtedness of such
Financing Subsidiary, even if such Financing Subsidiary is prohibited by any
contract or agreement relating to indebtedness from distributing all or any
portion of its assets to an Obligor, the Borrower shall use its commercially
reasonable efforts to take such action as is necessary to cause such Financing
Subsidiary to become an Obligor or distribute assets to an Obligor in an amount
equal to the amount of assets held by such Financing Subsidiary that, in the
good faith judgment of the Borrower, such Financing Subsidiary does not
reasonably expect to utilize, in the ordinary course of business, to obtain or
maintain a financing from an unaffiliated third party that includes advance
rates that are substantially comparable to market terms for substantially
similar debt financings at such time of determination; provided, further, that
prior to the Revolver Termination Date, this Section 5.15 shall not apply to any
Financing Subsidiary the Equity Interest of which is subject to a first priority
perfected security interest in favor of the Collateral Agent securing the
Secured Obligations.
 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:
 
SECTION 6.01.    Indebtedness.  The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a)       Indebtedness created under this Agreement;
 
(b)      Indebtedness of Financing Subsidiaries; provided that (i) on the date
that such Indebtedness is incurred (for clarity, with respect to any and all
revolving loan facilities or staged advance loan facilities, “incurrence” shall
be deemed to take place at the time such facility is entered into, and not upon
each borrowing thereunder), prior to and immediately after giving effect to the
incurrence thereof, the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07(a) to (e) and the Parent is in pro forma
compliance with the covenant set forth in Section 6.07(f), and on the date of
such incurrence Borrower delivers to the Administrative Agent a certificate of a
Financial Officer to such effect and (ii) in the case of revolving loan
facilities or staged advance loan facilities, upon each borrowing thereunder,
the Borrower is in pro forma compliance with each of the covenants set forth in
Sections 6.07(a) to (e) and the Parent is in pro forma compliance with the
covenant set forth in Section 6.07(f);
 
(c)       repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;
 
(d)       obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;
 
121

--------------------------------------------------------------------------------

(e)       obligations of the Borrower under a Permitted SBIC Guarantee and
obligations (including Guarantees) in respect of Standard Securitization
Undertakings;
 
(f)       Indebtedness of the Borrower under any Hedging Agreements entered into
in the ordinary course of the Borrower’s business for interest rate or currency
hedging and not for speculative purposes, in an aggregate amount not to exceed
$15,000,000 at any time outstanding (for clarity, the amount of any Indebtedness
under any Hedging Agreement shall be the amount such Obligor would be obligated
for under such Hedging Agreement if such Hedging Agreement were terminated at
the time of determination);
 
(g)       Indebtedness in respect of judgments or awards that have been in force
for less than the applicable period for taking an appeal, so long as such
judgments or awards do not constitute an Event of Default;
 
(h)       Indebtedness of an Obligor to any other Obligor; and
 
(i)        additional Indebtedness not for borrowed money, in an aggregate
amount not to exceed $15,000,000 at any time outstanding.
 
SECTION 6.02.   Liens.  (i) The Borrower will not permit the Parent to create,
incur, assume or permit to exist any Lien on the Equity Interests of the
Borrower now owned or hereafter acquired by the Parent and (ii) the Borrower
will not, nor will it permit any of its Subsidiaries to, create, incur, assume
or permit to exist any Lien on any property or asset (including Equity Interests
in any Financing Subsidiary or any other Subsidiary) now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof except, in the case of this
clause (ii):
 
(a)       any Lien on any property or asset of the Borrower existing on the
RestatementFirst Amendment Effective Date and set forth in Schedule 3.11(b),
provided that (i) no such Lien shall extend to any other property or asset of
the Borrower or any of its Subsidiaries, and (ii) any such Lien shall secure
only those obligations which it secures on the RestatementFirst Amendment
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
 
(b)       Liens created pursuant to the Security Documents;
 
(c)       Liens on assets owned by Financing Subsidiaries;
 
(d)       Permitted Liens;
 
(e)       additional Liens securing Indebtedness not for borrowed money not to
exceed $5,000,000 in the aggregate;
 
(f)       Liens created by posting of cash collateral in connection with Hedging
Agreements permitted under Section 6.01(f) or Section 6.04(c) in an aggregate
amount not to exceed $15,000,000 at any time; provided that, for the avoidance
of doubt, at no time shall such cash collateral constitute an Eligible Portfolio
Investment; and
 
122

--------------------------------------------------------------------------------

(g)       Liens on Equity Interests in any SBIC Subsidiary created in favor of
the SBA.
 
SECTION 6.03.  Fundamental Changes.  The Borrower will not, nor will it permit
any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution).  The Borrower will not, nor will it
permit any of its Subsidiaries to, acquire any business or property from, or
Equity Interests of, or be a party to any acquisition of, any Person, except for
purchases or acquisitions of Portfolio Investments and other assets in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries and not in violation of the terms and conditions of this Agreement
or any other Loan Document.  The Borrower will not, nor will it permit any of
its Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, any part of its assets (including
Cash, Cash Equivalents and Equity Interests), whether now owned or hereafter
acquired, but excluding (x) assets (including Cash and Cash Equivalents but
excluding Portfolio Investments) sold or disposed of in the ordinary course of
business of the Borrower and its Subsidiaries (including to make expenditures of
cash in the normal course of the day-to-day business activities of the Borrower
and its Subsidiaries) and (y) subject to the provisions of clauses (d) and (e)
below, Portfolio Investments.  The Borrower will not, nor will it permit any of
its Subsidiaries to, file a certificate of division, adopt a plan of division or
otherwise take any action to effectuate a division pursuant to Section 18-217 of
the Delaware Limited Liability Company Act (or any analogous action taken
pursuant to applicable law with respect to any corporation, limited liability
company, partnership or other entity).
 
Notwithstanding the foregoing provisions of this Section:
 
(a)       any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower or any other Subsidiary Guarantor; provided that if any such
transaction shall be (i) between a Subsidiary or a Subsidiary Guarantor and the
Borrower, the Borrower shall be the continuing or surviving entity and (ii)
between a Subsidiary and a wholly owned Subsidiary Guarantor, the wholly owned
Subsidiary Guarantor shall be the continuing or surviving entity;
 
(b)       any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower;
 
(c)       the Equity Interests of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;
 
(d)      the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary or the Parent or any of their
respective affiliates) so long as prior to and after giving effect to such sale,
transfer or other disposition (and any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Other Covered Indebtedness) the
Covered Debt Amount does not exceed the Borrowing Base;
 
123

--------------------------------------------------------------------------------

(e)       the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments, Cash and Cash Equivalents to a Financing Subsidiary so long as (i)
prior to and immediately after giving effect to such sale, transfer or other
disposition (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans or Other Covered Indebtedness), the Covered Debt Amount
does not exceed the Borrowing Base and no Default exists, and the Borrower
delivers to the Administrative Agent a certificate of a Financial Officer to
such effect, (ii) after giving effect to such sale, transfer or other
disposition (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans or Other Covered Indebtedness), either (x) the amount by
which the Borrowing Base exceeds the Covered Debt Amount immediately prior to
such sale, transfer or other disposition is not diminished as a result of such
sale, transfer or other disposition or (y) the Borrowing Base immediately after
giving effect to such sale, transfer or other disposition is at least 120% of
the Covered Debt Amount;
 
(f)        the Borrower may merge or consolidate with any other Person, so long
as (x) the Borrower is the continuing or surviving entity in such transaction
and at the time thereof and after giving effect thereto, no Default shall have
occurred or be continuing or (y) if such Person is the Parent and the Borrower
is not the surviving entity, (i) such Person shall expressly assume, by an
amendment or supplement, executed and delivered to the Administrative Agent and
each Lender and in a form satisfactory to the Administrative Agent and the
Required Lenders, the due and punctual payment of the principal of and interest
on all Loans and other obligations and the performance of every covenant and
every other obligation or liability of this Agreement and the other Loan
Documents on the part of the Borrower to be performed or observed, all as
provided herein, (ii) at the time thereof and after giving effect thereto, no
Default shall have occurred or be continuing, (iii) the Borrower shall have
provided at least ten (10) days’ prior written notice thereof to the
Administrative Agent (which shall provide a copy of such notice to each Lender)
and the Required Lenders shall not have affirmatively objected in writing to
such merger or consolidation within ten (10) days of the notice thereof as
provided above, (iv) the Borrower shall have taken all steps necessary or
requested by the Administrative Agent to preserve the effectiveness, perfection
and priority of the Liens created under the Security Documents and (v) the
Borrower shall have delivered to the Administrative Agent and each Lender an
opinion of counsel concerning such matters as the Administrative Agent may
reasonably require;
 
(g)       the Borrower and its Subsidiaries may sell, lease, transfer or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfers and dispositions does not exceed $5,000,000 in any fiscal
year; provided that dispositions of any such property or assets received in
connection with an enforcement action on account of a Portfolio Investment shall
not be subject to such limit; and
 
(h)      any Subsidiary of the Borrower may be liquidated or dissolved; provided
that (i) in connection with such liquidation or dissolution, any and all of the
assets of such Subsidiary shall be distributed or otherwise transferred to the
Borrower or any wholly owned Subsidiary Guarantor of the Borrower and (ii) the
Borrower determines in good faith that such



124

--------------------------------------------------------------------------------

 liquidation is in the best interest of the Borrower and is not materially
disadvantageous to the Lenders.


SECTION 6.04.  Investments.  The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:
 
(a)       operating deposit accounts with banks;
 
(b)       Investments by the Borrower and the Subsidiary Guarantors in the
Borrower and the Subsidiary Guarantors;
 
(c)       Hedging Agreements entered into in the ordinary course of the
Borrower’s business for financial planning and not for speculative purposes;
 
(d)       Portfolio Investments by the Borrower and its Subsidiaries to the
extent such Portfolio Investments are permitted under the Investment Company Act
(to the extent such applicable Person is subject to the Investment Company Act)
and the Investment Policies (as amended by Permitted Policy Amendments);
 
(e)       Equity Interests in (or capital contributions to) Financing
Subsidiaries to the extent not prohibited by Section 6.03(e);
 
(f)       Investments by any Financing Subsidiary;
 
(g)       Investments in Cash and Cash Equivalents;
 
(h)       Investments described on Schedule 3.12(b) hereto; and
 
(i)        additional Investments up to but not exceeding $5,000,000 in the
aggregate (for purposes of this clause (i), the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made), minus (B) the
aggregate amount of dividends, distributions or other payments (other than on
account of taxes) received in cash in respect of such Investment; provided that
in no event shall the aggregate amount of any Investment be less than zero; and
provided, further, that the amount of any Investment shall not be reduced by
reason of any write-off of such Investment, nor increased by way of any increase
in the amount of earnings retained in the Person in which such Investment is
made that have not been dividended, distributed or otherwise paid out).
 
SECTION 6.05.  Restricted Payments.  The Borrower will not, nor will it permit
any of its Subsidiaries (other than the Financing Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that:
 
(a)       the Borrower may declare and pay dividends and other distributions to
the Parent with respect to the Equity Interests of the Borrower payable solely
in additional partnership interests of the Borrower;
 
125

--------------------------------------------------------------------------------

(b)       (A) if no Default shall have occurred and be continuing, the Borrower
may declare and pay dividends and other distributions to the Parent, in either
case in cash or other property (excluding for this purpose the Borrower’s Equity
Interests) in or with respect to any taxable year of the Borrower (or any
calendar year, as relevant) in amounts not to exceed the lesser of:
 
(i)       110% of the amounts that are required to be distributed by the Parent
to (1) allow the Parent to satisfy the minimum distribution requirements imposed
by Section 852(a) of the Code (or any successor thereto) to maintain its
eligibility to be taxed as a RIC for any such taxable year, (2) reduce to zero
for any such taxable year its liability for federal income taxes imposed on (y)
its investment company taxable income pursuant to Section 852(b)(1) of the Code
(or any successor thereto), or (z) its net capital gain pursuant to Section
852(b)(3) of the Code (or any successor thereto), and (3) reduce to zero its
liability for federal excise taxes for any such calendar year imposed pursuant
to Section 4982 of the Code (or any successor thereto); or
 
(ii)      110% of the amounts that would be required to be distributed by the
Borrower to (1) allow the Borrower to satisfy the minimum distribution
requirements imposed by Section 852(a) of the Code (or any successor thereto) to
maintain its eligibility to be taxed as a RIC for any such taxable year, (2)
reduce to zero for any such taxable year its liability for federal income taxes
imposed on (y) its investment company taxable income pursuant to Section
852(b)(1) of the Code (or any successor thereto), or (z) its net capital gain
pursuant to Section 852(b)(3) of the Code (or any successor thereto), and (3)
reduce to zero its liability for federal excise taxes for any such calendar year
imposed pursuant to Section 4982 of the Code (or any successor thereto), in the
case of each of (1), (2) and (3), calculated assuming that the Borrower had
qualified to be taxed as a RIC,
 
(such lower amount of (i) and (ii), the “Required Payment Amount”); and
 
(B) the Borrower may make other Restricted Payments if at the time of any such
Restricted Payment and after giving effect thereto, (i) no Default shall have
occurred and be continuing, and (ii) the Covered Debt Amount does not exceed 85%
of the Borrowing Base after giving effect to such Restricted Payment (which
shall be evidenced through reasonably detailed calculations included in each
Borrowing Base Certificate delivered pursuant to Section 5.01(f)); and


(c)       the Subsidiaries of the Borrower may make Restricted Payments to the
Borrower or to any Subsidiary Guarantor.
 
For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
that are applicable to it or would be applicable to it if it were then
registered as an “investment company” thereunder.
 
SECTION 6.06.  Certain Restrictions on Subsidiaries.  The Borrower will not
permit any of its Subsidiaries to enter into or suffer to exist any indenture,
agreement, instrument
 
126

--------------------------------------------------------------------------------

or other arrangement (other than the Loan Documents) that prohibits or
restrains, in each case in any material respect, or imposes materially adverse
conditions upon, the incurrence or payment of Indebtedness, the granting of
Liens, the declaration or payment of dividends, the making of loans, advances,
guarantees or Investments or the sale, assignment, transfer or other disposition
of property, except for any prohibitions or restraints contained in (i) any
Indebtedness permitted under Section 6.01(c) or (d) secured by a Permitted Lien;
provided that such prohibitions and restraints are applicable by their terms
only to the assets that are subject to such Lien, (ii) any agreement, instrument
or other arrangement pertaining to any sale or other disposition of any asset
permitted by this Agreement so long as the applicable restrictions (A) only
apply to such assets and (B) do not restrict prior to the consummation of such
sale or disposition the creation or existence of the Liens in favor of the
Collateral Agent pursuant to the Security Documents or otherwise required by
this Agreement, or the incurrence or payment of Indebtedness under this
Agreement or the ability of the Borrower and its Subsidiaries to perform any
other obligation under any of the Loan Documents and (iii) any agreement,
instrument or other arrangement pertaining to Indebtedness of a Financing
Subsidiary permitted under Section 6.01(b); provided that any such prohibition
or restraint applies only to such Financing Subsidiary and its Subsidiaries (if
any) and not, for the avoidance of doubt, to the Obligors.
 
SECTION 6.07.   Certain Financial Covenants.
 
(a)      Minimum Stockholders’ Equity.  After the RestatementFirst Amendment
Effective Date, the Borrower will not permit Stockholders’ Equity as of the last
day of any fiscal quarter of the Borrower to be less than the greater of (i) 40%
of the total assets of the Borrower and its Subsidiaries as at the last day of
such fiscal quarter (determined on a consolidated basis, without duplication, in
accordance with GAAP) and (ii) the sum of (x) $540,000,000, plus (y) 60% of the
aggregate net proceeds of (A) all sales of Equity Interests by the Borrower
after the RestatementFirst Amendment Effective Date and of(B) all capital
contributions to and investments in the Borrower by the Parent after the
RestatementFirst Amendment Effective Date, minus (z) 60% of the aggregate net
proceeds of all Refinancing Distributions.
 
(b)       Asset Coverage Ratio (Borrower).  After the Restatement Effective
Date, the Borrower will not permit the Asset Coverage Ratio (Borrower) to be
less than 2.00 to 1.00 at any time.
 
(c)       Consolidated Interest Coverage Ratio.  After the Restatement Effective
Date, the Borrower will not permit the Consolidated Interest Coverage Ratio to
be less than 2.50 to 1.00 as of the last day of any fiscal quarter of the
Borrower.
 
(d)       Liquidity Test.  After the Restatement Effective Date, the Borrower
will not permit the aggregate Value of the Eligible Portfolio Investments that
can be converted to Cash in fewer than 10 Business Days without more than a 5%
change in price to be less than 10% of the Covered Debt Amount for more than 30
Business Days during any period when the Adjusted Covered Debt Balance is
greater than 90% of the Adjusted Borrowing Base.
 
(e)       Obligors’ Net Worth Test.  After the Restatement Effective Date, the
Borrower will not permit the Obligors’ Net Worth to be less than the greater of
(i) $200,000,000 and (ii) the amount of the Commitments as of the Restatement
Effective Date plus the aggregate
 
127

--------------------------------------------------------------------------------

amount of any Commitment Increases that become effective after the Restatement
Effective Date (calculated as of the date each such Commitment Increase becomes
effective).
 
(f)       Asset Coverage Ratio (Parent).  After the Restatement Effective Date,
the Borrower will not permit the Asset Coverage Ratio (Parent) to be less than
1.50 to 1.00 at any time.
 
SECTION 6.08.   Transactions with Affiliates.  (a)  The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any transactions with any
of its Affiliates, even if otherwise permitted under this Agreement, except (i)
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Obligors not involving any other Affiliate, (iii) Restricted Payments permitted
by Section 6.05, dispositions permitted by Section 6.03(e) and Investments
permitted by Section 6.04(e), (iv) the transactions provided in the Affiliate
Agreements as the same may be amended in accordance with Section 6.11, (v)
existing transactions with Affiliates as set forth in Schedule 6.08, or (vi) the
payment of compensation and reimbursement of expenses of directors in a manner
consistent with current practice of the Borrower and general market practice,
and indemnification to directors in the ordinary course of business.
 
(b)      The Borrower will not, and will not permit any of its Subsidiaries to,
enter into any transactions with any issuer of an Affiliate Investment, except
transactions in the ordinary course of business that are either (i) at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained at the time on an arm’s-length basis from
unrelated third parties or (ii) in the nature of an amendment, supplement or
modification to any such Affiliate Investment on terms and conditions that are
similar to those obtained by debt or equity investors in similar types of
investments in which such investors do not have the controlling equity interest,
in each case, as reasonably determined in good faith by the Borrower.
 
SECTION 6.09.   Lines of Business.  The Borrower will not, nor will it permit
any of its Subsidiaries to, engage to any material extent in any business other
than in accordance with the Investment Policies as amended by Permitted Policy
Amendments.
 
SECTION 6.10.  No Further Negative Pledge.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Obligor to create, incur,
assume or suffer to exist any Lien upon any of its properties, assets or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement and the other Loan Documents; (b)
covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens on the assets encumbered thereby; (c) customary restrictions
contained in leases not subject to a waiver; and (d) any other agreement that
does not restrict in any manner (directly or indirectly) Liens created pursuant
to the Loan Documents on any Collateral securing the Secured Obligations and
does not require the direct or indirect granting of any Lien securing any
 
128

--------------------------------------------------------------------------------

Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Obligor to secure the Loans or any Hedging Agreement.
 
SECTION 6.11.  Modifications of Indebtedness and Affiliate Agreements.  The
Borrower will not, and will not permit any of its Subsidiaries to, consent to
any modification, supplement or waiver of any of the Affiliate Agreements,
unless such modification, supplement or waiver is not materially less favorable
to the Borrower than could be obtained on an arm’s-length basis from unrelated
third parties; provided that the Borrower may terminate its Amended and Restated
Investment Management Agreement referenced in clause (a) of the definition of
Affiliate Agreements on or after withdrawing its election to be regulated as a
“business development company” under the Investment Company Act in accordance
with Section 5.10.
 
The Administrative Agent hereby acknowledges and agrees that the Borrower may,
at any time and from time to time, without the consent of the Administrative
Agent, freely amend, restate, terminate, or otherwise modify any documents,
instruments and agreements evidencing, securing or relating to Indebtedness
permitted pursuant to Section 6.01(b), including increases in the principal
amount thereof, modifications to the advance rates and/or modifications to the
interest rate, fees or other pricing terms; provided that no such amendment,
restatement or modification shall, unless the Borrower complies with the terms
of Section 5.08(a)(i) hereof, cause a Financing Subsidiary to fail to be a
“Financing  Subsidiary” in accordance with the definition thereof.
 
SECTION 6.12.   Payments of Indebtedness.  If a Default shall have occurred and
be continuing, the Borrower will not, nor will it permit any of its Subsidiaries
(other than Financing Subsidiaries) to, purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of
or make any voluntary or involuntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of any Indebtedness.
 
SECTION 6.13.   Modification of Investment Policies.  Other than with respect to
Permitted Policy Amendments, neither the Parent nor the Borrower will amend,
supplement, waive or otherwise modify in any material respect their respective
Investment Policies as in effect on the Original Effective Date.
 
SECTION 6.14.   SBIC Guarantee.  The Borrower will not, nor will it permit any
of its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.
 
SECTION 6.15.  Derivative Transactions.  The Borrower will not, nor will it
permit any of its Subsidiaries (other than a Financing Subsidiary) to, enter
into any swap or derivative transactions (including total return swaps) or other
similar transactions or agreements, except for Hedging Agreements to the extent
permitted pursuant to Sections 6.01(f) and 6.04(c).
 
SECTION 6.16.   Parent Holding Company.  The Borrower will not permit the Parent
to (i) engage in any business activity other than (w) activities incidental to
maintenance of its corporate existence, (x) issuing its own Equity Interests,
(y) participation in tax, accounting and other administrative activities as a
member of a consolidated group of companies and (z) the
 
129

--------------------------------------------------------------------------------

payment of dividends on its outstanding common shares, the repurchase of its
common shares to the extent not involving a breach of Section 6.05 and the
payment of interest on or redemption of principal of outstanding indebtedness of
the Parent,  (ii) own or acquire any assets other than (x) 100% of the Equity
Interests of the Borrower, (y) Cash and Cash Equivalents in an aggregate amount
not to exceed $50,000,000 held solely in connection with the collateralization
of Hedging Agreements entered into by the Parent and (z) Cash and Cash
Equivalents necessary to consummate the payment of dividends on its outstanding
common shares, the repurchase of its common shares to the extent not involving a
breach of Section 6.05 and the payment of interest on or redemption of principal
of outstanding indebtedness of the Parent or (iii) incur any liabilities other
than (x) Hedging Agreements and (y) unsecured obligations to the extent
permitted under the Investment Company Act.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
SECTION 7.01.   Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a)       the Borrower shall fail to pay any principal of any Loan (including
any principal payable under Section 2.08(b), (c) or (d)) when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)      the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) or more Business Days;
 
(c)       any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect (except that such
materiality qualifier shall not be applicable to any representation or warranty
already qualified by materiality or Material Adverse Effect);
 
(d)      the Borrower or any of its Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in (i) Section 5.01(g),
Section 5.02(a), Section 5.03 (with respect to the Parent’s, the Borrower’s and
the Borrower’s Subsidiaries’ existence only, and not with respect to the
Borrower’s and its Subsidiaries’ rights, licenses, permits, privileges or
franchises), Sections 5.08(a) or (b), Section 5.09, Section 5.10, Section
5.12(c) or Article VI; (ii) Section 5.01(f) or (h) or Sections 5.02(b), (c) or
(d) and, in the case of this clause (ii), such failure shall continue unremedied
for a period of five (5) or more days after any Tennenbaum Party has knowledge
of such failure or (iii) any Obligor shall default in the performance of any
 
130

--------------------------------------------------------------------------------

of its obligations contained in Section 7 of the Guarantee and Security
Agreement and, in the case of this clause (iii), such failure shall continue
unremedied for a period of five (5) or more Business Days (or, if the
Administrative Agent shall agree in its sole discretion, ten (10) Business
Days), after the earlier of (A) notice thereof from the Administrative Agent
(given at the request of any Lender) to the Borrower and (B) any Tennenbaum
Party having knowledge of such failure;
 
(e)      the Borrower or any Obligor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of thirty
(30) or more days after the earlier of (A) notice thereof from the
Administrative Agent (given at the request of any Lender) to the Borrower and
(B) any Tennenbaum Party having knowledge of such failure;
 
(f)       the Parent, the Borrower or any of their respective Subsidiaries shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, taking into account any applicable grace period;
 
(g)      any event or condition occurs that (i) results in all or any portion of
any Material Indebtedness becoming due prior to its scheduled maturity or (ii)
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, unless, in the case of this clause (ii), such
event or condition is no longer continuing or has been waived in accordance with
the terms of such Material Indebtedness such that the holder or holders thereof
or any trustee or agent on its or their behalf are no longer enabled or
permitted to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
 
(h)      an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower or any of the Borrower’s Subsidiaries or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower or any of the
Borrower’s Subsidiaries or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed and unstayed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered;
 
(i)       the Parent, the Borrower or any of the Borrower’s Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
 
131

--------------------------------------------------------------------------------

appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent, the
Borrower or any of the Borrower’s Subsidiaries or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
 
(j)        the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(k)      there is rendered against the Borrower or any of its Subsidiaries or
any combination thereof (i) one or more judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) in excess of
$5,000,000 (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage) or (ii) any one or more non-monetary judgments that, individually or
in the aggregate, has resulted in or could reasonably be expected to result in a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect;
 
(l)       (i) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of any or all of the Borrower, any Subsidiary or the ERISA Affiliates
in an aggregate amount exceeding $5,000,000, (ii) there is or arises an Unfunded
Pension Liability (taking into account only Plans with positive Unfunded Pension
Liability) of $2,500,000 or more, or (iii) if the Borrower, any Subsidiary or
the ERISA Affiliates were to withdraw from any and all Multiemployer Plans in a
complete withdrawal, the aggregate Withdrawal Liability that would be incurred
would be in excess of $2,500,000;
 
(m)      a Change in Control shall occur;
 
(n)       any SBIC Subsidiary shall become the subject of an enforcement action
and be transferred into liquidation status by the SBA;
 
(o)       (x) the Liens created by the Security Documents shall, at any time
with respect to Portfolio Investments held by Obligors having an aggregate Value
in excess of 5% of the aggregate Value of all Portfolio Investments held by
Obligors, not be, valid and perfected (to the extent perfection by filing,
registration, recordation, possession or control is required herein or therein)
in favor of the Collateral Agent (or any Obligor or any Affiliate of an Obligor
shall so assert in writing), free and clear of all other Liens (other than Liens
permitted under Section 6.02 or under the respective Security Documents) except
as a result of a disposition of Portfolio Investments in a transaction or series
of transactions permitted under this Agreement and except to the extent that any
such loss of perfection results from the failure of the Collateral Agent to
maintain possession of certificates representing securities pledged under the
Guarantee and Security Agreement; provided that if such Default is as a result
of any action of the Administrative Agent or Collateral Agent or a failure of
the Administrative Agent or Collateral
 
132

--------------------------------------------------------------------------------

Agent to take any action within its control, then there shall be no Default
hereunder unless such Default shall continue unremedied for a period of ten (10)
consecutive Business Days after the earlier of (i) the Borrower becoming aware
of such Default and (ii) the Borrower’s receipt of written notice of such
Default thereof from the Administrative Agent, unless, in each case, the
continuance thereof is a result of a failure of the Collateral Agent or
Administrative Agent to take an action within their control (and the Borrower
has requested that the Collateral Agent or Administrative Agent to take such
action) or (y) any of the Equity Interests in the Borrower shall become subject
to any Lien;
 
(p)       except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by any Obligor, or there shall be any actual invalidity of
any guaranty thereunder or any Obligor or any Affiliate of an Obligor shall so
assert in writing;
 
(q)       the Borrower or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee; or
 
(r)        the Advisor shall cease to be the investment advisor of the Borrower;
 
then, and in every such event (other than an event described in clause (h),  (i)
or (j) of this Article), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take any of the following actions, at
the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h),  (i) or (j) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and (iii) without notice of default or demand, pursue and enforce
any of the Administrative Agent’s or the Lender’s rights and remedies under the
Loan Document, or as otherwise provided under or pursuant to any applicable law
or agreement.
 
Notwithstanding anything to the contrary contained herein, on the CAM Exchange
Date, to the extent not otherwise prohibited by law, (a) (i) the Commitments
shall automatically and without further act be terminated, (ii) the Lenders
shall automatically and without further act be deemed to have exchanged
interests in the Designated Obligations such that, in lieu of the interests of
each Lender in the Designated Obligations under each Loan in which it shall
participate as of such date, such Lender shall own an interest equal to such
Lender’s CAM Percentage in the
 
133

--------------------------------------------------------------------------------

Designated Obligations under each of the Loans, whether or not such Lender shall
previously have participated therein, and (b) simultaneously with the deemed
exchange of interests pursuant to clause (a) above, the interests in the
Designated Obligations to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the Dollar
Equivalent of such amount (as of the Business Day immediately prior to the CAM
Exchange Date) and on and after such date all amounts accruing and owed to the
Lenders in respect of such Designated Obligations shall accrue and be payable in
Dollars at the rate otherwise applicable hereunder.  Each Lender, each Person
acquiring a participation from any Lender as contemplated by Section 9.04 and
the Borrower hereby consents and agrees to the CAM Exchange.  It is understood
and agreed that the CAM Exchange, in itself, will not affect the aggregate
amount of Designated Obligations owing by the Obligors.  The Borrower and the
Lenders agree from time to time to execute and deliver to the Administrative
Agent all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of the Borrower to execute or deliver or of
any Lender to accept such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
 
As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment).  Any direct payment received by a Lender on or
after the CAM Exchange Date, including by way of set-off, in respect of a
Designated Obligation shall be paid over to the Administrative Agent for
distribution to the Lenders in accordance herewith.
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
SECTION 8.01.   Appointment.
 
(a)       Appointment of the Administrative Agent.  Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
 
(b)       Appointment of the Collateral Agent.  The Collateral Agent is hereby
confirmed and reaffirmed as having been appointed as the collateral agent
hereunder and under the other Loan Documents and in such capacity has been and
is authorized to have all the rights and benefits hereunder and thereunder
(including Section 9 of the Guarantee and Security Agreement), and to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as
 
134

--------------------------------------------------------------------------------

are reasonably incidental thereto.  In addition to the rights, privileges and
immunities in the Guarantee and Security Agreement, the Collateral Agent has
been and shall be entitled to all rights, privileges, immunities, exculpations
and indemnities of the Administrative Agent and for such purpose each reference
to the Administrative Agent in this Article VIII has been and shall be deemed to
include the Collateral Agent.
 
SECTION 8.02.   Capacity as Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may (without having to
account therefor to any other Lender) accept deposits from, lend money to, make
investments in and generally engage in any kind of business with any Tennenbaum
Party or any Subsidiary or other Affiliate of any Tennenbaum Party as if it were
not the Administrative Agent hereunder, and such Person and its Affiliates may
accept fees and other consideration from such Tennenbaum Party or such
Subsidiary or other Affiliate for services in connection with this Agreement or
otherwise without having to account for the same to the other Lenders.
 
SECTION 8.03.  Limitation of Duties; Exculpation.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent, the Borrower or any of their respective Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents) or in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final and non-appealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the creation, perfection or
priority of any Lien purported to be created by the Loan Documents or the value
or the sufficiency of any Collateral or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein or therein, other than to confirm
receipt of items expressly required to be delivered to the Administrative
Agent.  Notwithstanding anything to the contrary contained herein, in no event
shall the Administrative Agent be liable or
 
135

--------------------------------------------------------------------------------

responsible in any way or manner for the failure to obtain or receive an IVP
External Unquoted Value for any asset or for the failure to send any notice
required under Section 5.12(b)(ii)(B)(x).
 
SECTION 8.04.  Reliance.  The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by or
on behalf of the proper Person.  The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by or
on behalf of the proper Person or Persons, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
SECTION 8.05.   Sub-Agents.  The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
SECTION 8.06.   Resignation; Successor Administrative Agent.  The Administrative
Agent may resign at any time by notifying the Lenders and the Borrower.  Upon
any such resignation, the Required Lenders shall have the right, with the
consent of the Borrower not to be unreasonably withheld (provided that no such
consent shall be required if an Event of Default has occurred and is
continuing), to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and (2) the Required Lenders shall perform the
duties of the Administrative Agent (and all payments and communications provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the Administrative
Agent’s resignation hereunder, the provisions of this Article VIII and
 
136

--------------------------------------------------------------------------------

Section 9.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.
 
SECTION 8.07.   Reliance by Lenders.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
SECTION 8.08.   Modifications to Loan Documents.  Except as otherwise provided
in Section 9.02(b) or 9.02(c) with respect to this Agreement, the Administrative
Agent may, with the prior consent of the Required Lenders (but not otherwise),
consent to any modification, supplement or waiver under any of the Loan
Documents; provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of either (x) a disposition of property permitted hereunder
(which release described in this clause (x) shall be automatic and require no
further action from any party) or (y) a disposition to which the Required
Lenders (or such larger percentage of Lenders as shall be required under Section
9.02(b) or (c)) have consented.
 
SECTION 8.09.   Certain ERISA Matters.
 
(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Obligor, that at
least one of the following is and will be true:
 
(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,
 
(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain
 
137

--------------------------------------------------------------------------------

transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement,
 
(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
 
(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b)      In addition, unless either (1) subclause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
subclause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Obligor, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).
 
(c)      The Administrative Agent hereby informs the Lenders that the
Administrative Agent is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that the Administrative Agent has a financial interest
in the transactions contemplated hereby in that the Administrative Agent or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans or the Commitments for an amount less than the amount being
paid for an interest in the Loans or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate
 
138

--------------------------------------------------------------------------------

transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
 
For purposes of this Section 8.09, the following definitions apply to each of
the capitalized terms below:
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
SECTION 8.10.  Arranger and Bookrunner.  The Arranger and the Bookrunner shall
not have obligations or duties whatsoever in such capacities under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacities, but the Arranger and the Bookrunner shall have
the benefit of the indemnities provided for hereunder.
 
SECTION 8.11.   Collateral Matters.
 
(a)       Except with respect to the exercise of setoff rights in accordance
with Section 9.08 or with respect to a Secured Party’s right to file a proof of
claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Guaranteed Obligations (as defined in the Guarantee and Security
Agreement), it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent
and/or the Collateral Agent on behalf of the Secured Parties in accordance with
the terms thereof.
 
(b)       In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of any Hedging Agreement the obligations under which
constitute Hedging Agreement Obligations, will create (or be deemed to create)
in favor of any Secured Party that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Obligor under any Loan Document.  By accepting the benefits of the Collateral,
each Secured Party that is a party to any such arrangement in respect of Hedging
Agreements shall be deemed to have appointed the Administrative Agent and
Collateral Agent to serve as administrative agent and collateral agent,
respectively, under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.
 
(c)       Neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s or the
Collateral Agent’s Lien thereon or any
 
139

--------------------------------------------------------------------------------

certificate prepared by any Obligor in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.
 
SECTION 8.12.   Credit Bidding.  The Secured Parties hereby irrevocably
authorize the Collateral Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Secured Obligations (including by accepting
some or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which an
Obligor is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Collateral Agent (whether by judicial action or otherwise) in accordance
with any applicable law and the terms of the Loan Documents.  In connection with
any such credit bid and purchase, the Secured Obligations owed to the Secured
Parties shall be entitled to be, and shall be, credit bid by the Collateral
Agent at the direction of the Required Lenders on a ratable basis (with Secured
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase).  In connection with any such bid, (i) the
Collateral Agent shall be authorized to form one or more acquisition vehicles
and to assign any successful credit bid to such acquisition vehicle or vehicles,
(ii) each of the Secured Parties’ ratable interests in the Secured Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Collateral Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Collateral Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Collateral Agent on behalf of such acquisition vehicle
or vehicles shall be authorized to issue to each of the Secured Parties, ratably
on account of the relevant Secured Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of Secured Obligations credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Secured Parties pro rata with their original interest in such
Secured Obligations and the equity interests and/or debt instruments issued by
any acquisition vehicle on account of
 
140

--------------------------------------------------------------------------------

such Secured Obligations shall automatically be cancelled, without the need for
any Secured Party or any acquisition vehicle to take any further action. 
Notwithstanding that the ratable portion of the Secured Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Collateral Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
 
SECTION 8.13. Non-Extending Lenders. The Administrative Agent may treat any
Revolving Loans and Revolving Credit Exposure of the Non-Extending Lenders that
are outstanding at any time on or after the Non-Extended Revolver Termination
Date as a distinct Class of Revolving Loans and Revolving Credit Exposure from
any outstanding Commitments, Loans and Credit Exposure of the Extending Lenders;
provided that any such treatment is solely for administrative purposes and will
not affect any Lender’s rights or obligations hereunder.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01.   Notices; Electronic Communications.
 
(a)         Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be (A) in writing and delivered
by hand or overnight courier service or mailed by certified or registered mail,
or (B) in the case of notices and other communications (x) solely among the
Administrative Agent, the Collateral Agent, any Lender and/or any Secured Party,
(y) given by the Administrative Agent to the Obligor that are solely
administrative in nature (which, for the avoidance of doubt, shall not include
any notice or other communications with respect to the subject-matter contained
in Article VII of this Agreement, Section 8 of the Guarantee and Security
Agreement, or otherwise in connection with any purported Default, Event of
Default or exercise of remedies, which notices and other communications shall be
delivered pursuant to clause (A) above); provided that to the extent that any
notice or other communication is first provided by the Administrative Agent to
the Obligor by telecopy or e-mail, such notice or other communication shall be
deemed to be received (and shall be deemed to be sufficient notice for all
purposes under this Agreement and the other Loan Documents) upon the sender’s
receipt of an acknowledgment from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgment, and no additional physical delivery pursuant to clause (A) above
shall be required or (z) given by an Obligor, sent by telecopy or to the extent
permitted by Section 9.01(b) or otherwise herein, e-mail, as follows:
 
(i)        if to the Borrower, to it at:
 
Special Value Continuation Partners LLC


141

--------------------------------------------------------------------------------

2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attention:  Howard M. Levkowitz, CEO
Telephone:  (310) 566-1004
Facsimile: (310) 566-1010
E-Mail: howard@tennenco.com


with a copy to (which shall not constitute notice):


Tennenbaum Capital Partners, LLC
2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attention: Elizabeth Greenwood, Managing Director
Telephone: (310) 566-1043
Facsimile: (310) 921-5614
E-Mail: liz.greenwood@tennenbaumcapital.com


(ii)       if to the Administrative Agent, to it at:
 
ING Capital LLC
1133 Avenue of the Americas
New York, New York 10036
Attention:  Dominik Breuer
Telephone:  (646) 424-6269
Facsimile:  (646) 424-6919
E-Mail:  DLNYCLoanAgencyTeam@ing.com;
Dominik.Breuer@ing.com


with a copy, which shall not constitute notice, to:


Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Attention:  Jay R. Alicandri, Esq.
Telephone:  (212) 698-3800
Facsimile:  (212) 698-3599
E-Mail:  jay.alicandri@dechert.com


(iii)      if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
Any party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.  Notices delivered through
 
142

--------------------------------------------------------------------------------

electronic communications to the extent provided in paragraph (b) below, shall
be effective as provided in said paragraph (b).
 
(b)    Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2.03 if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day, and (ii) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
 
(c)     Posting of Communications.
 
(i)        For so long as Debtdomain™ or an equivalent website is available to
each of the Lenders hereunder, the Borrower may satisfy its obligation to
deliver documents to the Administrative Agent or the Lenders under Section 5.01
by delivering one hard copy thereof to the Administrative Agent or either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Debtdomain™ or such
equivalent website; provided that the Administrative Agent shall have no
responsibility to maintain access to Debtdomain™ or an equivalent website
 
(ii)     The Obligors agree that the Administrative Agent may, but shall not be
obligated to, make any Communications (as defined below) available to the
Lenders by posting the Communications on IntraLinks™, Debtdomain™, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
 
(iii)     Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Restatement Effective Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization method whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of
 
143

--------------------------------------------------------------------------------

the Lenders and each of the Obligors acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there are confidentiality and other risks
associated with such distribution.  Each of the Lenders and each Obligor hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.
 
(iv)     THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”.  THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY BOOKRUNNER OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.
 
(v)      Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2.03 if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  Each Lender agrees (A) to
notify the Administrative Agent in writing (which could be in the form of
electronic communication) from time to time of such Lender’s email address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such email address.
 
(vi)      Each of the Lenders and Obligors agrees that the Administrative Agent
may, but (except as may be  required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the
 
144

--------------------------------------------------------------------------------

Administrative Agent’s generally applicable document retention policies and
procedures.
 
(vii)     Nothing herein shall prejudice the right of the Administrative Agent
or any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
 
(viii)   “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Obligor pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Approved Electronic Platform.
 
SECTION 9.02.   Waivers; Amendments.
 
(a)      No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
(b)       Amendments to this Agreement.  Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that, subject to Section 2.16(b), no such agreement
shall
 
(i)        increase the Commitment of any Lender without the written consent of
such Lender,
 
(ii)      reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby,
 
(iii)     postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees or other amounts payable to a Lender
hereunder, or reduce the amount or waive or excuse any such payment, or postpone
the
 
145

--------------------------------------------------------------------------------

scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby,
 
(iv)     change Sections 2.06(b) or (d), 2.08(e) or 2.15(b), (c) or (d) (or
other sections referred to therein to the extent relating to pro rata payments)
in a manner that would alter the pro rata reduction of commitments, sharing of
payments, or making of disbursements, required thereby without the written
consent of each Lender directly affected thereby,
 
(v)      change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender,
 
(vi)     change any of the provisions of the definition of the term “Agreed
Foreign Currency” or any other provision hereof specifying the Foreign
Currencies in which each Multicurrency Lender must make Multicurrency Loans, or
make any determination or grant any consent hereunder with respect to the
definition of “Agreed Foreign Currencies” without the written consent of each
Multicurrency Lender, or
 
(vii)     permit the assignment or transfer by any Obligor of any of its rights
or obligations under any Loan Document without the consent of each Lender;
 
provided, further, that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, and (y) the consent of
Lenders holding not less than two-thirds of the total Revolving Credit Exposures
and unused Commitments will be required for  (A) any change adverse to the
Lenders affecting the provisions of this Agreement relating to the Borrowing
Base (including the definitions used therein), or the provisions of Section
5.12(b)(ii), and (B) any release of any material portion of the Collateral other
than for fair value or as otherwise permitted hereunder or under the other Loan
Documents.
 
Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document.  Anything in this Agreement to the contrary
notwithstanding, this Agreement may be amended by the Borrower with the consent
of the Administrative Agent and any Non-Extending Lender (but without the
consent of any other Lender) for the sole purpose of extending the Commitments
of such Non-Extending Lender so that such Non-Extending Lender becomes an
Extending Lender hereunder.  Any Non-Extending Lender that has had all of its
obligations under this Agreement and each other Loan Document paid in full shall
cease to be a Lender under the Loan Documents following the earlier
 
146

--------------------------------------------------------------------------------

to occur of (i) the Non-Extended Maturity Date and (ii) the termination of such
Non-Extending Lender’s Commitment in its entirety pursuant to Section 2.06(f),
except with respect to any provision applicable to such Non-Extending Lender
that expressly survives the termination of a Loan Document.
 
(c)       Amendments to Security Documents.  No Security Document nor any
provision thereof may be waived, amended or modified, except to the extent
otherwise expressly contemplated by the Guarantee and Security Agreement or the
Custodial and Account Control Agreement, as applicable, and the Liens granted
under the Guarantee and Security Agreement may not be spread to secure any
additional obligations (including any increase in Loans hereunder, but excluding
any such increase pursuant to a Commitment Increase under Section 2.06(e))
except to the extent otherwise expressly contemplated by the Guarantee and
Security Agreement and except pursuant to an agreement or agreements in writing
entered into by the Borrower, and by the Collateral Agent with the consent of
the Required Lenders; provided that, subject to Section 2.16(b), (i) without the
written consent of the holders exceeding 67% of the total Revolving Credit
Exposures and unused Commitments, no such waiver, amendment or modification to
the Guarantee and Security Agreement shall (A) release any Obligor representing
more than 10% of the Stockholders’ Equity from its obligations under the
Security Documents, (B) release any guarantor representing more than 10% of the
Stockholders’ Equity under the Guarantee and Security Agreement from its
guarantee obligations thereunder, or (C) amend the definition of “Collateral”
under the Security Documents (except to add additional collateral) and (ii)
without the written consent of each Lender, no such agreement shall (W) release
all or substantially all of the Obligors from their respective obligations under
the Security Documents, (X) release all or substantially all of the collateral
security or otherwise terminate all or substantially all of the Liens under the
Security Documents, (Y) release all or substantially all of the guarantors under
the Guarantee and Security Agreement from their guarantee obligations
thereunder, or (Z) alter the relative priorities of the obligations entitled to
the Liens created under the Security Documents (except in connection with
securing additional obligations equally and ratably with the Loans and other
obligations hereunder) with respect to the collateral security provided thereby,
including pursuant to Section 8.06 of the Guarantee and Security Agreement;
except that no such consent described in clause (i) or (ii) above shall be
required, and the Administrative Agent is hereby authorized (and so agrees with
the Borrower) to direct the Collateral Agent under the Guarantee and Security
Agreement, to release any Lien covering property (and to release any such
guarantor) that is the subject of either a disposition of property permitted
hereunder or a disposition to which the Required Lenders or the required number
or percentage of Lenders have consented, or otherwise in accordance with Section
9.15.
 
(d)       Replacement of Non-Consenting Lender.  If, in connection with any
proposed amendment, waiver or consent requiring (i) the consent of “each Lender”
or “each Lender affected thereby,” or (ii) the consent of “two-thirds of the
holders of the total Revolving Credit Exposures and unused Commitments”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower shall have the right, at its sole cost and expense, to replace each
such Non-Consenting Lender or Lenders with one or more replacement Lenders
pursuant to Section 2.17(b) so long as
 
147

--------------------------------------------------------------------------------

at the time of such replacement, each such replacement Lender consents to the
proposed change, waiver, discharge or termination.
 
(e)       Ambiguity, Omission, Mistake or Typographical Error.  Notwithstanding
the foregoing, if the Administrative Agent and the Borrower acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.
 
SECTION 9.03.   Expenses; Indemnity; Damage Waiver.
 
(a)       Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket fees, costs and expenses incurred by the Administrative
Agent, the Collateral Agent and their Affiliates, including the reasonable fees,
charges and disbursements of one outside counsel and of any necessary special
and/or local counsel for the Administrative Agent and the Collateral Agent
collectively (other than the allocated costs of internal counsel), in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration (other than internal overhead charges) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including all costs and
expenses of the Independent Valuation Provider, (ii) all out-of-pocket fees,
costs and expenses incurred by the Administrative Agent, the Collateral Agent or
any Lender, including fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect thereof
and (iii) all reasonable and documented out-of-pocket costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.
 
(b)      Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (other than Taxes or Other Taxes which shall
only be indemnified by the Borrower to the extent provided in Section 2.14),
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee (other than the allocated costs of internal counsel),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby (including any
arrangement entered into with an Independent Valuation Provider), (ii) any Loan
or the use of the proceeds therefrom or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether brought
 
148

--------------------------------------------------------------------------------

by the Borrower, any Indemnitee or a third party and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
willful misconduct or gross negligence of such Indemnitee, (y) result from a
claim brought by the Borrower against an Indemnitee for material breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and non-appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) result from a claim not involving an act or omission of the Borrower and
that is brought by an Indemnitee against another Indemnitee (other than against
the arranger or the Administrative Agent in their capacities as such).
 
The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages (other
than in respect of any such damages incurred or paid by an Indemnitee to a third
party)) arising out of, in connection with, or as a result of the Transactions
asserted by an Indemnitee against the Borrower or any other Obligor; provided
that the foregoing limitation shall not be deemed to impair or affect the
obligations of the Borrower under the preceding provisions of this subsection.
 
(c)       Reimbursement by Lenders.  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section (and without limiting its obligation to do
so), each Lender severally agrees to pay to the Administrative Agent, as the
case may be, its ratable portion (in accordance with such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is soughtrespective Commitments) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
 
(d)       Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use of unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent caused by the willful misconduct or gross negligence of such Indemnitee,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction.
 
(e)        Payments.  All amounts due under this Section shall be payable
promptly after written demand therefor.
 
(f)        No Fiduciary Relationship. The Administrative Agent, each Lender and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”)
 
149

--------------------------------------------------------------------------------

may have economic interests that conflict with those of one or more of the
Tennenbaum Parties or any of their respective Subsidiaries, their equity holders
and/or their affiliates. The Borrower, on behalf of itself, the other Tennenbaum
Parties and each of their respective Subsidiaries, agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the Lender, on
the one hand, and any Tennenbaum Party or any of their respective Subsidiaries,
equity holders or affiliates, on the other hand.  The Borrower, on behalf of
itself, the other Tennenbaum Parties and each of their respective Subsidiaries,
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and its Subsidiaries, on the other hand, and (ii) in
connection therewith and with the process leading thereto, (x) except as
otherwise provided in any of the Loan Documents, no Lender has assumed an
advisory or fiduciary responsibility in favor of any Tennenbaum Party or any of
their respective Subsidiaries, any of their stockholders or affiliates
(irrespective of whether any Lender has advised, is currently advising or will
advise any Tennenbaum Party or any of their respective Subsidiaries, their
equity holders or their affiliates on other matters) and (y) each Lender is
acting hereunder solely as principal and not as the agent or fiduciary of any
Tennenbaum Party or any of their respective Subsidiaries, their management or
equity holders. The Borrower, on behalf of itself and the other Obligors,
acknowledges and agrees that it has consulted legal and financial advisors to
the extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. The Borrower, on behalf of itself and the other Obligors, agrees that
it will not claim that any Lender has rendered advisory services hereunder of
any nature or respect, or owes a fiduciary duty to it or any of its
Subsidiaries, in each case, in connection with such transactions contemplated
hereby or the process leading thereto.
 
SECTION 9.04.   Successors and Assigns.
 
(a)       Assignments Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Lender which is not in accordance with this Section shall be
treated as provided in the last sentence of Section 9.04(b)(iii)).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)       Assignments by Lenders.
 
(i)       Assignments Generally.  Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and
 
150

--------------------------------------------------------------------------------

the Loans at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld, conditioned or delayed) of:
 
(A)        the Borrower; provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender or an Affiliate of a Lender (x) having a
rating of “A3” by Moody’s or “A-” by S&P, (y) being of substantially equivalent
creditworthiness to an entity having a rating of “A3” by Moody’s or “A-” by S&P
(as reasonably determined by the Borrower) or (z) being of substantially
equivalent creditworthiness to the applicable assignor (as reasonably determined
by the Borrower), or, if an Event of Default has occurred and is continuing, any
other assignee, and (ii) the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof; and


(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment by a Lender to a Lender
or an Affiliate of a Lender with prior written notice by such assigning Lender
to the Administrative Agent.


(ii)         Certain Conditions to Assignments.  Assignments shall be subject to
the following additional conditions:
 
(A)        except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
(B)       each partial assignment of Commitments or Loans shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement in respect of  such Commitments and Loans;
 
(C)      (i) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Subsidiary
Guarantors shall not be obligated (except in the case of an assignment pursuant
to Section 2.17(b)) and (ii) the assignee shall execute and deliver to the
Administrative Agent a counterpart to the Lender Letter and thereby agree to be
bound by its terms; and
 
151

--------------------------------------------------------------------------------

(D)         the assignee, if it shall not already be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
 
(iii)     Effectiveness of Assignments.  Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.
 
(c)       Maintenance of Registers by Administrative Agent.  The Administrative
Agent, acting solely for this purpose as a non-fiduciary agent of the Borrower,
shall maintain at one of its offices in New York City a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount and
stated interest of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Registers” and each individually, a “Register”).  The
entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Registers pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Registers shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)       Acceptance of Assignments by Administrative Agent.  Upon its receipt
of a duly completed Assignment and Assumption executed by an assigning Lender
and an assignee, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(e)       Special Purposes Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any
 
152

--------------------------------------------------------------------------------

Loan by any SPC, (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall,
subject to the terms of this Agreement, make such Loan pursuant to the terms
hereof, (iii) the rights of any such SPC shall be solely derivative of the
rights of the Granting Lender, and such SPC shall be subject to all of the
restrictions upon the Granting Lender herein contained, and (iv) no SPC shall be
entitled to the benefits of Section 2.12 (or any other increased costs
protection provision), 2.13 or 2.14.  Each SPC shall be conclusively presumed to
have made arrangements with its Granting Lender for the exercise of voting and
other rights hereunder in a manner which is acceptable to the SPC, the
Administrative Agent, the Lenders and the Borrower, and each of the
Administrative Agent, the Lenders and the Obligors shall be entitled to rely
upon and deal solely with the Granting Lender with respect to Loans made by or
through its SPC.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender.
 
Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior Indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of any such party’s inability to institute any such proceeding against its
SPC.  In addition, notwithstanding anything to the contrary contained in this
Section, any SPC may (i) without the prior written consent of the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC nor of
any such assignee shall be required for amendments or waivers hereunder except
for those amendments or waivers for which the consent of participants is
required under paragraph (f) below, and (ii) disclose on a confidential basis
(in the same manner described in Section 9.13(b)) any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of a surety, guarantee or credit or liquidity enhancement to such SPC.
 
(f)       Participations.  Any Lender may sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement  and the other Loan
Documents.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment,
 
153

--------------------------------------------------------------------------------

modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Subject to paragraph (g) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations
therein, including Sections 2.14(f) and (g) (it being understood that the
documentation required under Sections 2.14(f) and (g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant agrees to be subject to the provisions of Section
2.17 as if it were an assignee under paragraph (b) of this Section 9.04.  Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 2.17 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.15(d) as though it were a Lender hereunder.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts and stated
interest of each Participant’s interest in the Loans or other obligations under
the Loan Documents (each a “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in each
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as the Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
(g)       Limitations on Rights of Participants.  A Participant shall not be
entitled to receive any greater payment under Section 2.12 or 2.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless such Participant agrees to
comply with Section 2.14(f) as though it were a Lender (it being understood that
that the documentation required under Section 2.14(f) shall be delivered to the
participating Lender).
 
(h)       Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.
 
154

--------------------------------------------------------------------------------

(i)       No Assignments or Participations to the Borrower or Affiliates or
Certain Other Persons.  Anything in this Section to the contrary
notwithstanding, no Lender may (i) assign or participate any interest in any
Commitment or Loan held by it hereunder to the Borrower, the Parent or any of
their respective Affiliates or Subsidiaries without the prior consent of each
Lender, or (ii) assign any interest in any Commitment or Loan held by it
hereunder to a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person) or to
any Person known by such Lender at the time of such assignment to be a
Defaulting Lender, a Subsidiary of a Defaulting Lender or a Person who, upon
consummation of such assignment, would be a Defaulting Lender.
 
(j)        Multicurrency Lenders.  Any assignment by a Multicurrency Lender, so
long as no Event of Default has occurred and is continuing, must be to a Person
that is able to fund and receive payments on account of each Agreed Foreign
Currency at such time without the need to obtain any authorization referred to
in clause (c) of the definition of “Agreed Foreign Currency”.
 
SECTION 9.05.   Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
 
SECTION 9.06.   Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a)       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties
 
155

--------------------------------------------------------------------------------

hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page
 
to this Agreement by telecopy or electronic mail shall be effective as delivery
of a manually executed counterpart of this Agreement.
 
(b)       Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever Currency) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Obligor against any of and all the obligations of any
Obligor now or hereafter existing under this Agreement or any other Loan
Document held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
contingent or unmatured, or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such Indebtedness.  The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender or Affiliate may have;
provided that in the event that any Defaulting Lender exercises any such right
of setoff, (a) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, will be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders and (b) the Defaulting Lender will provide
promptly to the Administrative Agent a statement describing in reasonable detail
the obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
 
SECTION 9.09.   Governing Law; Jurisdiction; Etc.
 
(a)       Governing Law.  This Agreement and each of the other Loan Documents
(unless otherwise set forth therein) shall be construed in accordance with and
governed by the law of the State of New York.
 
156

--------------------------------------------------------------------------------

(b)       Submission to Jurisdiction.  The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document (unless
otherwise set forth therein), or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.
 
(c)       Waiver of Venue.  The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)      Service of Process.  Each party to this Agreement (i) irrevocably
consents to service of process in the manner provided for notices in Section
9.01 and (ii) agrees that service as provided in the manner provided for notices
in Section 9.01 is sufficient to confer personal jurisdiction over such party in
any proceeding in any court and otherwise constitutes effective and binding
service in every respect.  Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.   Judgment Currency.  This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”) and payment in New York City or the country of the
Specified Currency (the “Specified Place”) is of the essence, and the Specified
Currency shall be the currency of account in all events relating to Loans
denominated in the Specified Currency.  Subject to Section
 
157

--------------------------------------------------------------------------------

2.15(a), the payment obligations of the Borrower under this Agreement shall not
be discharged or satisfied by an amount paid in another currency or in another
place, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency in the Specified Place due hereunder.  If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange that shall be applied shall be the rate at which in accordance
with normal banking procedures the Administrative Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
the day on which such judgment is rendered.  The obligation of the Borrower in
respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Specified Currency so adjudged to be
due; and the Borrower hereby, as a separate obligation and notwithstanding any
such judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.
 
SECTION 9.12.   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.13.   Treatment of Certain Information; Confidentiality.
 
(a)       Treatment of Certain Information.  The Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Agent or Lender or by one or
more subsidiaries or affiliates of such Agent or Lender and the Borrower hereby
authorizes each Agent and Lender to share any information delivered to such
Agent or Lender by the Borrower or its Subsidiaries pursuant to this Agreement,
or in connection with the decision of such Agent or Lender to enter into this
Agreement, to any such subsidiary or affiliate, it being understood that any
such subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) of this Section as if it were an Agent or Lender (as
applicable) hereunder.  Such authorization shall survive the repayment of the
Loan or the termination of this Agreement or any provision hereof.  The
Administrative Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lender”), may have economic interests that
conflict with those of the Borrower or any of its Subsidiaries and/or their
Affiliates.
 
(b)     Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and consultants
and to its and its Affiliates’ and consultants’
 
158

--------------------------------------------------------------------------------

respective partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, or (ii) any actual or
prospective counterparty (or its advisors) to any swap, derivative or
securitization transaction relating to the Borrower and its obligations, (g)
with the consent of the Borrower, (h) on a confidential basis to (i) any
insurer, (ii) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Loans and (iii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans, (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower who,
to the applicable recipient’s actual knowledge, did not acquire such information
as a result of a breach of this Section or (j) in connection with the Lenders’
right to grant a security interest pursuant to Section 9.04(h) to the Federal
Reserve Bank or any other central bank, or subject to an agreement containing
provisions substantially the same as those of this Section, to any other pledgee
or assignee pursuant to Section 9.04(h).
 
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses (including any Portfolio
Investments), other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries, provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the Original Effective Date, such information is clearly identified at the time
of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
SECTION 9.14.   USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of each Obligor and other information that will
allow such Lender to identify such Obligor in accordance with the USA PATRIOT
Act.  The Obligors shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules
 
159

--------------------------------------------------------------------------------

and regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation (including, without limitation, delivery to such Lender of a
Beneficial Ownership Certification).
 
SECTION 9.15.   Termination.  Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the other Loan
Documents, and each of the documents securing the obligations hereunder as the
Borrower may reasonably request, all at the sole cost and expense of the
Borrower.
 
SECTION 9.16.  Acknowledgment and Consent to Bail-In of EEAAffected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
 
(a)       the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
 
(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:
 
(i)         a reduction in full or in part or cancellation of any such
liability;
 
(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.
 
SECTION 9.17.   Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than
 
160

--------------------------------------------------------------------------------

interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.
 
SECTION 9.18.   Acknowledgment Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
 
(a)       In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
 
(b)       As used in this Section 9.18, the following terms have the following
meanings:
 
(i)           “BHC Act Affiliate” of a party means an “affiliate” (as such term
is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
 
(ii)          “Covered Entity” means any of the following:
 
(x) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);


161

--------------------------------------------------------------------------------

(y) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


(z) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


(iii)         “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
(iv)         “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).
 
SECTION 9.19.   Amendment and Restatement.  On the Restatement Effective Date,
the Existing Credit Agreement shall be amended and restated in its entirety by
this Agreement, and the Existing Credit Agreement shall thereafter be of no
further force and effect, except to evidence (i) the incurrence by the Borrower
of the obligations under the Existing Credit Agreement (whether or not such
obligations are contingent as of the Restatement Effective Date), (ii) the
representations and warranties made by the Borrower prior to the Restatement
Effective Date and (iii) any action or omission performed or required to be
performed pursuant to such Existing Credit Agreement prior to the Restatement
Effective Date (including any failure, prior to the Restatement Effective Date,
to comply with the covenants contained in such Existing Credit Agreement).  The
amendments and restatements set forth herein shall not cure any breach thereof
or any “Default” or “Event of Default” under and as defined in the Existing
Credit Agreement prior to the Restatement Effective Date. It is the intention of
each of the parties hereto that the Existing Credit Agreement be amended and
restated hereunder so as to preserve the perfection and priority of all Liens
securing the Secured Obligations under the Loan Documents and that all Secured
Obligations of the Borrower and the Subsidiary Guarantors hereunder shall
continue to be secured by Liens evidenced under the Security Documents, and that
this Agreement does not constitute a novation or termination of the Indebtedness
and obligations existing under the Existing Credit Agreement.  The terms and
conditions of this Agreement and the Administrative Agent’s and the Lenders’
rights and remedies under this Agreement and the other Loan Documents shall
apply to all of the obligations incurred under the Existing Credit Agreement. 
This amendment and restatement is limited as written and is not a consent to any
other amendment, restatement or waiver, whether or not similar and, unless
specifically amended hereby or by any other Loan Document, each of the Loan
Documents shall continue in full force and effect and, from and after the
Restatement Effective Date, all references to the “Credit Agreement” contained
therein shall be deemed to refer to this Agreement.


[Remainder of Page Intentionally Left Blank]
 
162

--------------------------------------------------------------------------------

ANNEX B


See attached.



--------------------------------------------------------------------------------

Schedule 1.01(b)


Commitments1


Lender
 
Multicurrency
Commitment
Amount
   
Dollar
Commitment
Amount
   
Total
 

Extending Lenders

 
ING Capital LLC
 
$
92,700,00067,700,000
   
$
0
   
$
92,700,00067,700,000
 
State Street Bank and Trust Company
 
$
50,000,000
   
$
0
   
$
50,000,000
 
Sumitomo Mitsui Banking Corporation
 
$
50,000,000
   
$
0
   
$
50,000,000
 
Customers Bank
 
$
0
   
$
32,300,00030,000,000
   
$
32,300,00030,000,000
 
Stifel Bank & Trustof America
 
$
022,500,000
   
$
25,000,0000
   
$
25,000,00022,500,000
 
City National Bank
 
$
20,000,000
   
$
0
   
$
20,000,000
 
Sub-Total Extending Lenders
 
$
210,200,000
   
$
30,000,000
   
$
240,200,000
 

Non-Extending Lenders

 
Stifel Bank & Trust
 
$
0
   
$
25,000,000
   
$
25,000,000
 
Sub-Total Non-Extending Lenders
 
$
0
   
$
25,000,000
   
$
25,000,000
 
Total
 
$
162,700,000210,200,000
   
$
57,300,00055,000,000
   
$
220,000,000265,200,000
 




--------------------------------------------------------------------------------

1 Immediately After giving effect to that certain A&RAmendment No. 1 to Amended
& Restated Senior Secured Credit Agreement, dated as of May 6, 2019April 9,
2020, and effective as of April 14, 2020.



--------------------------------------------------------------------------------

Schedule 3.11(a)
Material Agreements




1.
Purchase Agreement, dated June 11, 2014, among Merrill Lynch, Pierce, Fenner &
Smith, as representatives of the several initial purchasers named therein, TCP
Capital Corp., Special Value Continuation Partners LLC (formerly known as
Special Value Continuation Partners, LP), Tennenbaum Capital Partners, LLC, and
SVOF/MM, LLC, relating to the sale by TCP Capital Corp. to the initial
purchasers of (a) $100 million aggregate principal amount of TCP Capital Corp.'s
5.25% Convertible Senior Notes due 2019 and (b) up to an additional $15 million
aggregate principal amount of TCP Capital Corp.'s 5.25% Convertible Senior Notes
due 2019 at the initial purchasers' option to cover over-allotments.





2.
Purchase Agreement, dated as of August 30, 2016, among Wells Fargo Securities,
LLC and Raymond James & Associates, Inc., as representatives of the several
initial purchasers named therein, TCP Capital Corp., Special Value Continuation
Partners LLC (formerly known as Special Value Continuation Partners, LP),
Tennenbaum Capital Partners, LLC and Series H of SVOFNIM, LLC,  relating to the
sale by TCP Capital Corp. to the initial purchasers of (a) $125 million
aggregate principal amount of TCP Capital Corp.'s 4.625% Convertible Senior
Notes due 2022 and (b) up to an additional $15 million aggregate principal
amount of TCP Capital Corp.'s 4.625% Convertible Senior Notes due 2022 at the
initial purchasers' option to cover over-allotments.





3.
Underwriting Agreement, dated as of August 4, 2017, among Merrill Lynch, Pierce,
Fenner & Smith and Wells Fargo Securities, LLC, as representatives of the
several underwriters named therein, TCPC Capital Corp., Special Value
Continuation Partners LLC (formerly known as Special Value Continuation
Partners, LP), Tennenbaum Capital Partners, LLC and Series H of SVOF/MM, LLC,
relating to the sale by the TCP Capital Corp. to the underwriters of $125
million aggregate principal amount of the TCP Capital Corp.'s 4.125% Notes due
2022.





4.
Underwriting Agreement, dated as of October 30, 2017, among Merrill Lynch,
Pierce, Fenner & Smith, as representative of the several underwriters named
therein, TCPC Capital Corp., Special Value Continuation Partners LLC (formerly
known as Special Value Continuation Partners, LP), Tennenbaum Capital Partners,
LLC and Series H of SVOF/MM, LLC, relating to the sale by the TCP Capital Corp.
to the underwriters of $50 million aggregate principal amount of the TCP Capital
Corp.'s 4.125% Notes due 2022.





5.
Amended & Restated Senior Secured Revolving Credit Agreement, dated as of May 6,
2019, among Special Value Continuation Partners LLC (formerly known as Special
Value Continuation Partners, LP), as borrower, the lenders party thereto and ING
Capital LLC as administrative agent, collateral agent, arranger and bookrunner.





6.
Loan Financing and Servicing Agreement, dated as of May 15, 2013, as amended by
Amendment No. 1, dated as of August 13, 2013, Amendment No. 2, dated as of




--------------------------------------------------------------------------------

September 10, 2013, Amendment No. 3, dated as of February 19, 2014, Amendment
No. 4, dated as of June 9, 2014, Amendment No. 5, dated as of July 9, 2014,
Amendment No. 6, dated as of November 5, 2014, Amendment No. 7, dated as of
March 6, 2015, Amendment No. 8, dated as of March 6, 2015, Amendment No. 9,
dated as of August 5, 2015, Amendment No. 10, dated as of September 1, 2015,
Amendment No. 11, dated as of September 28, 2016, Amendment No. 12, dated as of
April 26, 2017, Amendment No. 13, dated as of June 16, 2017, and Amendment No.
14 dated as of May 31, 2018, among TCPC Funding I, LLC, Wells Fargo Bank,
National Association, as collateral agent and collateral custodian, Deutsche
Bank AG, New York Branch and Royal Bank of Canada, as lenders and Deutsche Bank
AG, New York Branch, as administrative agent.




7.
Commitment Letter, dated as of May 23, 2014, in the amount of $75,000,000 from
the U.S. Small Business Association to TCPC SBIC, LP.





8.
Commitment Letter, dated as of October 13, 2016, in the amount of $75,000,000
from the U.S. Small Business Association to TCPC SBIC, LP.





9.
Debenture, dated as of August 8, 2014, in the amount of $5,000,000 and I.D.
Control #14000573, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





10.
Debenture, dated as of July 31, 2014, in the amount of $3,000,000 and I.D.
Control #14000574, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





11.
Debenture, dated as of August 8, 2014, in the amount of $2,000,000 and I.D.
Control #14000575, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





12.
Debenture, dated as of August 8, 2014, in the amount of $1,500,000 and I.D.
Control #14000576, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





13.
Debenture, dated as of September 2, 2014, in the amount of $2,000,000 and I.D.
Control #14000898, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





14.
Debenture, dated as of September 2, 2014, in the amount of $2,000,000 and I.D.
Control #14000899, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





15.
Debenture, dated as of September 2, 2014, in the amount of $1,500,000 and I.D.
Control #14000900, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.




--------------------------------------------------------------------------------


16.
Debenture, dated as of September 2, 2014, in the amount of $1,500,000 and I.D.
Control #14000901, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





17.
Debenture, dated as of December 11, 2014, in the amount of $2,000,000 and I.D.
Control #14001243, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





18.
Debenture, dated as of December 11, 2014, in the amount of $1,500,000 and I.D.
Control #14001244, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





19.
Debenture, dated as of December 11, 2014, in the amount of $2,000,000 and I.D.
Control #14001245, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





20.
Debenture, dated as of December 11, 2014, in the amount of $2,500,000 and I.D.
Control #14001246, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





21.
Debenture, dated as of December 11, 2014, in the amount of $1,500,000 and I.D.
Control #14001247, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





22.
Debenture, dated as of June 19, 2015, in the amount of $6,000,000 and I.D.
Control #15000542, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





23.
Debenture, dated as of September 2, 2015, in the amount of $4,800,000 and I.D.
Control #15000947, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





24.
Debenture, dated as of December 18, 2015, in the amount of $4,000,000 and I.D.
Control #15001298, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





25.
Debenture, dated as of April 28, 2016, in the amount of $4,000,000 and I.D.
Control #16000373, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





26.
Debenture, dated as of March 25, 2016, in the amount of $3,000,000 and I.D.
Control #16000374, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.




--------------------------------------------------------------------------------


27.
Debenture, dated as of March 25, 2016, in the amount of $3,200,000 and I.D.
Control #16000375, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





28.
Debenture, dated as of April 28, 2016, in the amount of $4,000,000 and I.D.
Control #16000376, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





29.
Debenture, dated as of April 28, 2016, in the amount of $4,000,000 and I.D.
Control #16000377, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





30.
Debenture, dated as of June 5, 2017, in the amount of $2,500,000 and I.D.
Control #17000361, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





31.
Debenture, dated as of June 5, 2017, in the amount of $3,000,000 and I.D.
Control #17000362, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





32.
Debenture, dated as of June 5, 2017, in the amount of $3,000,000 and I.D.
Control #17000363, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





33.
Debenture, dated as of June 5, 2017, in the amount of $2,500,000 and I.D.
Control #17000364, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





34.
Debenture, dated as of June 5, 2017, in the amount of $3,000,000 and I.D.
Control #17000365, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





35.
Debenture, dated as of October 20, 2017, in the amount of $4,000,000 and I.D.
Control #17000836, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





36.
Debenture, dated as of October 20, 2017, in the amount of $4,000,000 and I.D.
Control #17000837, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





37.
Debenture, dated as of March 19, 2018, in the amount of $5,000,000 and I.D.
Control #18000254, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.




--------------------------------------------------------------------------------


38.
Debenture, dated as of March 28, 2018, in the amount of $5,000,000 and I.D.
Control #18000255, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





39.
Debenture, dated as of March 28, 2018, in the amount of $5,000,000 and I.D.
Control #18000256, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





40.
Investment Management Agreement, dated as of May 15, 2013, by and between TCPC
Funding I, LLC and Tennenbaum Capital Partners, LLC.





41.
Investment Management Agreement, dated as of August 1, 2018, by and between
Special Value Continuation Partners LLC (formerly known as Special Value
Continuation Partners, LP) and Tennenbaum Capital Partners, LLC.





42.
Amended and Restated Investment Management Agreement, dated as of February 9,
2019, by and between BlackRock TCP Capital Corp. and Tennenbaum Capital
Partners, LLC.





43.
Investment Advisory Agreement, dated as of February 20, 2013, by and between
Tennenbaum Capital Partners, LLC, TCPC SBIC, LP and TCPC SBIC GP, LLC.





44.
Debenture, dated as of June 12, 2019, in the amount of $5,000,000 and I.D.
Control #19000376, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





45.
Debenture, dated as of June 12, 2019, in the amount of $5,000,000 and I.D.
Control #19000377, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





46.
Debenture, dated as of June 12, 2019, in the amount of $5,000,000 and I.D.
Control #19000378, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





47.
Debenture, dated as of June 14, 2019, in the amount of $5,000,000 and I.D.
Control #19000379, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





48.
Debenture, dated as of July 22, 2019, in the amount of $6,000,000 and I.D.
Control #19000536, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





49.
Debenture, dated as of July 22, 2019, in the amount of $7,000,000 and I.D.
Control #19000537, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.





50.
Debenture, dated as of July 22, 2019, in the amount of $7,000,000 and I.D.
Control #19000540, among TCPC SBIC, LP, the U.S. Small Business Association,
SBIC Funding Corporation and JPMorgan Chase Bank, N.A. as custodian.






--------------------------------------------------------------------------------